

Exhibit 10.5


PURCHASE AGREEMENT
(Howard Hughes Center; Los Angeles, California)


THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 4, 2013 (the “Effective Date”), by and between TRIZEC 6060 HHC, LLC, a
Delaware limited liability company (“6060 Seller”), TRIZEC 6080 HHC, LLC, a
Delaware limited liability company (“6080 Seller”), TRIZEC 6100 HHC, LLC, a
Delaware limited liability company (“6100 Seller”), TRIZEC NORTHPOINT TOWER,
LLC, a Delaware limited liability company (“6601 Seller”), TRIZEC WEST LA TOWER,
LLC, a Delaware limited liability company (“6701 Seller”), TRIZEC HHC SPECTRUM,
LLC, a Delaware limited liability company (“6833 Seller”), and HINES REIT WEST
LA PORTFOLIO LP, a Delaware limited partnership (“Buyer”).
R E C I T A L S
A.    6060 Seller desires to sell, and Buyer desires to buy, the “6060 Property”
(as hereinafter defined) on the terms and conditions hereinafter set forth.
B.    6080 Seller desires to sell, and Buyer desires to buy, the “6080 Property”
(as hereinafter defined) on the terms and conditions hereinafter set forth.
C.    6100 Seller desires to sell, and Buyer desires to buy, the “6100 Property”
(as hereinafter defined) on the terms and conditions hereinafter set forth.
D.    6601 Seller desires to sell, and Buyer desires to buy, the “6601 Property”
(as hereinafter defined) on the terms and conditions hereinafter set forth.
E.    6701 Seller desires to sell, and Buyer desires to buy, the “6701 Property”
(as hereinafter defined) on the terms and conditions hereinafter set forth.
F.    6833 Seller desires to sell, and Buyer desires to buy, the “6833 Property”
(as hereinafter defined) on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, it is hereby agreed as follows:
1.Certain Defined Terms. As used herein:
1.1    “6060 Property” shall mean, collectively, all of 6060 Seller’s right,
title and interest in and to (a) the land (the “6060 Land”) described in Exhibit
“A-1” hereto, (b) the Appurtenances appertaining to the 6060 Land (the “6060
Appurtenances”), (c) the Improvements on the 6060 Land (the “6060
Improvements”), (d) the Personal Property located on the 6060 Land and used in
connection therewith or with the 6060 Improvements (the “6060 Personal
Property”),



--------------------------------------------------------------------------------



and (e) the Intangible Property affecting, applicable to and/or used in
connection with the 6060 Land, the 6060 Improvements or the 6060 Personal
Property (the “6060 Intangible Property”).
1.2    “6080 Property” shall mean, collectively, all of 6080 Seller’s right,
title and interest in and to (a) the land (the “6080 Land”) described in Exhibit
“A-2” hereto, (b) the Appurtenances appertaining to the 6080 Land (the “6080
Appurtenances”), (c) the Improvements on the 6080 Land (the “6080
Improvements”), (d) the Personal Property located on the 6080 Land and used in
connection therewith or with the 6080 Improvements (the “6080 Personal
Property”), and (e) the Intangible Property affecting, applicable to and/or used
in connection with the 6080 Land, the 6080 Improvements or the 6080 Personal
Property (the “6080 Intangible Property”).
1.3    “6100 Property” shall mean, collectively, all of 6100 Seller’s right,
title and interest in and to (a) the land (the “6100 Land”) described in Exhibit
“A-3” hereto, (b) the Appurtenances appertaining to the 6100 Land (the “6100
Appurtenances”), (c) the Improvements on the 6100 Land (the “6100
Improvements”), (d) the Personal Property located on the 6100 Land and used in
connection therewith or with the 6100 Improvements (the “6100 Personal
Property”), and (e) the Intangible Property affecting, applicable to and/or used
in connection with the 6100 Land, the 6100 Improvements or the 6100 Personal
Property (the “6100 Intangible Property”).
1.4    “6601 Property” shall mean, collectively, all of 6601 Seller’s right,
title and interest in and to (a) the land (the “6601 Land”) described in Exhibit
“A-4” hereto, (b) the Appurtenances appertaining to the 6601 Land (the “6601
Appurtenances”), (c) the Improvements on the 6601 Land (the “6601
Improvements”), (d) the Personal Property located on the 6601 Land and used in
connection therewith or with the 6601 Improvements (the “6601 Personal
Property”), and (e) the Intangible Property affecting, applicable to and/or used
in connection with the 6601 Land, the 6601 Improvements or the 6601 Personal
Property (the “6601 Intangible Property”).
1.5    “6701 Property” shall mean, collectively, all of 6701 Seller’s right,
title and interest in and to (a) the land (the “6701 Land”) described in Exhibit
“A-5” hereto, (b) the Appurtenances appertaining to the 6701 Land (the “6701
Appurtenances”), (c) the Improvements on the 6701 Land (the “6701
Improvements”), (d) the Personal Property located on the 6701 Land and used in
connection therewith or with the 6701 Improvements (the “6701 Personal
Property”), and (e) the Intangible Property affecting, applicable to and/or used
in connection with the 6701 Land, the 6701 Improvements or the 6701 Personal
Property (the “6701 Intangible Property”).
1.6    “6833 Property” shall mean, collectively, all of 6833 Seller’s right,
title and interest in and to (a) the land (the “6833 Land”) described in Exhibit
“A-6” hereto, (b) the Appurtenances appertaining to the 6833 Land (the “6833
Appurtenances”), (c) the Improvements on the 6833 Land (the “6833
Improvements”), (d) the Personal Property located on the 6833 Land and used in
connection therewith or with the 6833 Improvements (the “6833 Personal
Property”), and (e) the Intangible Property affecting, applicable to and/or used
in connection with the 6833 Land, the 6833 Improvements or the 6833 Personal
Property (the “6833 Intangible Property”).
1.7    “Appurtenances” shall mean, as to the “Land” included in each “Property”
(as such terms are hereinafter defined), all easements or licenses benefitting
such Land; all streets, alleys and rights of way, open or proposed, in front of
or adjoining or servicing all or



--------------------------------------------------------------------------------



any part of such Land; all strips and gores in front of or adjoining all or any
part of such Land; all development rights, utility rights, air rights, wind
rights, water, water rights, riparian rights, and water stock relating to such
Land; and all other rights, benefits, licenses, interests, privileges,
easements, tenements and hereditaments appurtenant to such Land or used in
connection with the beneficial use and enjoyment of such Land or the
Improvements or in anywise appertaining to such Land or the Improvements.
1.8    “Building” shall mean each building on a Property, which is also
considered part of the Improvements on such Property.
1.9    “Closing Date” shall mean the date on which the “Closing” (as hereinafter
defined) occurs hereunder, which date shall be not later than December 31, 2013,
unless (i) postponed or extended pursuant to Section 4.7, Section 4.8, or
Section 5 below, or (ii) otherwise agreed in writing by the parties.
1.10    “Closing Documents” shall mean any certificate, instrument or other
document executed by a party or an affiliate of a party and delivered at or in
connection with the Closing or pursuant to this Agreement.
1.11    “Deeds” shall mean, collectively, the “6060 Deed”, the “6080 Deed”, the
“6100 Deed”, the “6601 Deed”, the “6701 Deed”, and the “6833 Deed” (as such
terms are hereinafter defined).
1.12    “Deposit” shall mean Thirty Million and No/100th’s Dollars
($30,000,000.00), together with all interest thereon.
1.13    “Due Diligence Materials” shall mean all documents, materials, data,
analyses, reports, studies and other information pertaining to or concerning any
Seller or any Property or the purchase of any Property, to the extent the same
have been delivered to or made available for review by Buyer or any of its
agents, employees or representatives, including (a) all documents, materials,
data, analyses, reports, studies and other information made available to Buyer
or any of its agents, employees or representatives for review prior to the
expiration of the Due Diligence Period through an on-line data website, and (b)
all information disclosed in the real estate records of the applicable
jurisdiction in which the Properties are located, but in all cases excluding the
Excluded Materials except to the extent any Excluded Materials are actually
delivered or made available to Buyer or any of its agents, employees or
representatives.
1.14    “Due Diligence Period” shall mean the period commencing on the Effective
Date and ending at 5:00 p.m. Pacific time on December 17, 2013.
1.15    “Escrow Period” shall mean the period from (and including) the Effective
Date until the earlier of the Closing or termination of this Agreement.
1.16    “Excluded Materials” shall mean any proprietary or confidential
documents including reports or studies that have been superseded by subsequent
reports or studies, or any of the following confidential and proprietary
materials: (1) information contained in financial analyses



--------------------------------------------------------------------------------



or projections (including Sellers’ budgets, other than estimates of operating
expenses for 2013 that Seller has provided to tenants of the Properties in
connection with Seller’s collection of reimbursements from tenants of such
expenses, valuations, cost-basis information and capital account information);
(2) material that is subject to attorney-client privilege or that is attorney
work product; (3) appraisal reports or letters; (4) organizational, financial
and other documents relating to Sellers or their affiliates (other than any
evidence of due authorization and organization required under this Agreement);
(5) material that any Seller is legally required not to disclose other than by
reason of legal requirements voluntarily assumed by such Seller after the
Effective Date; or (6) the “Excluded Contracts” (as hereinafter defined).
1.17    “Existing Lease” shall mean a Lease in existence as of the Effective
Date.
1.18    “Existing Loan” has the meaning given to such term in Section 4.5.3.
1.19    “Governmental Entity” shall mean any United States national, federal,
state, provincial, municipal or local government, governmental, regulatory or
administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial body.
1.20    “Improvements” shall mean, as to the Land included in each Property, the
improvements, structures and fixtures located upon such Land.
1.21    “Intangible Property” shall mean, as to the Land, the Improvements and
the Personal Property included in each Property, all Leases of any portion of
such Land or Improvements, and to the extent the following items are assignable
and relate solely to such Land, Improvements and Personal Property, all “Service
Agreements” (as hereinafter defined) that are to be assumed by Buyer at the
Closing as provided in this Agreement, governmental permits, entitlements,
licenses and approvals, warranties and guarantees received in connection with
any work or services performed with respect thereto, or equipment installed
therein, tenant lists, advertising material, photographs and other images of the
Land, Improvements and Personal Property, telephone exchange numbers, websites,
domain names and all trademarks and tradenames (but excluding “Blackstone”,
“EOP”, “Equity Office”, “Equity Office Properties”, “Trizec”, and any
derivations thereof, and any other Reserved Company Assets)
1.22    “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any corresponding provisions of succeeding law
and any regulations, rulings and guidance issued by the Internal Revenue
Service.
1.23    “Land” shall mean, individually, each of the following, and,
collectively, all of the following: the “6060 Land”, the “6080 Land”, the “6100
Land”, the “6601 Land”, the “6701 Land”, and the “6833 Land” (as hereinafter
defined), as applicable.
1.24    “Laws” shall mean any binding domestic or foreign laws, statutes,
ordinances, rules, resolutions, regulations, codes or executive orders enacted,
issued, adopted, promulgated, applied, or hereinafter imposed by any
Governmental Entity, including building, zoning and environmental protection, as
to the use, occupancy, rental, management, ownership, subdivision, development,
conversion or redevelopment of a Property.



--------------------------------------------------------------------------------



1.25    “Leasing Costs” shall mean, with respect to a particular “Lease” (as
hereinafter defined), all capital costs, expenses incurred for capital
improvements, equipment, painting, decorating, partitioning and other items to
satisfy the initial construction obligations of the landlord under such Lease
(including any expenses incurred for legal, architectural or engineering
services in respect of the foregoing), “tenant allowances” in lieu of or as
reimbursements for the foregoing items, payments made for purposes of satisfying
or terminating the obligations of the tenant under such Lease to the landlord
under another lease (i.e., lease buyout costs), costs of base building work,
free rent and other similar inducements, relocation costs, temporary leasing
costs, leasing commissions, brokerage commissions, legal, design and other
professional fees and costs, in each case, to the extent the landlord under such
Lease is responsible for the payment of such cost or expense.
1.26    “Liens” shall mean any liens, mortgages, deeds of trust, pledges,
security interests or other encumbrances securing any debt or obligation.
1.27    “National Service Contract” shall mean any contract to which a Seller or
its affiliate is a party that provides for services to any Property owned by
such Seller and to other assets and properties of such Seller or its affiliates.
1.28    “New Leases” shall mean, collectively, any Leases entered into with
respect to a Property on or after the Effective Date in accordance with the
terms of this Agreement.
1.29    “Personal Property” shall mean, as to the Land and Improvements included
in each Property, tangible personal property owned by the applicable Seller and
located on, and used in connection with, such Land and Improvements including
all building materials, supplies, hardware, carpeting and other inventory
located on or in such Land or Improvements and maintained in connection with the
ownership and operation thereof, but excluding computer software (except that
necessary to operate building systems) and any other personal property listed on
Exhibit “B” and the Reserved Company Assets.
1.30    “Property” shall mean, individually, the 6060 Property, the 6080
Property, the 6100 Property, the 6601 Property, the 6701 Property, or the 6833
Property, as applicable, and “Properties” shall mean, collectively, the 6060
Property, the 6080 Property, the 6100 Property, the 6601 Property, the 6701
Property and the 6833 Property.
1.31    “Reserved Company Assets” shall mean the following assets of any Seller
as of the Closing Date: all cash, cash equivalents (including certificates of
deposit), deposits held by third parties (e.g., utility companies), accounts
receivable and any right to a refund, reimbursement or other payment relating to
a period or occurrence prior to the Closing, including any real estate tax
refund (subject to the prorations and obligations hereinafter set forth) and any
claims under a warranty or guaranty arising from acts or occurrences prior to
the Closing (but only on a non-exclusive basis with Buyer to the extent
applicable to the condition of a Property that continues after Closing), bank
accounts, claims or other rights against any present or prior partner, member,
employee, agent, manager, officer or director of such Seller or its direct or
indirect partners, members, shareholders or affiliates, any refund in connection
with termination of such Seller’s existing insurance policies, all contracts
between such Seller and any law firm, accounting firm,



--------------------------------------------------------------------------------



property manager, leasing agent, broker, environmental consultants and other
consultants and appraisers entered into prior to the Closing, any proprietary or
confidential materials (including any materials relating to the background or
financial condition of a present or prior direct or indirect partner or member
of such Seller), the internal books and records of such Seller relating, for
example, to contributions and distributions prior to the Closing, any software
(except that necessary to operate building systems), the names “Blackstone”,
“EOP”, “Equity Office”, “Equity Office Properties”, “Trizec” and any derivations
thereof, and any trademarks, trade names, brand marks, brand names, trade dress
or logos relating thereto, any development bonds, letters of credit or other
collateral held by or posted with any Governmental Entity or other third party
with respect to any improvement, subdivision or development obligations
concerning the Property owned by such Seller or any other real property, and any
other intangible property that is not used exclusively in connection with such
Property.
1.32    “Seller” shall mean, individually, the 6060 Seller, the 6080 Seller, the
6100 Seller, the 6601 Seller, the 6701 Seller, or the 6833 Seller, as
applicable. “Sellers” shall mean the 6060 Seller, the 6080 Seller, the 6100
Seller, the 6601 Seller, the 6701 Seller, and the 6833 Seller, collectively.
1.33    “Title Company” shall mean First American Title Insurance Company.
1.34    “Title Review Period” shall mean the period beginning on the Effective
Date and ending at 5:00 p.m. Pacific time on the date that is two (2) business
days prior to the date of expiration of the Due Diligence Period.
2.    Purchase and Sale. Upon the terms and conditions hereinafter set forth,
(a) 6060 Seller shall sell to Buyer, and Buyer shall purchase from 6060 Seller,
the 6060 Property, (b)  6080 Seller shall sell to Buyer, and Buyer shall
purchase from 6080 Seller, the 6080 Property, (c) 6100 Seller shall sell to
Buyer, and Buyer shall purchase from 6100 Seller, the 6100 Property, (d) 6601
Seller shall sell to Buyer, and Buyer shall purchase from 6601 Seller, the 6601
Property, (e) 6701 Seller shall sell to Buyer, and Buyer shall purchase from
6701 Seller, the 6701 Property, and (f)  6833 Seller shall sell to Buyer, and
Buyer shall purchase from 6833 Seller, the 6833 Property. Notwithstanding
anything to the contrary contained in this Agreement, Buyer shall have no right,
option or obligation to acquire less than all of the Properties.
3.    Purchase Price. The purchase price (the “Purchase Price”) for the
Properties shall be Five Hundred Six Million Two Thousand Four Hundred
Fifty-Three and No/100th’s Dollars ($506,002,453.00), and shall be allocated
among each individual Property as set forth on Schedule 1 hereto. For each
Property, the allocable amount on Schedule 1 is herein called the “Allocable
Purchase Price” for such Property. Such allocation shall apply for all purposes
under this Agreement. The Purchase Price shall be paid to Sellers by Buyer as
follows:
3.1    Deposit. Within two (2) business days following the Effective Date, Buyer
shall deliver the Deposit to First American Title Insurance Company (the “Escrow
Agent”), at its offices 1737 North First Street, Suite 500, San Jose, California
95112, Attention: Ms. Linda Tugade (Telephone: (408) 579-8340; E-mail:
ltugade@firstam.com). If this Agreement has not been terminated (pursuant to
Section 4.6.2 or otherwise) prior to the expiration of the Due Diligence



--------------------------------------------------------------------------------



Period, then the Deposit shall become nonrefundable to Buyer except as otherwise
expressly provided in this Agreement. The Deposit shall be delivered to the
Escrow Agent by wire transfer of immediately available federal funds or by bank
or cashier’s check drawn on a national bank reasonably satisfactory to Escrow
Agent. At all times during which the amounts so deposited hereunder shall be
held by the Escrow Agent, the same shall be held by Escrow Agent as a deposit
against the Purchase Price in accordance with the terms and provisions of this
Agreement. While the Deposit or any portion thereof is being held by the Escrow
Agent, if required by Buyer, the Deposit shall be invested by the Escrow Agent
in the following investments (“Approved Investments”): (i) money market funds,
or (ii) such other short-term investment option offered by the Escrow Agent as
may be reasonably agreed to by Sellers and Buyer. All interest earned on the
Deposit shall be deemed part of the Deposit for all purposes under this
Agreement. At the Closing, the entire Deposit shall be applied to the Purchase
Price.
3.2    Closing Payment. The Purchase Price, as adjusted by the application of
the Deposit and by the prorations and credits specified herein, shall be paid by
wire transfer of immediately available federal funds (through the escrow
described in Section 5) as and when provided in Section 5.2.2 and in the “Escrow
Instructions” (as hereinafter defined). The amount to be paid under this
Section 3.2 is referred to herein as the “Closing Payment”.
3.3    Additional Consideration. Buyer agrees that it shall expend significant
time and material sums of money in connection with negotiating and executing
this Agreement, conducting its due diligence investigations, and preparing for
the Closing, all in reliance on Sellers’ obligations under this Agreement.
Further, Sellers acknowledge that Buyer would not have entered into this
Agreement without having the opportunity to perform such investigations and
without having the right to terminate this Agreement in accordance with the
provisions of Section 4.6.2 of this Agreement. Accordingly, separate
consideration exists to support Sellers’ obligations hereunder notwithstanding
Buyer’s right to terminate this Agreement in accordance with the provisions of
Section 4.6.2 of this Agreement.
3.4    Payments to Sellers. All amounts payable to Sellers under this Agreement,
including the Deposit and the Closing Payment, shall be paid to Sellers in
accordance with their joint written instructions.
4.    Conditions Precedent. The obligation of Buyer to acquire the Properties as
contemplated by this Agreement is subject to satisfaction of all of the
conditions precedent for the benefit of Buyer set forth in Sections 4.1, 4.2,
4.5.1, 4.5.2, 4.5.4, 4.7 and 4.8 herein or expressly provided elsewhere in this
Agreement, any of which may be waived prior to the Closing only in writing by
Buyer on or before the applicable date specified for satisfaction of the
applicable condition. The obligation of Sellers to transfer the Properties as
contemplated by this Agreement is subject to satisfaction of all of the
conditions precedent for the benefit of Sellers set forth in Sections 4.3 and
4.4 herein or expressly provided elsewhere in this Agreement, any of which may
be waived prior to the Closing only in writing by Sellers on or before the
applicable date specified for satisfaction of the applicable condition. If any
of such conditions is not fulfilled (or waived in writing) pursuant to the terms
of this Agreement, then the party in whose favor such condition exists may
terminate this Agreement and, in connection with any such termination made in
accordance



--------------------------------------------------------------------------------



with this Section 4, Sellers and Buyer shall be released from further obligation
or liability hereunder (except for those obligations and liabilities that
expressly survive such termination), and the Deposit (less the “Independent
Consideration”, as defined below, which shall be paid to Sellers) shall be
returned to Buyer unless such failure results from a default by Sellers or
Buyer, in which case the Deposit shall be disposed of in accordance with
Section 9. However, the Closing shall constitute a waiver of all conditions
precedent. Notwithstanding anything to the contrary contained in this Agreement,
any right of Buyer or Sellers to terminate this Agreement may be exercised only
as to this Agreement (and all of the Properties) in its entirety, and in no
event may a party terminate this Agreement only as to certain Properties.
4.1    Performance by Sellers. The performance and observance, in all material
respects, by Sellers of all covenants and agreements of this Agreement to be
performed or observed by Sellers prior to or on the Closing Date shall be a
condition precedent to Buyer’s obligation to purchase the Properties.
4.2    Representations and Warranties of Sellers. The obligation of Buyer to
close the transactions contemplated by this Agreement is subject to the truth,
in all material respects, of the representations and warranties of Sellers set
forth in this Agreement, as of the Closing Date, as though made on and as of the
Closing Date (except for representations and warranties made as of a specified
date, the accuracy of which shall be determined as of that specified date),
excluding, however, any matter or change (1) expressly permitted or contemplated
by the terms of this Agreement or (2) actually known to Buyer prior to the
expiration of the Due Diligence Period. Without limitation on the foregoing, in
the event that the closing certificate (the “Seller Closing Certificate”) in the
form attached hereto as Exhibit “L” to be delivered by Sellers at Closing shall
disclose any material adverse changes in the representations and warranties of
Sellers under this Agreement that are not otherwise permitted or contemplated by
the terms of this Agreement or actually known to Buyer prior to the expiration
of the Due Diligence Period, then Buyer shall have the right to terminate this
Agreement by written notice delivered to Sellers prior to the Closing, Buyer
shall receive a return of the Deposit (less the Independent Consideration, which
shall be paid to Sellers), and, in connection with any such termination, Sellers
and Buyer shall be released from further obligation or liability hereunder
(except for those obligations and liabilities which expressly survive such
termination).
4.3    Performance by Buyer. The performance and observance, in all material
respects, by Buyer of all covenants and agreements of this Agreement to be
performed or observed by it prior to or on the Closing Date shall be a condition
precedent to Sellers’ obligation to sell the Properties.
4.4    Representations and Warranties of Buyer. The obligation of Sellers to
close the transactions contemplated by this Agreement is subject to the truth,
in all material respects, of the representations and warranties of Buyer set
forth in this Agreement, as of the Closing Date, as though made on and as of the
Closing Date (except for representations and warranties made as of a specified
date, the accuracy of which shall be determined as of that specified date).
Without limitation on the foregoing, in the event that the Buyer’s closing
certificate (the “Buyer Closing Certificate”) in the form attached hereto as
Exhibit “M” shall disclose any material adverse changes



--------------------------------------------------------------------------------



in the representations and warranties of Buyer under this Agreement, then
Sellers shall have the right to terminate this Agreement by written notice to
Buyer and, in connection with any such termination, Sellers and Buyer shall be
released from further obligation or liability hereunder (except for those
obligations and liabilities which expressly survive such termination).
4.5    Title Matters.
4.5.1    Title Report; Survey. If not previously delivered to Buyer, Sellers
shall request that Title Company promptly deliver to Buyer a copy of a
preliminary title report or commitment for title insurance (the “Preliminary
Title Report”) covering each Property from Title Company. In addition, Sellers
shall (if not previously delivered) deliver to Buyer a copy of the most recent
existing survey (if any) in Sellers’ possession relating to the Properties (if
any, individually and collectively, the “Survey”). Buyer shall notify Sellers in
writing (the “Title Notice”) prior to expiration of the Title Review Period as
to which matters, if any, within the Preliminary Title Report and which survey
matters are not acceptable to Buyer (individually, a “Disapproved Title
Matter”). Any matter within the Preliminary Title Report, the Survey (if any),
and any matter that would be disclosed by a current, accurate survey of the Land
and Improvements included in each Property that Buyer fails to so disapprove in
a Title Notice delivered prior to the expiration of the Title Review Period
shall be conclusively deemed to have been approved by Buyer. If Buyer timely
delivers a Title Notice indicating a Disapproved Title Matter, then Sellers
shall have one (1) business day after receipt of such Title Notice to elect to
notify Buyer in writing (a “Title Response Notice”) that Sellers either (a) will
remove such Disapproved Title Matter from title to the applicable Property on or
before the Closing, or (b) elect not to cause such Disapproved Title Matter to
be removed from title to the applicable Property. If Sellers fail to deliver a
Title Response Notice as to a particular Disapproved Title Matter within such
one (1) business day period, then Sellers shall be deemed to have made the
election in clause (b) above as to such Disapproved Title Matter. The
procurement by Sellers of a written commitment from the Title Company to issue
the “Owner’s Policy” (defined below) or an endorsement thereto reasonably
satisfactory to Buyer as of the Closing and insuring Buyer against any
Disapproved Title Matter (or any “Additional Title Matter” as defined below)
shall be deemed a removal thereof from title to the applicable Property. If
Sellers make (or are deemed to have made) the election in clause (b) above as to
any Disapproved Title Matter, then Buyer shall have until the expiration of the
Due Diligence Period to notify Sellers in writing that Buyer elects to either
(x) nevertheless proceed with the purchase and take title to the Properties
notwithstanding such Disapproved Title Matter, or (y) terminate this Agreement.
If Buyer makes the election set forth in clause (y) above, then this Agreement
shall immediately terminate (with respect to all of the Properties), Buyer shall
be entitled to a return of the Deposit (less the Independent Consideration,
which shall be paid to Sellers), and Sellers and Buyer shall have no further
rights or obligations hereunder, except for the provisions hereof that expressly
survive termination of this Agreement. If Buyer fails to notify Sellers in
writing of its election before the expiration of the Due Diligence Period, then
Buyer shall be deemed to have made the election set forth in clause (x) above.
Buyer acknowledges that Sellers have advised Buyer that it should either obtain
an abstract covering the Properties examined by an attorney of Buyer’s
selection, or Buyer should be furnished with or obtain a title policy in
connection with its purchase of the Properties.



--------------------------------------------------------------------------------



4.5.2    Additional Title Matters. Approval by Buyer of any additional title
exceptions, defects, encumbrances or other title matters first disclosed in
writing after the end of the Title Review Period (“Additional Title Matters”)
shall be a condition precedent to Buyer’s obligations to purchase the Properties
(Buyer hereby agreeing that its approval of Additional Title Matters shall not
be unreasonably withheld). Unless Buyer gives written notice (“Title Disapproval
Notice”) that it disapproves any Additional Title Matters, stating the
Additional Title Matters so disapproved, before the sooner to occur of the
Closing or three (3) days after receipt of written notice of such Additional
Title Matters, Buyer shall be deemed to have approved such Additional Title
Matters. Sellers shall have until the Closing within which to remove the
disapproved Additional Title Matters set forth therein from title (Sellers
having the right but not the obligation to do so). In the event Sellers
determine at any time that they are unable or unwilling to remove any one or
more of such disapproved Additional Title Matters, Sellers shall give written
notice to Buyer to such effect; in such event, Buyer may, at its option,
terminate this Agreement upon written notice to Sellers but only if given prior
to the sooner to occur of the Closing or three (3) days after Buyer receives
Sellers’ notice, in which case this Agreement shall immediately terminate, Buyer
shall be entitled to a return of the Deposit (less the Independent
Consideration, which shall be paid to Sellers), and Sellers and Buyer shall have
no further rights or obligations hereunder, except for the provisions hereof
that expressly survive termination of this Agreement. If Buyer fails to give
such termination notice by such date, Buyer shall be deemed to have waived its
objection to, and to have approved, the matters set forth in Sellers’ notice.
4.5.3    Seller Liens. Notwithstanding the foregoing provisions of this Section
4.5, whether or not Buyer objects thereto, Sellers shall be obligated to take
(and hereby covenant to take) such actions as may be reasonably required by
Title Company so that Title Company is willing to issue title insurance to Buyer
without exception for (i) any Liens securing any existing mortgage or deed of
trust financing obtained or assumed by any Seller or its affiliate that
encumbers all or any portion of the Properties as of the Effective Date (an
“Existing Loan”), (ii) any Liens securing any other mortgage or deed of trust
financing voluntarily obtained by any Seller after the Effective Date and prior
to the Closing, or (iii) any other mechanics’ liens or materialmens’ liens
arising from any work or improvements at the Properties ordered or authorized by
any Seller that encumber the Properties on the Closing Date (other than liens or
claims arising from Buyer’s due diligence reviews or inspections hereunder).
4.5.4    Exceptions to Title. Buyer’s obligation to purchase the Properties is
subject to the condition precedent that, at the Closing, the Title Company shall
have irrevocably committed to issue an extended coverage Owner’s Policy for each
Property (or one Owner’s Policy covering all of the Properties) upon the
Closing, subject only to the following exceptions to title (the “Permitted
Exceptions”):
(a)    Real estate taxes and assessments not yet delinquent;
(b)    The printed exceptions, if any, which appear in an extended coverage form
ALTA Owner’s Policy of Title Insurance issued by Title Company in the State of
California;



--------------------------------------------------------------------------------



(c)    The Leases; and
(d)    Such other exceptions to title or survey exceptions as may be approved or
deemed approved by Buyer pursuant to the above provisions of this Section 4.5 or
as otherwise expressly permitted under this Agreement, or any exceptions
resulting from the acts of Buyer or its consultants, employees, agents or
representatives.
Conclusive evidence of the availability of such title shall be the irrevocable
commitment of Title Company to issue to Buyer on the Closing Date one or more
standard form Owner’s Policies of Title Insurance issued by Title Company in the
State of California (each an “Owner’s Policy”, and collectively the “Owner’s
Policies”), with aggregate coverage limits equal to the Purchase Price, which
Owner’s Policies shall show (i) title to the Land and Improvements included in
the applicable Property to be vested of record in Buyer, and (ii) the Permitted
Exceptions to be the only exceptions to title. In connection with obtaining
coverage over survey matters under any ALTA form of Owner’s Policy, Buyer shall
deliver to the Title Company prior to the Closing Date the Survey.
4.5.5    Endorsements to Owner’s Policies. It is understood that Buyer may
request a number of endorsements to the Owner’s Policies. Buyer shall satisfy
itself prior to the expiration of the Title Review Period whether Title Company
will be willing to issue such endorsements at Closing and the issuance of such
endorsements shall not be a condition to Closing.
4.6    Due Diligence Reviews. Except for title and survey matters (which shall
be governed by the provisions of Section 4.5 above), and subject to the
provisions hereinafter set forth, Buyer shall have until the expiration of the
Due Diligence Period within which to perform and complete all of Buyer’s due
diligence examinations, reviews and inspections of all matters pertaining to the
purchase of the Properties, including all toxic, soils, engineering and
environmental reports and all leases, license agreements and service contracts,
sewer/water conditions, utilities service information, zoning information,
access information, assessments and city fees, developmental conditions and
approvals, operating expenses and legal, physical, environmental and compliance
matters and conditions respecting the Properties (the foregoing being
collectively called the “Property Information”). Subject to Section 4.6.1,
during the Due Diligence Period and prior to the Closing, Sellers shall provide
Buyer and its actual and potential investors, lenders and assignees, and their
respective representatives, attorneys, accountants, consultants, surveyors,
title companies, agents, employees, contractors, appraisers, architects and
engineers, with reasonable access to the Properties (subject to the rights of
tenants under the Leases) upon reasonable advance notice and shall also make
available for review and copying (at Buyer’s expense) copies of all material
documents, materials and other information relating to the Property Information
that Buyer may request and that is in the possession of any Seller or its
agents. In no event, however, shall Sellers be obligated to make available (or
cause to be made available) any Excluded Materials. In no event shall any right
of Buyer to access or inspect the Properties or to conduct further reviews and
analyses after the expiration of the Due Diligence Period, as set forth herein,
give rise to any due diligence approval or termination right in favor of Buyer
under Section 4.6.2 of this Agreement.
4.6.1    Review Standards. Buyer shall at all times conduct its due diligence
reviews, inspections and examinations in a manner so as to not cause liability,
damage,



--------------------------------------------------------------------------------



lien, loss, cost or expense (other than normal and customary costs or expenses
incurred by Sellers in facilitating Buyer’s due diligence investigations in
accordance with the terms of this Agreement) to Sellers or the Properties and so
as to not unreasonably interfere with or disturb any tenant or Sellers’
operation of the Properties, and Buyer will indemnify, defend, and hold Sellers
and the Properties harmless from and against any such liability, damage, lien,
loss, cost or expense (except to the extent arising from the mere discovery of
existing conditions that are not exacerbated by Buyer or its agents and except
to the extent arising from the gross negligence or willful misconduct of Sellers
and/or their agents). Prior to entry upon any of the Properties, Buyer shall
provide Sellers with copies of certificates of insurance evidencing
comprehensive general liability insurance policies (naming each Seller as an
additional insured) that shall be maintained by Buyer and by any consultants or
other third parties engaged by Buyer in connection with Buyer’s and such
consultants’ and third parties’ investigations upon the Properties, with limits,
coverages and insurers under such policies reasonably satisfactory to Sellers.
Without limitation on the foregoing, in no event shall Buyer: (a) conduct any
intrusive physical testing (environmental, structural or otherwise) at any
Property (such as soil borings, water samplings or the like) or take physical
samples from any Property without Sellers’ express written consent, which
consent, as to such intrusive physical testing or sampling, may be given or
withheld in Sellers’ sole discretion (and Buyer shall in all events promptly
return the Properties to their prior condition and repair thereafter);
(b) contact any consultant or other professional engaged by any Seller or any
tenant of any Property (or its representatives) with respect to the Property
without Seller’s express written consent (which shall not be unreasonably
withheld); or (c) except as required by Laws, contact any Governmental Entity
having jurisdiction over any Property without Seller’s express written consent
(which shall not be unreasonably withheld) other than ordinary contact normally
associated with routine due diligence examinations that do not involve any
discussions with governmental officials (except to the extent necessary to
request records); or (d) contact any member or partner of a Seller or any lender
or servicer with respect to any Existing Loan, in each case, without the prior
written approval of Sellers. Consents under clause (b), (c) or (d) above may be
given orally or by e-mail by either (i) Danny Kuo (Danny_Kuo@equityoffice.com,
(312) 466-3153), (ii) Frank Campbell (Frank_Campbell@equityoffice.com, (310)
417-4612), (iii) Spencer Rose (Spencer_Rose@equityoffice.com, (310) 417-4625),
or (iv) such other individuals designated in a written notice or e-mail notice
given by Sellers to Buyer. Sellers shall have the right, at their option, to
cause a representative of Sellers to be present at all inspections, reviews and
examinations conducted hereunder. Buyer shall schedule any entry (by it or its
designees) onto any Property in advance with Sellers. In the event of any
termination hereunder (other than by reason of Sellers’ default), Buyer shall
return all documents and other materials furnished by Sellers hereunder and at
Sellers’ written request, Buyer shall promptly deliver to Sellers true, accurate
and complete copies of any written reports relating to any Property prepared for
or on behalf of Buyer by any third party without any representation or warranty
as to the accuracy or completeness of such documents excluding any valuation,
financial analyses, proprietary information, or any item subject to attorney
client privilege. In connection with any permitted testing, sampling or other
work performed hereunder, Buyer shall promptly dispose of (or cause to be
disposed of) at its sole cost in accordance with all applicable Laws any waste
or other materials generated or removed by Buyer or by its agents or contractors
arising from or in



--------------------------------------------------------------------------------



connection with the investigations, samplings or testing hereunder. This Section
4.6.1 shall survive any termination of this Agreement.
4.6.2    Termination Right. Prior to the expiration of the Due Diligence Period,
Buyer may in its sole discretion, for any reason or no reason, terminate this
Agreement by written notice to Sellers (such notice being herein called the
“Termination Notice”), whereupon this Agreement, and the obligations of the
parties hereunder, shall terminate (and no party hereto shall have any further
obligation in connection herewith except under those provisions that expressly
survive a termination of this Agreement), $100 of the Deposit shall be paid to
Sellers as independent consideration for this Agreement (the “Independent
Consideration”), and the balance of the Deposit shall be delivered to Buyer. In
the event that Buyer shall fail to have delivered the Termination Notice to
Sellers before the expiration of the Due Diligence Period, Buyer shall have no
further right to terminate this Agreement pursuant to this Section 4.6. For
avoidance of doubt, a Termination Notice shall terminate this Agreement with
respect to all of the Properties (Buyer having no right or option to terminate
this Agreement with respect to certain Properties and leave this Agreement in
effect with respect to the remaining Property or Properties).
4.7    Tenant Estoppel Certificates. Receipt of tenant estoppel certificates
(“Tenant Estoppel Certificates”) from (i) all of the tenants (the “Required
Tenants”) listed on Exhibit “J”, and (ii) a sufficient number of other tenants
at the Properties such that estoppel certificates shall have been received
pursuant to clauses (i) and (ii) hereof with respect to not less than 75% of the
total net rentable square footage of each Building at the Property covered by
Leases in effect as of the Closing Date, in the form required under
Section 4.7.1 (which do not disclose a material default under a Lease by the
tenant or landlord or a material adverse inconsistency in the economic
provisions of a Lease, in each case which is not set forth in the Leases or
disclosed in the Due Diligence Materials), shall be a condition precedent to
Buyer’s obligation to acquire the Properties hereunder (the “Estoppel
Condition”); provided that, solely for purposes of the foregoing provisions of
this sentence, any tenant or landlord default under a Lease shall not be deemed
to have been disclosed to Buyer in the Due Diligence Materials unless written
notice of the same shall have been delivered by a Seller to Buyer prior to
expiration of the Due Diligence Period. For the avoidance of doubt, the “total
net rentable square footage” of each Property, as used in the preceding
sentence, shall not include any area subject to or covered by any billboard,
rooftop, telecommunications, or antenna lease or license (collectively,
“Non-Space Leases”). If the Estoppel Condition is not satisfied by 5:00 p.m.
Pacific time on the date that is three (3) business days prior to the
then-scheduled Closing Date, then either Buyer or Sellers may postpone the
Closing Date for fifteen (15) days (but not beyond January 15, 2014) by giving
written notice of such postponement to the other party by 5:00 p.m. Pacific time
on the date that is at least one (1) business day prior to the then-scheduled
Closing Date. If either party has timely given such extension notice pursuant to
this Section 4.7 and the Estoppel Condition is thereafter satisfied, then either
Buyer or Seller may accelerate the Closing Date, by giving written notice to the
other party, to the date that is three (3) business days following the date of
delivery of such acceleration notice. If, on the Closing Date (as the same may
have been extended), the Estoppel Condition is still not satisfied, then Buyer
shall have the right to terminate this Agreement by written notice to Sellers
given prior to the Closing, in which case this Agreement shall terminate, Buyer
shall be entitled to a refund of the Deposit (less the Independent
Consideration,



--------------------------------------------------------------------------------



which shall be paid to Sellers), and no party hereto shall have any further
obligation under this Agreement except under those provisions that expressly
survive a termination of this Agreement.
4.7.1    Sellers shall deliver drafts of the Tenant Estoppel Certificates to
Buyer prior to sending them to the tenants. Buyer shall respond with any
comments thereto by the later of (a) two (2) business days following receipt of
the applicable draft(s), or (b) with respect to Tenant Estoppel Certificates for
(i) Required Tenants, 5:00 p.m. Pacific time on December 10, 2013, and (ii) all
other tenants, 5:00 p.m. Pacific time on December 12, 2013. If Buyer shall fail
to respond to any proposed draft within the applicable time period set forth in
the immediately preceding sentence, then Buyer shall be deemed to have approved
such proposed draft. Each Tenant Estoppel Certificate shall be substantially in
the form attached as Exhibit “J” (or if Sellers, after using commercially
reasonable efforts to obtain certificates in such form, are unable to obtain the
same, then in the form, if any, prescribed in or permitted by the applicable
Lease); provided, however, that (a) with respect to a Lease with a regional or
national tenant, the form may also be the standard form generally used by such
tenant, and (b) Buyer acknowledges that if any tenant (other than a Required
Tenant) returns a duly executed Tenant Estoppel Certificate omitting or
materially modifying the statements set forth in paragraph (7) and/or paragraph
(8) in Schedule A thereof (i.e., regarding base year amounts), but otherwise
substantially in the form required herein, then such Tenant Estoppel Certificate
shall be deemed acceptable to satisfy the Tenant Estoppel Condition (other than
for a Required Tenant). In addition, any provisions of the applicable estoppel
certificates respecting material defaults, defenses, disputes and environmental
matters may be limited to the actual knowledge of the applicable tenant. Buyer’s
failure to object to any revisions proposed by a tenant or any executed and
delivered Tenant Estoppel Certificate (or any information or provision therein)
by written notice to Sellers given within five (5) business days after Buyer’s
receipt thereof (but not later than the Closing Date, subject to extension as
provided above) shall be deemed to constitute Buyer’s acceptance and approval
thereof.
4.7.2    Sellers shall utilize commercially reasonable efforts to obtain Tenant
Estoppel Certificates from the tenant under each Lease (other than Non-Space
Leases). As used in this Agreement, “commercially reasonable efforts” shall not
include any obligation to institute or threaten legal proceedings, to declare or
threaten to declare any person in default, to expend any monies or to cause any
other person to do any of the same.
4.7.3    Notwithstanding anything to the contrary herein, in the event Sellers
fail to obtain a Tenant Estoppel Certificate from any particular tenant (other
than a Required Tenant) under any Lease (after requesting the same) other than
any Non-Space Lease, Sellers may (but shall not be obligated to) deliver to
Buyer on the Closing Date a certificate from the applicable Seller (a “Seller
Tenant Certificate”) in the applicable form attached as Exhibit “J” executed by
Seller for such tenant (other than any Required Tenant), and in such event,
Seller shall be deemed to have delivered a Tenant Estoppel Certificate with
respect to such tenant (except in the case of a Required Tenant and any other
tenant not permitted above) for purposes of satisfying the Estoppel Condition;
provided that, Seller Tenant Certificates shall not be used to satisfy the
Estoppel Condition for tenants occupying, in the aggregate, in excess of 10% of
the total net rentable square footage of each Building at the Property covered
by Leases in effect as of the Closing Date. Any Seller Tenant Certificate shall
be subject to the limitations set forth in Sections 7.3 and 7.4.



--------------------------------------------------------------------------------



4.8    Association Estoppel. It shall be a condition precedent to Buyer’s
obligation to purchase the Properties that Buyer receives an estoppel
certificate from the Howard Hughes Center Property Owner’s Association under and
with respect to that certain Agreement and Declaration of Covenants, Conditions
and Restrictions for Howard Hughes Center, dated March 17, 1993 and recorded on
June 24, 1993, as Instrument No. 93-1210312 in the Official Records of the
Recorder’s Office of Los Angeles County, California, as amended (as amended, the
“CC&Rs”), which estoppel certificate shall be substantially in the form attached
hereto as Exhibit “O” (the “Association Estoppel Condition”). If the Association
Estoppel Condition is not satisfied by 5:00 p.m. Pacific time on the date that
is three (3) business days prior to the then-scheduled Closing Date, then either
Buyer or Sellers may postpone the Closing Date for fifteen (15) days (but not
beyond January 15, 2014) by giving written notice of such postponement to the
other party by 5:00 p.m. Pacific time on the date that is at least one (1)
business day prior to the then-scheduled Closing Date. If, on the Closing Date
(as the same may have been extended), the Association Estoppel Condition is
still not satisfied, then Buyer shall have the right to terminate this Agreement
by written notice to Sellers given prior to the Closing, in which case this
Agreement shall terminate, Buyer shall be entitled to a refund of the Deposit
(less the Independent Consideration, which shall be paid to Sellers), and no
party hereto shall have any further obligation under this Agreement except under
those provisions that expressly survive a termination of this Agreement.
5.    Closing Procedure. The closing (the “Closing”) of the sale and purchase
herein provided shall occur on the Closing Date. Buyer shall have the right to
extend the Closing Date one time for a period of up to ten (10) business days
after the originally-scheduled Closing Date of December 31, 2013, if Buyer
anticipates (in its sole and absolute discretion) that it will not be able to
obtain debt financing (on terms and conditions acceptable to it at its sole and
absolute discretion) for the purchase of the Properties hereunder by such
originally-scheduled Closing Date, upon Buyer’s satisfaction of the following
conditions precedent to such extension: (a) Buyer shall have delivered to
Sellers and Escrow Agent written notice of Buyer’s election to so extend the
Closing Date (an “Extension Notice”) not later than 5:00 p.m. Pacific time on
December 27, 2013; and (b) Buyer shall have delivered an extension deposit (the
“Extension Deposit”) of Twenty Million and No/100th’s ($20,000,000) to Escrow
Agent by wire transfer of immediately available federal funds within one (1)
business day after Buyer’s delivery of the Extension Notice to Sellers. Upon
Escrow Agent’s receipt of the Extension Deposit, such Extension Deposit shall
become and form a part of the Deposit and shall be non-refundable to Buyer
except as otherwise expressly provided in this Agreement with respect to the
balance of the Deposit.
5.1    Escrow. The Closing shall be accomplished pursuant to escrow instructions
(the “Escrow Instructions”) among Buyer, Sellers and the Escrow Agent in the
form of Exhibit “C”, which Buyer and Sellers shall execute concurrently
herewith. In addition, each of Sellers or Buyer may provide additional or
supplemental escrow instructions in connection with the Closing, as long as the
same are not inconsistent with the Escrow Instructions or this Agreement.
5.2    Closing Deliveries. The parties shall deliver to the Escrow Agent the
following:



--------------------------------------------------------------------------------



5.2.1    Sellers’ Deliveries. At least one (1) business day prior to the Closing
Date, Sellers shall deliver (or cause to be delivered) to the Escrow Agent the
following:
(a)    A duly executed and acknowledged original deed (the “6060 Deed”) in the
form of Exhibit “D” for the 6060 Property, conveying 6060 Seller’s interest in
and to the 6060 Land and 6060 Improvements. In connection with the 6060 Deed,
neither the Allocable Purchase Price nor the documentary transfer tax payable
with respect to recordation of the 6060 Deed shall be included within the 6060
Deed, but shall instead be separately reported as required by Laws to
Governmental Entities having jurisdiction pursuant to Section 11932 of the
Revenue and Taxation Code, as amended;
(b)    A duly executed and acknowledged original deed (the “6080 Deed”) in the
form of Exhibit “D” for the 6080 Property, conveying 6080 Seller’s interest in
and to the 6080 Land and 6080 Improvements. In connection with the 6080 Deed,
neither the Allocable Purchase Price nor the documentary transfer tax payable
with respect to recordation of the 6080 Deed shall be included within the 6080
Deed, but shall instead be separately reported as required by Laws to
Governmental Entities having jurisdiction pursuant to Section 11932 of the
Revenue and Taxation Code, as amended;
(c)    A duly executed and acknowledged original deed (the “6100 Deed”) in the
form of Exhibit “D” for the 6100 Property, conveying 6100 Seller’s interest in
and to the 6100 Land and 6100 Improvements. In connection with the 6100 Deed,
neither the Allocable Purchase Price nor the documentary transfer tax payable
with respect to recordation of the 6100 Deed shall be included within the 6100
Deed, but shall instead be separately reported as required by Laws to
Governmental Entities having jurisdiction pursuant to Section 11932 of the
Revenue and Taxation Code, as amended;
(d)    A duly executed and acknowledged original deed (the “6601 Deed”) in the
form of Exhibit “D” for the 6601 Property, conveying 6601 Seller’s interest in
and to the 6601 Land and 6601 Improvements. In connection with the 6601 Deed,
neither the Allocable Purchase Price nor the documentary transfer tax payable
with respect to recordation of the 6601 Deed shall be included within the 6601
Deed, but shall instead be separately reported as required by Laws to
Governmental Entities having jurisdiction pursuant to Section 11932 of the
Revenue and Taxation Code, as amended;
(e)    A duly executed and acknowledged original deed (the “6701 Deed”) in the
form of Exhibit “D” for the 6701 Property, conveying 6701 Seller’s interest in
and to the 6701 Land and 6701 Improvements. In connection with the 6701 Deed,
neither the Allocable Purchase Price nor the documentary transfer tax payable
with respect to recordation of the 6701 Deed shall be included within the 6701
Deed, but shall instead be separately reported as required by Laws to
Governmental Entities having jurisdiction pursuant to Section 11932 of the
Revenue and Taxation Code, as amended;
(f)    A duly executed and acknowledged original deed (the “6833 Deed”) in the
form of Exhibit “D” for the 6833 Property, conveying 6833 Seller’s interest in
and to the 6833 Land and 6833 Improvements. In connection with the 6833 Deed,
neither the Allocable



--------------------------------------------------------------------------------



Purchase Price nor the documentary transfer tax payable with respect to
recordation of the 6833 Deed shall be included within the 6833 Deed, but shall
instead be separately reported as required by Laws to Governmental Entities
having jurisdiction pursuant to Section 11932 of the Revenue and Taxation Code,
as amended;
(g)    A duly executed original bill of sale, assignment and assumption
agreement (the “6060 Bill of Sale, Assignment and Assumption”) in the form of
Exhibit “E”, conveying 6060 Seller’s interest in the 6060 Personal Property and
the 6060 Intangible Property;
(h)    A duly executed original bill of sale, assignment and assumption
agreement (the “6080 Bill of Sale, Assignment and Assumption”) in the form of
Exhibit “E”, conveying 6080 Seller’s interest in the 6080 Personal Property and
the 6080 Intangible Property;
(i)    A duly executed original bill of sale, assignment and assumption
agreement (the “6100 Bill of Sale, Assignment and Assumption”) in the form of
Exhibit “E”, conveying 6100 Seller’s interest in the 6100 Personal Property and
the 6100 Intangible Property;
(j)    A duly executed original bill of sale, assignment and assumption
agreement (the “6601 Bill of Sale, Assignment and Assumption”) in the form of
Exhibit “E”, conveying 6601 Seller’s interest in the 6601 Personal Property and
the 6601 Intangible Property;
(k)    A duly executed original bill of sale, assignment and assumption
agreement (the “6701 Bill of Sale, Assignment and Assumption”) in the form of
Exhibit “E”, conveying 6701 Seller’s interest in the 6701 Personal Property and
the 6701 Intangible Property;
(l)    A duly executed original bill of sale, assignment and assumption
agreement (the “6833 Bill of Sale, Assignment and Assumption”) in the form of
Exhibit “E”, conveying 6833 Seller’s interest in the 6833 Personal Property and
the 6833 Intangible Property;
(m)    Duly executed original federal certificates of “non-foreign” status in
the form required by Section 1445 of the Internal Revenue Code duly executed by
each Seller (or its affiliate, if applicable) and, if required, a duly executed
original California state Form 593-C certificate sufficient to exempt each
Seller from any California state withholding requirement with respect to the
sales contemplated by this Agreement;
(n)    Unless Buyer and Sellers elect to deliver the same outside of escrow,
duly executed notices to each of the tenants under the Leases with respect to
the Properties (“Tenant Notices”), in the form of Exhibit “F”, which notices
Buyer shall, at Buyer’s sole cost and expense, mail to each such tenant by
certified mail, return receipt requested(and Buyer shall provide proof of
delivery thereof to Sellers promptly following the Closing);



--------------------------------------------------------------------------------



(o)    Unless Buyer and Sellers elect to deliver the same outside of escrow,
duly executed notices to each of the vendors under any Service Agreement to be
assumed by Buyer at Closing as provided in this Agreement (“Vendor Notices”),
such Vendor Notices to be in such form(s) as are reasonably required by Sellers,
which notices Buyer shall, at Buyer’s sole cost and expense, mail to each such
vendor by certified mail, return receipt requested(and Buyer shall provide proof
of delivery thereof to Sellers promptly following the Closing);
(p)    A Seller Closing Certificate duly executed by Sellers;
(q)    Evidence reasonably satisfactory to the Escrow Agent respecting the due
organization of Sellers and the due authorization and execution by Sellers of
this Agreement and the documents required to be delivered hereunder by Sellers;
(r)    In addition, to the extent they do not constitute Reserved Company Assets
and are then in the possession of Sellers (or their agents or employees) and
have not theretofore been delivered to Buyer, Sellers shall deliver to Buyer at
or promptly following the Closing: (i) any plans and specifications for the
Improvements included in each Property; (ii) all unexpired warranties and
guarantees that a Seller has received in connection with any work or services
performed with respect to, or equipment installed in, its Property; (iii) all
keys and other access control devices for the Properties; (iv) originals of all
Leases for the Properties and all Lease files; and (v) originals of all Service
Agreements for a Property that will remain in effect after the Closing and all
tenant leasing information, leasing files, marketing materials, photographs and
other images of the Properties, and other material documents relating to the
operation or maintenance of a Property in any Seller’s possession. All items
described in this paragraph may be either delivered at Closing or left at the
management offices at the applicable Property;
(s)    Sellers shall cause each officer or director appointed by any Seller or
its affiliate to the Howard Hughes Center Property Owners Association, or any
design committee or any other committee thereof or associated therewith, to
tender his or her resignation from such position effective as of the Closing;
(t)    A certificate in the form of Exhibit “G” (each a “Seller Title
Certificate”) from each Seller to facilitate the issuance of any title insurance
sought by Buyer in connection with the transactions contemplated hereby, but in
no event shall any Seller be obligated to provide any additional certificate,
affidavit or indemnity in connection with such title insurance;
(u)    A duly executed original assignment and assumption (the “Assignment of
Covenant and Agreement by 6060 Seller”) in the form of Exhibit “N-1” of all of
6060 Seller’s interests under that certain Covenant and Agreement dated as of
January 20, 1986, and recorded in the Official Records of Los Angeles County on
February 11, 1986, as Document No. 86-185812;
(v)    A duly executed original assignment and assumption (the “Assignment of
Declaration by 6060 Seller”) in the form of Exhibit “N-2” of all of 6060
Seller’s interests under that certain Declaration of Special Land Use
Restriction Agreement dated as of



--------------------------------------------------------------------------------



December 6, 1996, and recorded in the Official Records of Los Angeles County on
December 11, 1996, as Document No. 96-1995870;
(w)    A duly executed original assignment and assumption (the “Assignment of
Parking Structure Agreement by 6833 Seller”) in the form of Exhibit “N-3” of all
of 6833 Seller’s interests under that certain Construction, Operations and
Easement Agreement for Parking Structure dated as of December 6, 1996, and
recorded in the Official Records of Los Angeles County on December 11, 1996, as
Document No. 96-1995869;
(x)    A duly executed original assignment and assumption (the “Assignment of
Declarant’s Rights”) in the form of Exhibit “N-4” by 6701 Seller of its right,
title and interest as the “Declarant” under the CC&Rs;
(y)    Evidence of the termination of all property management and leasing
agreements to which any Seller is a party; and
(z)    Such additional documents as may be reasonably and customarily required
by Buyer or the Escrow Agent in order to consummate the transactions hereunder
(provided the same do not increase in any material respect the costs to, or
liability or obligations of, any Seller in a manner not otherwise provided for
herein).
5.2.2    Buyer Deliveries. At least one (1) business day prior to the Closing
Date (except as to the Closing Payment, which shall be delivered no later than
10:00 a.m. Pacific time on the Closing Date), Buyer shall deliver to the Escrow
Agent the following:
(a)    The Closing Payment by wire transfer of immediately available federal
funds;
(b)    A duly executed original of each of the 6060 Bill of Sale, Assignment and
Assumption, the 6080 Bill of Sale, Assignment and Assumption, the 6100 Bill of
Sale, Assignment and Assumption, the 6601 Bill of Sale, Assignment and
Assumption, the 6701 Bill of Sale, Assignment and Assumption, and the 6833 Bill
of Sale, Assignment and Assumption;
(c)    Unless Buyer and Sellers elect to deliver the same outside of escrow,
duly executed Tenant Notices with respect to the Leases in each Property;
(d)    Unless Buyer and Sellers elect to deliver the same outside of escrow,
duly executed Vendor Notices with respect to the Service Agreements that are to
be assumed by Buyer at the Closing in connection with each Property;
(e)    A duly executed preliminary change of ownership report for each Property;
(f)    The Buyer Closing Certificate duly executed by Buyer;



--------------------------------------------------------------------------------



(g)    Evidence reasonably satisfactory to the Escrow Agent respecting the due
organization of Buyer and the due authorization and execution by Buyer of this
Agreement and the documents required to be delivered hereunder;
(h)    A duly executed original of the Assignment of Covenant and Agreement by
6060 Seller;
(i)    A duly executed original of the Assignment of Declaration by 6060 Seller;
(j)    A duly executed original of the Assignment of Parking Structure Agreement
by 6833 Seller;
(k)    A duly executed original Assignment of Declarant’s Rights; and
(l)    Such additional documents as may be reasonably and customarily required
by Sellers or the Escrow Agent in order to consummate the transactions hereunder
(provided the same do not increase in any material respect the costs to, or
liability or obligations of, Buyer in a manner not otherwise provided for
herein).
5.2.3    Mutual Deliveries. At least one (1) business day prior to the Closing
Date, Buyer and Sellers shall mutually execute and deliver (or cause to be
executed and delivered) to the Escrow Agent, the following:
(a)    A closing statement (the “Closing Statement”) reflecting the Purchase
Price, and the adjustments and prorations required hereunder and the allocation
of income and expenses required hereby; and
(b)    Such transfer tax forms, if any, as are required by state and local
authorities.
5.3    Closing Costs. Sellers shall pay or cause to be paid (1) the portion of
the title insurance premium for the Owner’s Policies for standard CLTA coverage
in the amount of the Purchase Price for the Properties (including any fees for
the title search), and (2) one-half (1/2) of all escrow charges. Buyer shall pay
(1) the amount by which the title insurance premium costs for any title
insurance policy obtained by Buyer and for all endorsements thereto (other than
any endorsements that a Seller elects to obtain pursuant to Section 4.5.1 or
Section 4.5.2 above) exceeds the cost of standard CLTA coverage, (2) one-half
(1/2) of all escrow charges, (3) Buyer’s cost, if any, to obtain a new survey or
to update the Survey (and, without limitation on the foregoing, Buyer shall
reimburse 50% of Sellers’ actual out-of-pocket costs up to $17,143.00 for any
new surveys or survey updates obtained by any Seller within one year prior to
the Effective Date), (4) all fees, costs or expenses in connection with Buyer’s
due diligence reviews and analyses hereunder, and (5) county and city transfer
taxes in the amount of $2,833,614 payable in connection with the sale
contemplated herein (provided that (i) if the amount of transfer taxes payable
at Closing in connection with the sale exceeds $2,833,614 in the aggregate, then
Sellers will pay such excess at Closing, and



--------------------------------------------------------------------------------



(ii) if the amount of transfer taxes payable at Closing in connection with the
sale is less than $2,833,614 in the aggregate, then Sellers shall be entitled to
receive a credit at Closing from Buyer in the amount of such difference). Any
other closing costs shall be allocated in accordance with local custom. Sellers
and Buyer shall pay their respective shares of prorations as hereinafter
provided. Except as otherwise expressly provided in this Agreement, each party
shall pay the fees of its own attorneys, accountants and other professionals.
5.4    Prorations.
5.4.6    Items to be Prorated. The initial prorations and payments provided for
in this Section 5.4 shall be made at Closing on the basis of the Closing
Statement, which shall be prepared by Sellers and submitted to Buyer for its
review and approval at least two (2) business days prior to the Closing. The
following shall be prorated between Sellers and Buyer as of the Closing Date (on
the basis of the actual number of days elapsed over the applicable period), with
Buyer being deemed to be the owner of the Properties during the entire day on
the Closing Date and being entitled to receive all operating income of the
Properties, and being obligated to pay all operating expenses of the Properties,
with respect to the Closing Date:
(a)    All non-delinquent real estate, personal property, and ad valorem taxes
and assessments on the Properties for the year in which Closing occurs (i.e.,
“accrual basis” proration), based on the applicable tax year (i.e., July 1, 2013
through June 30, 2014) rather than on the calendar year. If the final tax bill
for any Property for the year in which Closing occurs has not been issued as of
Closing, such taxes shall be prorated based on the prior year’s tax bill.
Sellers shall be responsible for the payment of any real estate and personal
property taxes that are delinquent before Closing, which obligation shall
survive the Closing without limitation. In no event shall Sellers be charged
with or be responsible for any increase in the taxes on the Properties resulting
from the sale of the Properties contemplated by this Agreement, any change in
use of the Properties on or after the Closing Date, or from any improvements
made or leases entered into on or after the Closing Date. If any assessments on
the Properties are payable in installments, then the installment allocable to
the current period shall be prorated (with Buyer being allocated the obligation
to pay any installments due after the Closing Date).
(b)    All fixed and additional rentals under the Leases, security deposits
(except as hereinafter provided) and other tenant charges. Sellers shall deliver
or provide a credit in an amount equal to all prepaid rentals for periods after
the Closing Date and all refundable cash security deposits (to the extent the
foregoing were made by tenants under the Leases and are not applied or forfeited
prior to the Closing) to Buyer on the Closing Date. Sellers shall also use
commercially reasonable efforts to transfer to Buyer any security deposits that
are held in the form of letters of credit (the “SD Letters of Credit”) if the
same are transferable, at Sellers’ cost (including Sellers’ payment of any third
party transfer fees and expenses); if any of the SD Letters of Credit is not
transferable, Sellers shall request the tenants obligated under such SD Letters
of Credit to cause new letters of credit to be issued in favor of Buyer in
replacement thereof and in the event such a new letter of credit is not issued
in favor of Buyer by Closing, Buyer and Sellers shall diligently pursue such
replacement after Closing and Sellers shall take all reasonable action, as
directed by Buyer and at Seller’s expense, in connection with the presentment of
such SD Letters



--------------------------------------------------------------------------------



of Credit for payment as permitted under the terms of the applicable Lease, and
in consideration of Sellers’ agreement as aforesaid, Buyer shall indemnify,
defend and hold Sellers harmless from any liability, damage, loss, cost or
expense resulting from an alleged wrongful drawing upon any of the SD Letters of
Credit after the Closing. A list of the unapplied tenant security deposits under
the Leases as of the Effective Date is set forth on Exhibit “K”. Rents that are
delinquent (or payable but unpaid) as of the Closing Date shall not be prorated
on the Closing Date. Rather, Buyer shall cause any such delinquent rent (or
payable but unpaid rent) for the period prior to Closing to be remitted to
Sellers if, as and when collected. At Closing, Sellers shall deliver to Buyer a
schedule of all such delinquent or payable but unpaid rent. Additionally, there
shall be no proration of any rent that a tenant under a Lease delivers to either
Buyer or Sellers and that such tenant has identified, at the time of such
delivery, as constituting payment or rent due for a month or other period prior
to the month in which the Closing occurs (“Identified Pre-Closing Rent”). If
Buyer receives any such Identified Pre-Closing Rent, Buyer shall cause such
Identified Pre-Closing Rent to be remitted to Sellers if, as, and when
collected. Until the date that is two (2) months after the Closing, Buyer shall
include such delinquencies (or unpaid amounts) in its normal billing and shall
pursue the collection thereof in good faith after the Closing Date (but Buyer
shall not be required to litigate or declare a default under any Lease or pursue
any other action or remedy in connection with the recovery from tenants of such
delinquencies or other unpaid amounts). To the extent Buyer receives payment of
rents (or income in connection with other tenant charges) on or after the
Closing Date other than Identified Pre-Closing Rent, such payments shall be
applied first toward the rent (or other tenant charge) for the month in which
the Closing occurs then to the rent (or other tenant charge) owed to Buyer in
connection with the applicable Lease or other document for which such payments
are received, and then to any delinquent rents (or other tenant charges) owed to
a Seller, with Sellers’ share thereof being promptly delivered to Sellers;
provided, however, that any year-end or similar reconciliation payment shall be
allocated as hereinafter provided. To the extent any Seller receives payment of
rents (or income in connection with other tenant charges) on or after the
Closing Date that are applicable to periods of time after the Closing Date (as
determined in accordance with this Section 5.4), such Seller shall promptly pay
such amounts to Buyer. Buyer may not waive any delinquent (or unpaid) rents or
modify a Lease so as to reduce or otherwise affect amounts owed thereunder for
any period in which a Seller is entitled to receive a share of charges or
amounts without first obtaining Sellers’ written consent. Sellers hereby reserve
the right to pursue any remedy for damages against any tenant owing delinquent
rents and any other amounts to any Seller (but shall not be entitled to
terminate any Lease or any tenant’s right to possession), provided that, Sellers
shall not exercise any such remedy for a period of two (2) months after the
Closing except in connection with the recovery from tenants of taxes or
assessments relating to any period prior to the Closing Date (the “Pre-Closing
Tax Collection Remedies”). Buyer shall reasonably cooperate with Sellers, at no
out-of-pocket cost to Buyer, in any collection efforts hereunder, including
Sellers’ Pre-Closing Tax Collection Remedies, but shall not be required to
litigate or declare a default under any Lease. With respect to delinquent or
other uncollected rents and any other amounts or other rights of any kind
respecting tenants who are no longer tenants of a Property as of the Closing
Date, the applicable Seller shall retain all of the rights relating thereto.
(c)    Payments required to be paid by tenants under Leases for such tenants’
shares of property taxes and assessments, insurance, common area maintenance and
other expenses of the Properties are collectively referred to herein as
“Reimbursable Tenant Expenses”.



--------------------------------------------------------------------------------



Reimbursable Tenant Expenses shall be determined in accordance with the Leases,
including without limitation any Lease provisions that provide for the
adjustment of Reimbursable Tenant Expenses based on occupancy changes (i.e.,
“gross-up” provisions). In addition, to the extent that a Lease provides for
base year amounts for operating expenses or taxes, such base year amounts shall
be prorated in determining Reimbursable Tenant Expenses with respect to such
Lease. Sellers’ “share” of Reimbursable Tenant Expenses for the calendar year in
which Closing occurs (the “Closing Year”) shall be determined in accordance with
Section 5.4.2(a) hereof. Notwithstanding the foregoing, there shall be no
proration of any such Reimbursable Tenant Expenses that are delinquent (or
payable but unpaid) as of Closing. Rather, until the date that is two (2) months
after the Closing, Buyer shall include such delinquencies (or unpaid amounts) in
its normal billing and shall pursue the collection thereof in good faith after
the Closing Date (but Buyer shall not be required to litigate or declare a
default under any Lease or pursue any other action or remedy in connection with
the recovery from tenants of Reimbursable Tenant Expenses relating to any period
prior to the Closing Date).
(d)    Any other items of operating income or operating expense that are
customarily apportioned between the parties in real estate closings of
comparable commercial properties in the metropolitan area where the Properties
are located, as applicable; however, there will be no prorations for debt
service, insurance premiums or payroll (because Buyer is not acquiring or
assuming Sellers’ financing, insurance or employees).
(e)    Buyer shall transfer all utilities at the Properties to its name as of
the Closing Date, and where necessary, post deposits with the utility companies.
Sellers shall use commercially reasonable efforts to cause all utility meters to
be read as of the Closing Date. Sellers shall be entitled to recover any and all
deposits held by any utility company as of the Closing Date. All charges for
utilities shall be prorated outside of the escrow contemplated herein within
sixty (60) days after the Closing Date.
(f)    Without limitation on Buyer’s responsibility for the Leasing Costs
identified on Schedule 2 (which shall be Buyer’s responsibility), if the Closing
occurs, Buyer shall pay and be responsible for all Leasing Costs to the extent
shown on Schedule 5, which includes certain Leasing Costs that are payable by
reason of (i) the execution of an Existing Lease prior to the Effective Date,
(ii) the renewal, extension, expansion of, or the exercise of any other option
under, an Existing Lease, prior to the Effective Date, or (iii) amendments of an
Existing Lease entered into prior to the Effective Date. In addition, if the
Closing occurs, Buyer shall be responsible for the payment (or, in the case of
any amounts payable prior to Closing, the reimbursement to Sellers) of (A) all
Leasing Costs that become due and payable (whether before or after Closing) as a
result of (1) any New Leases entered into in accordance with this Agreement
after the Effective Date, (2) amendments entered into during the Escrow Period
in accordance with this Agreement to renew, extend, expand or otherwise amend
Existing Leases or New Leases, or (3) any renewals, extensions or expansions of,
or the exercise of any other option under, Existing Leases or New Leases
exercised by tenants during the Escrow Period; and (B) all Leasing Costs as a
result of renewals, extensions, expansions, or the exercise of any other option,
occurring on or after the Closing Date of Existing Leases or New Leases. In
addition, Buyer shall assume the economic effect of any “free rent” or other
concessions pertaining to the period from and after the Closing



--------------------------------------------------------------------------------



(including any free rent described on Schedule 5 hereto). If, as of the Closing
Date, Sellers shall have paid any Leasing Costs for which Buyer is responsible
pursuant to the foregoing provisions, Buyer shall reimburse Sellers therefor at
Closing. Subject to the reimbursement obligations set forth above, Sellers shall
pay (or cause to be paid) when due all Leasing Costs payable after the Effective
Date and prior to Closing.
5.4.7    Proration of Reimbursable Tenant Expenses and Percentage Rent.
(a)    For the Closing Year. Sellers shall provide an estimated reconciliation
of Reimbursable Tenant Expenses as of the Closing Date, based on Sellers’ Actual
Reimbursable Tenant Expenses and Sellers’ Actual Tenant Reimbursements (as such
terms are hereinafter defined) estimated as of the Closing Date, and any amount
due any Seller(s) pursuant to such calculation (in the event Sellers’ Actual
Tenant Reimbursements are less than Sellers’ Actual Reimbursable Tenant
Expenses) or Buyer (in the event Sellers’ Actual Tenant Reimbursements are more
than Sellers’ Actual Reimbursable Tenant Expenses), shall be credited to such
Seller(s) or Buyer, as applicable, through escrow at Closing. In order to enable
Buyer to make any year-end reconciliations of tenant reimbursements of
Reimbursable Tenant Expenses for the Closing Year after the end thereof, Sellers
shall determine in accordance with Section 5.4.1(c) hereof the Reimbursable
Tenant Expenses actually paid or incurred by a Seller for the portion of the
Closing Year during which Sellers owned the Properties (“Sellers’ Actual
Reimbursable Tenant Expenses”) and the tenant reimbursements for such
Reimbursable Tenant Expenses actually paid to each Seller by tenants for the
portion of the Closing Year during which Sellers owned the Properties (“Sellers’
Actual Tenant Reimbursements”). On or before the date that is ninety (90) days
after the end of the Closing Year, Sellers shall deliver to Buyer a
reconciliation statement (“Sellers’ Reconciliation Statement”) setting forth (i)
Sellers’ Actual Reimbursable Tenant Expenses, (ii) Sellers’ Actual Tenant
Reimbursements, and (iii) a calculation of the difference, if any, between the
two (i.e., establishing that Sellers’ Actual Reimbursable Tenant Expenses were
either more or less than or equal to Sellers’ Actual Tenant Reimbursements). Any
amount due any Seller pursuant to the foregoing calculation (in the event
Sellers’ Actual Tenant Reimbursements are less than Sellers’ Actual Reimbursable
Tenant Expenses) or Buyer (in the event Sellers’ Actual Tenant Reimbursements
are more than Sellers’ Actual Reimbursable Tenant Expenses), as the case may be,
shall be paid by Buyer to Sellers or by Sellers to Buyer, as the case may be,
within thirty (30) days after delivery of Sellers’ Reconciliation Statement to
Buyer. If Buyer is paid any such amount by Sellers (or credited any such amount
at Closing), Buyer thereafter shall be obligated to promptly remit the
applicable portion to the particular tenants entitled thereto. Buyer shall
indemnify, defend, and hold Sellers and the other “Seller Related Parties” (as
hereinafter defined) harmless from and against any losses, costs, claims,
damages, and liabilities, including, without limitation, reasonable attorneys’
fees and expenses incurred in connection therewith, arising out of or resulting
from Buyer’s failure to remit any amounts actually received from a Seller to
tenants if, and to the extent, tenants are entitled thereto in accordance with
the provisions hereof.
(b)    For Prior Calendar Years. Sellers shall be responsible for reconciliation
with tenants of Reimbursable Tenant Expenses and tenant reimbursements thereof
for calendar year 2013 and any calendar year prior to the Closing Year, and
Sellers shall be responsible for audits or contests by tenants relating to 2013
and such prior years. If any tenant



--------------------------------------------------------------------------------



initiates any such audit or contest, Buyer will promptly notify the applicable
Seller thereof. If any such audit discloses that the amount of Sellers’ Actual
Tenant Reimbursements collected by a Seller for 2013 or such prior years is less
than the amount of Sellers’ Reimbursable Tenant Expenses paid by such Seller for
such period (or less than the amount that such Seller is entitled to recover
under the terms of the Leases), then such Seller shall be entitled to bill such
tenants directly and retain any such amounts due from tenants. If any such audit
discloses that the amount of Sellers’ Actual Tenant Reimbursements collected by
a Seller for 2013 or such prior calendar year exceeds the amount of Sellers’
Reimbursable Tenant Expenses paid by such Seller with respect to such period (or
the amount that such Seller is entitled to recover under the terms of the
Leases), then, to the extent required under the terms of the Leases, such Seller
shall remit such excess amounts to the applicable tenants within the time
periods required pursuant to the Leases. In connection with the foregoing,
Sellers shall be permitted to make and retain copies of all Leases and all
billings concerning tenant reimbursements for 2013 and such prior years, and
Buyer covenants and agrees to provide Sellers with reasonable access to the
books and records pertaining to such tenant reimbursements, and to otherwise
cooperate with Sellers (at no material out-of-pocket cost to Buyer) for the
purpose of enabling Sellers to adequately respond to any claim by tenants for
reimbursement of tenant reimbursements previously paid by such tenants. The
provisions of this Section 5.4.2(b) shall survive the Closing.
(c)    Percentage Rent. If any tenant of any Property is obligated to pay
percentage rent based upon the calendar year or lease year in which the date of
Closing occurs (the “Percentage Rent Year”), Buyer shall, within thirty (30)
days after receipt of such payment with respect to the Percentage Rent Year,
remit to Sellers that portion thereof which, when added to the percentage rent
previously paid by a Tenant to Seller for such Percentage Rent Year, will be
equal to the total percentage rent paid by such tenant for such Percentage Rent
Year, multiplied by a fraction, the numerator of which is the number of days
which elapsed between the commencement date of the Percentage Rent Year for each
such tenant, and the Closing Date, and the denominator of which is total number
of days in such Percentage Rent Year. If Sellers have received payments of
percentage rent based on any Percentage Rent Year in which the date of Closing
occurs, in excess of Sellers’ share as calculated as set forth above in this
Section 5.4.2(c), it shall promptly pay such excess to Buyer.
5.4.8    General Provisions.
(a)    In the event any prorations or apportionments made under this Section 5.4
shall prove to be incorrect for any reason, then any party shall be entitled to
an adjustment to correct the same. Any item that cannot be finally prorated
because of the unavailability of information shall be tentatively prorated on
the basis of the best data then available (or with respect to real estate and
personal property taxes, on the basis of the last final tax bill) and reprorated
when the information is available.
(b)    Notwithstanding anything to the contrary set forth herein, all
reprorations contemplated by this Agreement shall be completed within one (1)
year after Closing.



--------------------------------------------------------------------------------



(c)    The obligations of Sellers and Buyer under this Section 5.4 shall survive
the Closing for one (1) year, except that the obligation of Sellers under
Sections 5.4.1(a) and 5.4.2(b) shall survive the Closing without limitation.
6.    Condemnation or Destruction of Property. In the event that, after the
Effective Date but prior to the Closing Date, either any portion of a Property
is taken pursuant to eminent domain proceedings or any of the Improvements
included within a Property are damaged or destroyed by any casualty, Sellers
shall give Buyer prompt written notice of the same after Sellers’ actual
discovery of the same, but shall have no obligation to cause any direct or
indirect member, partner or owner of any Seller to contribute capital to a
Seller or any other entity, or to repair or replace (or cause to be repaired or
replaced) any such damage, destruction or taken property. The applicable Seller
shall, at Closing, assign to Buyer (except to the extent any condemnation
proceeds or insurance proceeds are attributable to lost rents or other items
applicable to any period prior to the Closing) all claims of such Seller
respecting any condemnation or casualty insurance coverage, as applicable, and
all condemnation proceeds or proceeds from any such casualty insurance received
by such Seller on account of any casualty (except to the extent required for
collection costs or repairs by such Seller prior to the Closing Date), as
applicable. In connection with any assignment of insurance proceeds hereunder,
Sellers shall credit Buyer with an amount equal to the applicable deductible
amount under Sellers’ insurance (but not more than the amount by which (x) the
cost as of the Closing Date to repair the damage is greater than (y) the
insurance proceeds and coverage to be assigned to Buyer). In the event (A) the
condemnation award or the cost of repair of damage to the affected Property on
account of a casualty, as applicable, shall exceed five percent (5%) of the
Allocable Purchase Price for such Property, (B) a casualty is uninsured or
underinsured and Sellers do not elect to credit Buyer at Closing with an amount
equal to the cost to repair such uninsured or underinsured casualty (Sellers
having the right, but not the obligation, to do so), or (C) the condemnation or
damage to a Property (i) materially and adversely affects access to or parking
at such Property, (ii) results in such Property violating any Laws or failing to
comply with zoning or any recorded covenants, conditions or restrictions
affecting such Property, or (iii) permits any Required Tenant at such Property
to terminate its Lease or to abate rent pursuant to the terms of its Lease, then
Buyer may, at its option, terminate this Agreement by notice to Sellers, given
on or before the Closing Date, whereupon Buyer shall receive a refund of the
Deposit less the Independent Consideration, which shall be paid to Sellers (and
no party hereto shall have any further obligation in connection herewith except
under those provisions that expressly survive a termination of this Agreement).
7.    Representations, Warranties and Covenants.
7.1    Representations and Warranties of Sellers. Each Seller hereby represents
and warrants to Buyer that:
(m)    Leases. (i) There are no leases of space in the Property owned by such
Seller or other agreements to occupy all or any portion of the Property owned by
such Seller that will be in force after the Closing other than the Leases
affecting such Property (as used herein, “Leases” shall mean, with respect to
each Property, collectively, (x) the leases, amendments and modifications listed
on Exhibit “H-1” (with respect to the 6060 Property), Exhibit “H-2” (with



--------------------------------------------------------------------------------



respect to the 6080 Property), Exhibit “H-3” (with respect to the 6100
Property), Exhibit “H-4” (with respect to the 6601 Property), Exhibit “H-5”
(with respect to the 6701 Property), or Exhibit “H-6” (with respect to the 6833
Property) [each a “Lease Exhibit” and, collectively, the “Lease Exhibits],
including amendments thereto entered into in accordance with this Agreement, and
(y) the leases of space in such Property [including amendments thereto] entered
into in accordance with this Agreement); (ii) to such Seller’s knowledge, all of
the Leases with respect to the Property owned by it are in full force and
effect; (iii) none of the Leases has been amended except as set forth in the
applicable Lease Exhibit for such Property; (iv) such Seller has provided (or
will provide during the Due Diligence Period) true and complete copies of the
Leases with respect to the Property owned by it; (v) Exhibit “K” includes an
accurate list of all security deposits currently held under Leases with respect
to the Property owned by such Seller; (vi) to such Seller’s knowledge, (1)
neither such Seller nor any tenant is in monetary default, and (2) no tenant has
given written notice to such Seller of any default under any of the Leases
affecting such Seller’s Property, except as set forth on Exhibit “I”; and (vii)
such Seller has not given written notice of any default by a tenant under any of
the Leases affecting such Seller’s Property except as set forth on Exhibit “I”.
(n)    Litigation. Other than litigation disclosed in Schedule 3 hereto, there
is no pending (nor has such Seller received any written notice of any
threatened) nor, to Seller’s knowledge threatened action, litigation,
condemnation or other legal proceeding against the Property owned by such Seller
or against such Seller with respect to such Property.
(o)    Compliance. Except as disclosed in the Due Diligence Materials or in
Schedule 3 hereto, such Seller has not received any written notice from any
Governmental Entity having jurisdiction over the Property owned by such Seller
to the effect that such Property is not in compliance with applicable Laws other
than notices of non-compliance that have been remedied.
(p)    Service Agreements. Such Seller has not entered into any service or
equipment leasing contracts relating to the Property owned by it that will be
binding on Buyer or such Property after the Closing, except for the Service
Agreements disclosed in Schedule 4 hereto (subject to any restrictions on
assignment contained therein). Such Seller has provided (or will provide during
the Due Diligence Period) true and complete copies of the Service Agreements
with respect to the Property owned by it. To such Sellers’ knowledge, such
Seller is not in default under any Service Agreements, and neither party has
given written notice of any material default under the Service Agreements
affecting its Property that remains uncured. As used herein, the “Service
Agreements” shall mean, with respect to each Property, collectively, all service
or equipment leasing contracts relating to such Property (other than the
“Excluded Contracts”, as defined below) that are (i) described in Schedule 4, or
(ii) hereafter entered into in accordance with this Agreement. As used herein,
“Excluded Contracts” shall mean contracts to which a Seller or its affiliate is
a party and relating to such Seller’s Property for (i) insurance; (ii) existing
property management or association management of the Howard Hughes Center
Property Owners Association (which agreements will be terminated at the Closing
by Sellers or their affiliates); (iii) the engagement of attorneys, accountants,
brokers, surveyors, title companies, environmental consultants, engineers or
appraisers; (iv) the National Service Contracts; and (v) any other contracts or
agreements entered into after the Effective Date that such Seller shall cause to
be terminated at or prior to the Closing. The Excluded Contracts are not being
assigned to or assumed by Buyer hereunder, except that Buyer



--------------------------------------------------------------------------------



is assuming the obligation to pay the Leasing Costs for which it is responsible
under Section 5.4.1(f).
(q)    Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed or to be caused to be executed by
Seller are and on the Closing Date will be duly authorized, executed and
delivered by and are binding upon such Seller. Such Seller is a Delaware limited
liability company, duly organized or formed and validly existing and in good
standing under the Laws of such state, and is duly authorized and qualified to
do all things required of it under this Agreement. Such Seller has the capacity
and authority to enter into this Agreement and consummate the transactions
herein provided without the consent or joinder of any other party (except as
otherwise may be set forth in this Agreement).
(r)    No Conflict. Neither this Agreement nor any of the documents to be
delivered by Sellers pursuant to Section 5.2.1 hereof, does now or shall
hereafter materially breach, violate, invalidate, cancel, make inoperative or
interfere with, or result in the acceleration or maturity of, any agreement,
document, instrument, right or interest, or applicable Law affecting or relating
to such Seller or its Property.
(s)    Environmental Matters. To such Seller’s knowledge, the Due Diligence
Materials include all of the third party reports in its possession relating to
Hazardous Materials at the Properties (the “Environmental Reports”). The term
“Hazardous Material” shall mean asbestos, petroleum products, and any other
hazardous waste or substance that has, as of the Effective Date, been determined
to be hazardous or a pollutant by the U.S. Environmental Protection Agency, the
U.S. Department of Transportation, or any instrumentality authorized to regulate
substances in the environment that has jurisdiction over the Properties.
(t)    Insolvency Such Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by such Seller’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of such Seller’s assets, (iv) suffered the attachment or
other judicial seizure of all, or substantially all, of such Seller’s assets, or
(v) made an offer of settlement, extension or composition to its creditors
generally.
(u)    Leasing Costs. There are no unpaid Leasing Costs owed by Sellers as of
the Effective Date under the Existing Leases, except for the Leasing Costs set
forth on Schedule 5; provided that such Schedule 5 does not purport to set forth
any Leasing Costs that may arise or become due and payable at any time hereafter
as a result of the following:  (1) any New Leases, (2) amendments to Existing
Leases or New Leases entered into during the Escrow Period in accordance with
this Agreement or after the Closing to renew, extend, expand or otherwise amend
Existing Leases or New Leases, or (3) any renewals, extensions, expansions of,
or the exercise of any other option under, Existing Leases or New Leases
exercised by tenants on or after the Effective Date.
(v)    Employees. Sellers do not have any employees.
(w)    Declarant’s Rights Under CC&Rs. To Sellers’ knowledge, prior to the date
hereof, 6701 Seller has not assigned any right, title or interest of 6701 Seller
as the



--------------------------------------------------------------------------------



“Declarant” under the CC&Rs, other than pursuant to that certain Assignment and
Assumption Agreement dated October 28, 2011 and recorded August 10, 2012 as
Instrument No. 20121192002 in the Official Records of the Recorder’s Office of
Los Angeles County, California.
7.2    Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller that:
7.2.9    This Agreement and all agreements, instruments and documents herein
provided to be executed or to be caused to be executed by Buyer are and on the
Closing Date will be duly authorized, executed and delivered by and are binding
upon Buyer; Buyer is a limited partnership, duly organized and validly existing
and in good standing under the Laws of the State of Delaware, and is duly
authorized and qualified to do all things required of it under this Agreement;
and Buyer has the capacity and authority to enter into this Agreement and
consummate the transactions herein provided without the consent or joinder of
any other party (except as otherwise may be set forth in this Agreement).
7.2.10    Neither this Agreement nor any agreement, document or instrument
executed or to be executed in connection with the same, nor anything provided in
or contemplated by this Agreement or any such other agreement, document or
instrument, does now or shall hereafter breach, violate, invalidate, cancel,
make inoperative or interfere with, or result in the acceleration or maturity
of, any agreement, document, instrument, right or interest, or applicable Law
affecting or relating to Buyer.
7.2.11    Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Buyer’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Buyer’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Buyer’s assets, or (v) made an offer of settlement,
extension or composition to its creditors generally.
7.3    Survival. The representations, warranties and covenants and all other
obligations, provisions and liabilities under this Agreement or any of the
Closing Documents (including any cause of action by reason of a breach thereof)
shall survive the Closing for a period of 180 days after the Closing Date unless
otherwise expressly provided in this Agreement; provided, however, that, all of
Section 8 and Section 10 and any other Section of this Agreement that is
expressly stated to survive the Closing for a different period of time or
indefinitely (and only such Sections) shall survive the Closing for such
different period of time or indefinitely (as applicable). Notwithstanding
anything to the contrary in this Agreement, Sellers shall have no liability, and
Buyer shall make no claim against any Seller, for (and Buyer shall be deemed to
have waived any failure of a condition hereunder by reason of) a failure of any
condition or a breach of any representation or warranty, covenant or other
obligation of any Seller under this Agreement, any Seller Tenant Certificate, or
any Closing Document executed by any Seller (including for this purpose any
matter that would have constituted a breach of a Seller’s or Sellers’
representations and warranties had they been made on the Closing Date) if
(a) the failure or breach in question constitutes or results from a condition,
state of facts or other matter that was actually known to Buyer prior to the
expiration of the Due Diligence Period, (b) the failure or breach in question



--------------------------------------------------------------------------------



constitutes or results from a condition, state of facts or other matter that was
actually known to Buyer prior to Closing and Buyer proceeds with the Closing, or
(c) to the extent, in the case of a representation and warranty of a Seller or
Sellers or as to any certification or other matter contained in a Seller Tenant
Certificate, the same is confirmed by any Tenant Estoppel Certificate from a
tenant with respect to its Lease.
7.4    Knowledge.
(1)    Definition. When a statement is made under this Agreement or in any
Closing Document to the “knowledge” or “actual knowledge” of a party (or other
similar phrase), it shall mean that none of the Designated Representatives of
such party has any actual (and not imputed or constructive) knowledge (without
further investigation) of any facts indicating that such statement is not true.
Each Designated Representative shall be deemed to have actual knowledge of any
matter received by such Designated Representative in writing. None of the
Designated Representatives shall have any personal liability under this
Agreement.
(2)    Designated Representatives. The “Designated Representatives” are limited
to the following individuals:
(a)    for Sellers: Frank Campbell and Spencer Rose; and
(b)    for Buyer: Jim Bonham.
7.5    Interim Covenants of Sellers. Until the Closing Date or the sooner
termination of this Agreement, Sellers covenant to Buyer that:
7.5.1    Maintenance/Operation. Each Seller shall use commercially reasonable
efforts to maintain and operate the Property owned by it in substantially the
same manner as prior hereto pursuant to its normal course of business (such
maintenance obligations not including capital expenditures or expenditures not
incurred in such normal course of business), subject to reasonable wear and tear
and further subject to destruction by casualty, condemnation or other events
beyond the reasonable control of such Seller. Without limitation of the
foregoing, each Seller shall maintain its current insurance or insurance
equivalent in all material respects to its current insurance.
7.5.2    Service Agreements. Sellers shall not, without the prior consent of
Buyer, enter into, materially modify or terminate any service or equipment
leasing contracts or other similar agreements relating to any Property or
materially modify or terminate the Service Agreements without Buyer’s written
consent (which consent may not be unreasonably withheld, conditioned or delayed
prior to the expiration of the Due Diligence Period, but which consent may be
withheld in Buyer’s sole discretion after expiration of the Due Diligence
Period); provided, however, that Sellers may modify or terminate any Excluded
Contract at any time. If Buyer fails to notify Sellers in writing of Buyer’s
objections within three (3) business days of Buyer’s receipt of the proposed
modification, termination or new contract terms (and a request for Buyer’s
approval), then Buyer shall be deemed to have approved the same. In addition, if
Buyer fails to notify Sellers in writing of Buyer’s objection to any existing
Service Agreement prior to the expiration of the Due Diligence Period, then
Buyer shall be deemed to have approved the same and shall assume the same



--------------------------------------------------------------------------------



at the Closing pursuant to the applicable Bill of Sale, Assignment and
Assumption. If Buyer delivers a written notice of objection to any Service
Agreement prior to the expiration of the Due Diligence Period, then, to the
extent a termination right in favor of the applicable Seller is provided for in
such Service Agreement, such Seller shall promptly following the Closing provide
a notice of termination to the vendor thereunder with respect to each such
Service Agreement to which Buyer has timely objected (collectively, the
“Objectionable Service Agreements”); provided, however, that if the termination
of any Objectionable Service Agreement cannot be made effective upon the Closing
Date (Sellers not being obligated to pay any money to accomplish such
termination), then such Objectionable Service Agreement shall be assumed by
Buyer at Closing pursuant to the Bill of Sale, Assignment and Assumption
together with all Service Agreements that do not constitute Objectionable
Service Agreements; provided, further, that Buyer shall not be required to
assume any Service Agreement that, by its terms, may not be assigned to and
assumed by Buyer without the consent of a third party, unless such third party’s
written consent is actually obtained at or before the Closing. Notwithstanding
the foregoing, Buyer shall not object to those certain Service Agreements with
Summit TV, LLC and Elevator News Network, Inc., and shall assume such Service
Agreements at Closing pursuant to the Bill of Sale, Assignment and Assumption.
7.5.3    Leases. Each Seller may continue to offer its Property for lease in the
same manner as prior hereto pursuant to its normal course of business and, upon
request, such Seller shall keep Buyer reasonably informed as to the status of
material leasing activities known to Seller prior to the Closing Date. Each
Seller shall keep Buyer reasonably informed as to the status of material leasing
activities known to such Seller prior to the Closing Date. No Seller shall enter
into any New Lease or modify or terminate any then existing Lease without the
prior written consent of Buyer (which consent may not be unreasonably withheld,
conditioned or delayed prior to the expiration of the Due Diligence Period, but
which consent may be withheld in Buyer’s sole discretion after expiration of the
Due Diligence Period). If Buyer fails to notify Sellers in writing of Buyer’s
objections within three (3) business days of Buyer’s receipt of the proposed
modification, termination or new lease terms (and a request for Buyer’s
approval), then Buyer shall be deemed to have approved the same.
7.5.4    Encumbrances. Sellers shall not encumber any Property with any
mortgages, deeds of trust or other encumbrances without Buyer’s consent (which
shall not be unreasonably withheld, conditioned or delayed as to easements,
licenses and similar documents required in the ordinary course of business).
7.6    SNDAs. Upon the written request of Buyer, each Seller agrees to forward,
at no cost to such Seller and solely as an accommodation to Buyer, Buyer’s
lender’s form of Subordination, Non-Disturbance and Attornment Agreement (if
any) to each tenant. However, it is expressly understood and agreed that the
receipt of one or more Subordination, Non-Disturbance and Attornment Agreements
in any form executed by tenants shall not be a condition to Buyer’s obligation
to proceed with the Closing under this Agreement.
7.7    Natural Hazard Disclosure. Sellers have commissioned First American
Natural Hazard Commercial Property Disclosure Reports or its affiliate (“Natural
Hazard Expert”) to prepare a natural hazard disclosure statement for each
Property (the “Natural Hazard



--------------------------------------------------------------------------------



Disclosure”), including the matters required by that certain Article 1.7 of the
California Civil Code (currently Section 1103 through 1103.14) . Buyer
acknowledges that this transaction is not subject to such Article 1.7, but that
nevertheless the Natural Hazard Disclosure shall serve to satisfy any and all
disclosure requirements relating to the matters referenced in the Natural Hazard
Disclosure. Sellers do not warrant or represent either the accuracy or
completeness of the information in the Natural Hazard Disclosure, and Buyer
shall use same merely as a part in its overall investigation of the Properties.
7.8    Sellers’ Environmental Inquiry. Buyer acknowledges and agrees that each
Seller has indicated that the sole inquiry and investigation such Seller has
conducted in connection with the environmental condition of its Property is to
obtain the Environmental Reports, and that, for all purposes, including
California Health and Safety Code Section 25359.7, Sellers have acted reasonably
in solely relying upon said inquiry and investigation.
7.9    Energy Use Disclosures. Buyer acknowledges and agrees that: (a) it has
received all disclosures and other documentation or information for the
Properties required under Section 25402.10 of the California Public Resources
Code and its implementing regulations, (b) such disclosure information is for
the current occupancy and use of the Properties, (c) the energy profiles of the
Properties will vary depending on future occupancy or use of the Properties, and
(d) Sellers make no claims, representations or warranties regarding the future
Energy Star profile of the Properties.
7.10    Acknowledgement of Permit Conditions.     Buyer acknowledges and agrees
that it has received a copy of and has reviewed the terms of that certain
document captioned “Master Covenant and Agreement”, dated as of February 15,
2001, and recorded on February 20, 2001, as Instrument No. 01-281950 of Official
Records (the “Covenant”), and accordingly Buyer has been advised of the
conditions to the grant of permit pursuant to the Covenant in accordance with
the section of the Covenant entitled “Transferability”.
7.11    Third Party Estoppel Certificates. Upon the written request of Buyer,
Sellers agree to forward, at no cost to Sellers and solely as an accommodation
to Buyer, Buyer’s form of estoppel certificate (the “Third Party Estoppel
Certificates”) to the third parties identified on Schedule 6 attached hereto
with respect to the documents of record described on such schedule, and to use
commercially reasonable efforts to obtain the same from such third parties.
However, it is expressly understood and agreed that the receipt of one or more
Third Party Estoppel Certificates in any form executed by such parties shall not
be a condition to Buyer’s obligation to proceed with the Closing under this
Agreement.
8.    DISCLAIMER; RELEASE. AS AN ESSENTIAL INDUCEMENT TO SELLERS TO ENTER INTO
THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE PURCHASE PRICE, BUYER
ACKNOWLEDGES AND AGREES, THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS, INCLUDING THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 7.1 HEREOF, AND THE DOCUMENTS EXECUTED BY
SELLERS IN CONNECTION HEREWITH:



--------------------------------------------------------------------------------



8.1    DISCLAIMER.
8.1.12    AS-IS; WHERE-IS. THE SALE OF THE PROPERTIES HEREUNDER IS AND WILL BE
MADE ON AN “AS IS, WHERE IS” BASIS. SELLERS HAVE NOT MADE, DO NOT MAKE AND
SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO, CONCERNING OR WITH RESPECT TO THE
PROPERTIES OR ANY OTHER MATTER WHATSOEVER.
8.1.13    SOPHISTICATION OF BUYER. BUYER IS A SOPHISTICATED BUYER WHO IS
FAMILIAR WITH THE OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS SIMILAR TO THE
PROPERTIES, AND BUYER HAS HAD ADEQUATE OPPORTUNITY OR WILL HAVE ADEQUATE
OPPORTUNITY PRIOR TO CLOSING (BUYER’S FAILURE TO SEND A TERMINATION NOTICE
PURSUANT TO SECTION 4.6.2 SHALL CONSTITUTE AN ACKNOWLEDGMENT BY BUYER THAT IT
HAS HAD SUCH AN OPPORTUNITY) TO COMPLETE ALL PHYSICAL AND FINANCIAL EXAMINATIONS
RELATING TO THE ACQUISITION OF THE PROPERTIES HEREUNDER IT DEEMS NECESSARY, AND
WILL ACQUIRE THE SAME SOLELY ON THE BASIS OF AND IN RELIANCE UPON SUCH
EXAMINATIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY BUYER’S TITLE
INSURANCE POLICIES AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY
SELLERS.
8.1.14    DUE DILIGENCE MATERIALS. ANY INFORMATION PROVIDED OR TO BE PROVIDED
WITH RESPECT TO THE PROPERTIES IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL
BE OBTAINED FROM A VARIETY OF SOURCES. SELLERS HAVE NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND, EXCEPT AS EXPRESSLY SET
FORTH ELSEWHERE IN THIS AGREEMENT, MAKE NO (AND EXPRESSLY DISCLAIM ALL)
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLERS
SHALL NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS, MISREPRESENTATION OR ANY
FAILURE TO INVESTIGATE THE PROPERTIES NOR SHALL SELLERS BE BOUND IN ANY MANNER
BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL
ASSESSMENT REPORTS, OR OTHER INFORMATION PERTAINING TO THE PROPERTIES OR THE
OPERATION THEREOF, FURNISHED BY ANY SELLER OR BY ANY MANAGER, MEMBER OR PARTNER
OF ANY SELLER, OR BY ANY REAL ESTATE BROKERS, MEMBERS, PARTNERS, AGENTS,
REPRESENTATIVES, TRUSTEES, AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS,
EMPLOYEES, SERVANTS OR AGENTS OF ANY OF THE FOREGOING, OR OTHER PERSONS OR
ENTITIES ACTING ON BEHALF OF ANY SELLER OR AT ANY SELLER’S REQUEST
(COLLECTIVELY, “SELLER RELATED PARTIES”).



--------------------------------------------------------------------------------



[Remainder of page intentionally left blank; text continues on following page.]



--------------------------------------------------------------------------------





8.2    RELEASE. EFFECTIVE AS OF THE CLOSING, BUYER HEREBY FOREVER RELEASES EACH
SELLER AND ALL SELLER RELATED PARTIES FROM ALL CLAIMS THAT BUYER OR ANY PARTY
CLAIMING BY, THROUGH OR UNDER BUYER (A “BUYER RELATED PARTY”) HAS OR MAY HAVE AS
OF CLOSING ARISING FROM OR RELATED TO, AND EACH BUYER RELATED PARTY SHALL BE
DEEMED TO HAVE KNOWLEDGE OF, ANY MATTER OR THING RELATED TO OR IN CONNECTION
WITH THE PROPERTIES, INCLUDING THE PROPERTY INFORMATION, THE LEASES AND THE
TENANTS THEREUNDER, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN
OR CONSTRUCTION AND ANY ENVIRONMENTAL CONDITIONS, AND BUYER SHALL NOT LOOK TO
ANY SELLER RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR
RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF
ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION AND, IN THAT REGARD, BUYER
HEREBY EXPRESSLY WAIVES ALL RIGHTS AND BENEFITS IT MAY NOW HAVE OR HEREAFTER
ACQUIRE UNDER CALIFORNIA CIVIL CODE SECTION 1542 WHICH PROVIDES: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”
____E.D.______INITIALS OF BUYER
8.3    SURVIVAL. THIS SECTION 8 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT
AND THE CLOSING.
8.4    Scope of Release. Notwithstanding any provision hereof to the contrary,
the provisions of this Section 8 (i) shall not release any Seller from liability
for any damages, claims, liabilities or obligations arising out of or in
connection with a breach of (or failure to comply with) any covenant,
representation or warranty of a Seller expressly set forth in this Agreement or
any of the Closing Documents executed by a Seller pursuant to this Agreement,
and (ii) shall not release any Seller from liability for third party tort
claims, whenever made, arising out of events occurring during Seller’s ownership
of the Property.
9.    Disposition of Deposit.
9.1    Default by Sellers. If the Closing shall not occur by reason of a
Seller’s default under this Agreement or the failure of satisfaction of the
conditions benefiting Buyer under Section 4 or the termination of this Agreement
in accordance with Section 4 or Section 6, then the Deposit (less the
Independent Consideration, which shall be paid to Sellers) shall be returned to
Buyer, and neither party shall have any further obligation or liability to the
other (other than those obligations that expressly survive a termination of this
Agreement); provided, however, if the



--------------------------------------------------------------------------------



Closing shall not occur by reason of any Seller’s or Sellers’ default, then
Buyer shall be entitled as its sole and exclusive remedy to either
(1) specifically enforce this Agreement, but an action for specific performance
must be commenced within sixty (60) days after the scheduled Closing Date or be
forever barred, (2) terminate this Agreement and obtain a return of the Deposit
(less the Independent Consideration, which shall be paid to Sellers), or (3)
with respect to a willful and intentional breach on the part of Sellers or any
Seller, terminate this Agreement, obtain a return of the Deposit, and obtain
reimbursement from Sellers of Buyer’s actual out-of-pocket costs and expenses
incurred in connection with its investigation and examination of the Properties,
not to exceed $250,000 in the aggregate, but no other action, for damages or
otherwise, shall be permitted. Notwithstanding the foregoing, nothing contained
in this Section 9.1 shall limit Buyer’s remedies at law, in equity, or herein
provided in the event of a breach by Sellers of any obligations contained herein
that expressly survive the termination of this Agreement or the Closing (but
subject to the limitations set forth in Sections 7.3, 7.4, 8 and 10.2).
9.2    Default by Buyer. IF THE CLOSING SHALL NOT OCCUR BY REASON OF BUYER’S
DEFAULT, THEN SELLERS MAY TERMINATE THIS AGREEMENT AND THE DEPOSIT SHALL BE
DELIVERED TO AND RETAINED BY SELLERS AS FULL COMPENSATION AND LIQUIDATED DAMAGES
UNDER THIS AGREEMENT FOR SUCH FAILURE TO CLOSE. IN CONNECTION WITH THE
FOREGOING, THE PARTIES RECOGNIZE THAT SELLERS WILL INCUR EXPENSES IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT THE PROPERTIES
MIGHT BE REMOVED FROM THE MARKET; FURTHER, THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT TO SELLERS CAUSED BY THE
BREACH BY BUYER UNDER THIS AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLERS
SHOULD RECEIVE AS A RESULT OF BUYER’S DEFAULT, AND THAT THE DEPOSIT REPRESENTS
THE PARTIES’ BEST CURRENT ESTIMATE OF SUCH DETRIMENT. IF THE CLOSING SHALL NOT
OCCUR BY REASON OF BUYER’S DEFAULT, THEN THE RETENTION OF THE DEPOSIT SHALL BE
SELLERS’ SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT BY REASON OF SUCH
DEFAULT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT THAT EXPRESSLY SURVIVE A
TERMINATION OF THIS AGREEMENT. THIS SECTION 9.2 SHALL SURVIVE ANY TERMINATION OF
THIS AGREEMENT. NOTHING CONTAINED IN THIS SECTION 9.2 SHALL LIMIT OR IMPAIR ANY
OF SELLERS’ RIGHTS AND REMEDIES AGAINST BUYER FOR BUYER’S INDEMNITY UNDER
SECTION 4.6 OR BREACH OF CONFIDENTIALITY UNDER SECTION 10.17.



--------------------------------------------------------------------------------



___E.D._______            ___D.K.______
BUYER'S INITIALS    SELLERS’ INITIALS
9.3    Closing. If the Closing shall occur, the Deposit shall be applied as a
partial payment of the Purchase Price.
10.    Miscellaneous.
10.1    Brokers.
10.1.4    Except as provided in Section 10.1.2 below, each Seller represents and
warrants to Buyer, and Buyer represents and warrants to each Seller, that no
broker or finder has been engaged by it, respectively, in connection with the
sale contemplated by this Agreement. In the event of a claim for broker’s or
finder’s fee or commissions in connection with the sale contemplated by this
Agreement, then Sellers shall indemnify, defend and hold harmless Buyer from the
same if it shall be based upon any statement or agreement alleged to have been
made by a Seller, and Buyer shall indemnify, defend and hold harmless Sellers
from the same if it shall be based upon any statement or agreement alleged to
have been made by Buyer.
10.1.5    If and only if the sale contemplated herein closes, Buyer shall pay a
brokerage commission to Seller’s broker, Eastdil Secured (“Sellers’ Broker”), at
the Closing, in the amount of $1,820,000, plus an amount equal to Sellers’
Broker’s out of pocket expenses that Sellers agreed to reimburse (the
“Reimbursable Broker Expenses”), all pursuant to a separate oral or written
arrangement between Sellers and Sellers’ Broker. Notwithstanding the foregoing,
(a) if the actual Reimbursable Broker Expenses to be paid to Sellers’ Broker at
Closing exceed $50,000 in the aggregate, then Buyer shall receive a credit
against the Purchase Price at Closing in the amount of such excess, and (b) if
the actual Reimbursable Broker Expenses to be paid to Sellers’ Broker at Closing
are less than $50,000 in the aggregate, then Buyer shall pay such difference to
Sellers, in addition to the Purchase Price, through escrow at Closing.
Section 10.1 is not intended to apply to leasing commissions incurred in
accordance with this Agreement. Sellers’ Broker shall have no rights by reason
of this Agreement and is not an intended third party beneficiary of this
Agreement.
10.1.6    The provisions of this Section 10.1 shall survive the Closing or any
termination of this Agreement.
10.2    Limitation of Liability.
10.2.5    Notwithstanding anything to the contrary contained herein, the direct
and indirect shareholders, partners, members, trustees, officers, directors,
employees, agents and security holders of the parties are not assuming any, and
shall have no, personal liability for any obligations of the parties hereto
under this Agreement. In no event shall any party be liable under this Agreement
for any consequential, exemplary, special or punitive damages.
10.2.6    Notwithstanding anything to the contrary contained herein, if the
Closing of the transactions hereunder shall have occurred: (1) Sellers shall
have no liability to Buyer (and Buyer shall make no claim against any Seller)
for a breach of any representation or



--------------------------------------------------------------------------------



warranty or any other covenant, agreement or obligation of Sellers (or any
Seller), or for indemnification, under this Agreement or any Closing Document
executed by any Seller or Sellers in connection with this Agreement, unless
(a) the valid claims for all such breaches and indemnifications collectively
aggregate to more than $50,000 (in which case Buyer shall be entitled to recover
all amounts below such “floor”), and (b) the liability of Sellers (and each of
them) under this Agreement and such documents shall not exceed, in the
aggregate, an amount equal to two percent (2%) of the Purchase Price (provided
that the foregoing limitation shall not apply to any Seller’s obligations under
Sections 5.4 or 10.1, or under any Seller Tenant Certificate); and (2) in no
event shall any Seller be liable for any consequential or punitive damages. In
connection with any action alleging a breach of any warranty of title in any
Deed, Buyer agrees that it shall in good faith pursue the Title Company under
its title policy(ies) with respect to any claim relating to the warranty of
title under such Deed prior to bringing an action against any Seller.
10.2.7    The limitations of liability contained in this Section 10.2 are in
addition to, and not in limitation of, any limitation on liability provided
elsewhere in this Agreement or by Law or by any other contract, agreement or
instrument.
10.3    Schedules and Exhibits; Entire Agreement; Modification. All schedules
and exhibits attached and referred to in this Agreement are hereby incorporated
herein as if fully set forth in (and shall be deemed to be a part of) this
Agreement. This Agreement contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements
between the parties hereto respecting such matters. This Agreement may not be
modified or amended except by written agreement signed by both parties.
10.4    Time of the Essence. Time is of the essence of this Agreement. However,
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time (or by a
particular date) that ends (or occurs) on a non-business day, then such period
(or date) shall be extended until the immediately following business day. As
used herein, “business day” shall mean any day other than a Saturday, Sunday or
federal, California or New York state holiday. Unless expressly indicated
otherwise, (a) all references to time in this Agreement shall be deemed to refer
to Pacific time, and (b) all time periods provided for under this Agreement
shall expire at 5:00 p.m. Pacific time.
10.5    Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed and the usual rule of
construction, to the effect that any ambiguities herein should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or thereto. The
words “herein”, “hereof”, “hereunder”, “hereby”, “this Agreement” and other
similar references shall be construed to mean and include this Agreement and all
amendments and supplements hereto unless the context shall clearly indicate or
require otherwise. Whenever the words “including”, “include” or “includes” are
used in this Agreement, they shall be interpreted in a non-exclusive manner.
Except as otherwise indicated, all Schedule, Exhibit and Section references in
this Agreement shall be deemed to refer to the Schedules, Exhibits and Sections
in this Agreement. Except as otherwise expressly provided



--------------------------------------------------------------------------------



herein, any approval or consent provided to be given by a party hereunder must
be in writing to be effective and may be given or withheld in the sole and
absolute discretion of such party.
10.6    Governing Law. This Agreement shall be construed and enforced in
accordance with the Laws of the State of California.
10.7    Successors and Assigns. Buyer may not assign or transfer any of its
rights or obligations under this Agreement either directly or indirectly
(whether by outright transfer, transfer of ownership interests or otherwise)
without the prior written consent of Sellers; provided, however, Buyer may
assign all of its interest in this Agreement as such interest relates to one or
more of the Properties on or before the Closing Date to an entity or entities
(each a “Buyer Assignee”) in which Buyer, an entity controlling Buyer or an
entity under common control with Buyer, directly or indirectly, through one or
more subsidiaries, has control and has more than a 50% ownership interest so
long as (i) Buyer gives Sellers seven (7) business days’ advance written notice
thereof (including the name, vesting and signature block of each transferee),
and (ii) Buyer and each Buyer Assignee execute and deliver an assignment and
assumption agreement in form reasonably satisfactory to Sellers. In the event of
a transfer to a Buyer Assignee, each such Buyer Assignee shall assume in writing
all of the transferor’s obligations and liabilities hereunder (whenever arising,
whether before or after such assumption), and such transferor shall not be
released from its obligations hereunder unless and until the Closing occurs, at
which time the transferor shall be released of all liability arising hereunder
after the Closing as to the Property with respect to which such interest in this
Agreement was transferred (but such transferor shall not be released from its
obligations hereunder that arose prior to the Closing). No consent given by
Sellers to any transfer or assignment of Buyer’s rights or obligations hereunder
shall be construed as a consent to any other transfer or assignment of Buyer’s
rights or obligations hereunder. No transfer or assignment in violation of the
provisions hereof shall be valid or enforceable. Subject to the foregoing, this
Agreement and the terms and provisions hereof shall inure to the benefit of and
be binding upon the successors and assigns of the parties.
10.8    Notices. All notices, demands and communications permitted or required
to be given hereunder shall be in writing, and shall be delivered (a)
personally, (b) by United States registered or certified mail, postage prepaid,
(c) by Federal Express or other reputable courier service regularly providing
evidence of delivery (with charges paid by the party sending the notice), or (d)
by a PDF or similar attachment to an email, provided that such email attachment
shall be followed within one (1) business day, which may be after the expiration
of the applicable period, by delivery of such notice pursuant to clause (a), (b)
or (c) above. Any such notice to a party shall be addressed at the address set
forth below (subject to the right of a party to designate a different address
for itself by notice similarly given):


To Sellers:    c/o Equity Office

        Two North Riverside Plaza, Suite 2100
Chicago, Illinois 60606

        Attention: Danny Kuo



--------------------------------------------------------------------------------




        Telephone: (312) 466-3153
Email:     Danny_Kuo@equityoffice.com


With Copy to:    c/o Equity Office

        Two North Riverside Plaza, Suite 2100
Chicago, Illinois 60606

        Attention: Matthew Koritz, Esq.

        Telephone: (312) 466-3445
Email:    Matt_Koritz@equityoffice.com


And With Copy to:
 


        Pircher, Nichols & Meeks

        1925 Century Park East, Suite 1700

        Los Angeles, California 90067

        Attention: Real Estate Notices (JHI/ABR File 3109-457)

        Telephone: (310) 201‑8900

        E-mail: realestatenotices@pircher.com and
jirons@pircher.com


To Buyer:    Hines Interests Limited Partnership

        2800 Post Oak Boulevard, Suite 4800

        Houston, Texas 77056

        Attention: Edmund Donaldson

        Telephone:    (713) 966‑2660

        Email:    Edmund.Donaldson@hines.com 
With copy to:    Hines Interests Limited Partnership



--------------------------------------------------------------------------------




        444 S. Flower, Suite 2100

        Los Angeles, California 90071

        Attention: Douglas H. Metzler

        Telephone:    (213) 629-5200

        Email:    Doug.Metzler@hines.com
With copy to:    Hines Advisors Limited Partnership

        2800 Post Oak Boulevard, Suite 4800

        Houston, Texas 77056

        Attention: Jason Maxwell, Esq.

        Telephone:    (713) 966‑7638

        Email:    Jason.Maxwell@hines.com
With copy to:    Baker Botts L.L.P.
2001 Ross Ave., Suite 600
Dallas, Texas 75201
Attention: Jon Dunlay
Telephone:    (214) 953-6711
Email: Jon.Dunlay@bakerbotts.com
Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused), provided
that if any notice or other communication to be delivered by email attachment as
provided above cannot be transmitted because of a problem affecting the
receiving party’s computer, the deadline for receiving such notice or other
communication shall be extended through the next business day, as shown by the
addressee’s return receipt if by certified mail, and as confirmed by the courier
service if by courier; provided, however, that if such actual delivery occurs
after 5:00 p.m. (local time where received) or on a non business day, then such
notice or communication so made shall be deemed effective on the first business
day after the day of actual delivery. Except as expressly provided above with
respect to certain email



--------------------------------------------------------------------------------



attachments and in Section 10.18 below, no communications via electronic mail
shall be effective to give any notice, request, direction, demand, consent,
waiver, approval or other communications hereunder. The attorneys for any party
hereto shall be entitled to provide any notice that a party desires to provide
or is required to provide hereunder.
10.9    Third Parties. Except as provided in Section 8.2, nothing in this
Agreement, whether expressed or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any person other than the
parties hereto and their respective successors and assigns, and nothing in this
Agreement is intended to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement, and no provision shall give any
third parties any right of subrogation or action over or against any party to
this Agreement.
10.10    Legal Costs. The parties hereto agree that they shall pay directly any
and all legal costs which they have incurred or shall incur on their own behalf
in the preparation of this Agreement, all deeds and other agreements pertaining
to this transaction and that such legal costs shall not be part of the closing
costs. In addition, if either Buyer or any Seller brings any suit or other
proceeding, including an arbitration proceeding, with respect to the subject
matter or the enforcement of this Agreement, the prevailing party (as determined
by the court, agency, arbitrator or other authority before which such suit or
proceeding is commenced), in addition to such other relief as may be awarded,
shall be entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation actually incurred. The foregoing includes attorneys’ fees,
expenses and costs of investigation (including those incurred in appellate
proceedings), costs incurred in establishing the right to indemnification, or in
any action or participation in, or in connection with, any case or proceeding
under Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States Code
Sections 101 et seq.), or any successor statutes. The provisions of this Section
10.10 shall survive the Closing or any termination of this Agreement.
10.11    Further Assurances. Each party shall, whenever and as often as it shall
be requested so to do by the other, cause to be executed, acknowledged or
delivered any and all such further instruments and documents as may be necessary
or proper, in the reasonable opinion of the requesting party, in order to carry
out the intent and purpose of this Agreement (provided the same do not increase
in any material respect the costs to, or liabilities or obligations of, such
party in a manner not otherwise provided for herein).
10.12    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by Law.
10.13    Press Releases. Except as otherwise expressly permitted under the
Section captioned “Confidentiality” below, no press release or other public
disclosure regarding the terms of this Agreement or the transaction contemplated
hereby shall be made without the prior written consent of Buyer and Sellers.
Except as otherwise expressly permitted under the Section captioned
“Confidentiality” below, without limitation on the foregoing, Buyer and each
Seller shall use diligent



--------------------------------------------------------------------------------



efforts not to make any public disclosure of the Purchase Price or any Allocable
Purchase Price. However, any party shall have the right to make public
disclosures required by (1) Law (but only if such party gives the other party
reasonable notice and an opportunity to retain a restraining order or take other
similar protective actions) or (2) the rules and regulations of a securities
exchange.
10.14    Anti-Terrorism Law. Each party shall take any actions that may be
required to comply with the terms of the USA Patriot Act of 2001, as amended,
any regulations promulgated under the foregoing law, Executive Order No. 13224
on Terrorist Financing, any sanctions program administrated by the U.S.
Department of Treasury’s Office of Foreign Asset Control or Financial Crimes
Enforcement Network) (the “Executive Order”) (collectively, the “Anti‑Money
Laundering and Anti-Terrorism Laws”), or any other Laws, regulations or
executive orders designed to combat terrorism or money laundering, if
applicable, to this Agreement. Each party represents and warrants to the other
party that it is not an entity named on the List of Specially Designated
Nationals and Blocked Persons maintained by the U.S. Department of Treasury (the
“Government List”), as last updated prior to the date of this Agreement.
10.15    Tax Appeal Proceedings.
10.15.1    Prosecution and Settlement of Proceedings. If any tax reduction
proceedings in respect of any Property, relating to any fiscal years ending
prior to the fiscal year in which the Closing occurs, are pending at the time of
the Closing, each Seller reserves and shall have the right to continue to
prosecute and/or settle the same. If any tax reduction proceedings in respect of
any Property, relating to the fiscal year in which the Closing occurs, are
pending at the time of Closing, then the applicable Seller reserves and shall
have the right to continue to prosecute and settle the same; provided, however,
that such Seller shall not settle any such proceeding without Buyer’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
Buyer shall reasonably cooperate with each Seller in connection with the
prosecution of any such tax reduction proceedings.
10.15.2    Application of Refunds or Savings. Any refunds or savings in the
payment of taxes resulting from such tax reduction proceedings applicable to
taxes payable during the period prior to the date of the Closing shall belong to
and be the property of the applicable Seller, and any refunds or savings in the
payment of taxes applicable to taxes payable from and after the date of the
Closing shall belong to and be the property of Buyer; provided, however, that if
any such refund creates an obligation to reimburse any tenants under any Lease
for any rents or additional rents paid or to be paid, that portion of such
refund equal to the amount of such required reimbursement (after deduction of
allocable expenses as may be provided in such Lease to such tenant) shall, at
the applicable Sellers’ election, either (a) be paid to Buyer and Buyer shall
disburse the same to such tenants or (b) be paid by the applicable Seller
directly to the tenants entitled thereto. All attorneys’ fees and other expenses
incurred in obtaining such refunds or savings shall be apportioned between
Sellers and Buyer in proportion to the gross amount of such refunds or savings
payable to the applicable Seller and Buyer, respectively (without regard to any
amounts reimbursable to tenants); provided, however, that neither any Seller nor
Buyer shall have any liability for any such fees or expenses in excess of the
refund or savings paid to such party unless such party initiated such
proceeding.



--------------------------------------------------------------------------------



10.15.3    Survival. The provisions of this Section 10.15 shall survive the
Closing.
10.16    Occurrence of Closing. The occurrence of the Closing shall be deemed
full compliance by Sellers of all of Sellers’ obligations under this Agreement
except for those obligations of Sellers which are specifically stated to survive
the Closing hereunder.
10.17    Confidentiality. The terms of the transaction contemplated in this
Agreement, including, without limitation, the Purchase Price (and each Allocable
Purchase Price) and all other financial terms, shall remain confidential and
shall not be disclosed by either party hereto without the written consent of the
other except (a) to such party’s directors, officers, partners, employees, legal
counsel, accountants, lenders, engineers, architects, brokers, financial
advisors and similar professionals and consultants, to the extent such party
deems it necessary or appropriate in connection with the transaction
contemplated hereunder (and such party shall inform each of the foregoing
parties of such party’s obligations under this Section and shall secure the
agreement of such parties to be bound by the terms hereof), or (b) as otherwise
required by Law or regulation (including the rules and regulations of a
securities exchange). Unless and until the transaction contemplated by this
Agreement shall close, Buyer shall also keep confidential all documents, reports
and information concerning any Property obtained from Sellers or through the due
diligence investigation of the Properties by Buyer or its agents, except to the
extent permitted by clauses (a) or (b) above. Further, Buyer shall not disclose
any information relating to “Guarantor” (as hereinafter defined), except to the
extent permitted by clauses (a) or (b) above. The provisions of this Section
10.17 shall survive any termination of this Agreement or the Closing (as
applicable). Notwithstanding the foregoing or any other Section of this
Agreement to the contrary, Sellers recognize that Hines Real Estate Investment
Trust, Inc. may disclose to the U.S. Securities and Exchange Commission (“SEC”)
and other applicable governmental authorities, financial statements and/or other
communications of such information regarding the transactions contemplated
hereby and any such information relating to the Properties (other than any
financial or other information relating to Guarantor), but only to the extent
necessary under federal or state securities laws, rules, or regulations
(including SEC rules and regulations), generally accepted accounting principles,
or other accounting rules and procedures. Without limiting the foregoing, after
Closing, Hines Real Estate Investment Trust, Inc. may file this Agreement
(excluding Exhibits) with the SEC and may file a form “8K” and/or prospectus to
which this Agreement (excluding Exhibits) is attached.
10.18    Counterparts; Delivery. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. The delivery of an executed counterpart of
this Agreement by facsimile or as a PDF or similar attachment to an e-mail shall
constitute effective delivery of such counterpart for all purposes with the same
force and effect as the delivery of an original, executed counterpart.



--------------------------------------------------------------------------------



10.19    Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto.
10.20    Cooperation With Buyer’s Auditors and SEC Filings. Sellers shall
reasonably cooperate with Buyer to provide Buyer (at Buyer’s sole cost and
expense) copies of, or reasonable access to, such information as may be
reasonably requested by Buyer, to the extent in the possession of Sellers, to
enable Buyer’s auditor (Deloitte & Touche LLP or any successor auditor selected
by Buyer) to conduct an audit of the expenses of the operation of the Property
for the year to date of the year in which Closing occurs and the year
immediately preceding the year in which Closing occurs (excluding the Excluded
Materials or any information relating to Guarantor). Sellers shall cooperate
with Buyer’s auditor on, and subject to, the same terms as set forth above in
this Section in the conduct of such audit. In addition, Sellers agree to provide
to Buyer’s auditor, if requested by such auditor, historical expense statements
for the operation of the Property, whether required before or after Closing, but
only to the extent such expense statements are in the possession of Sellers.
Without limiting the foregoing, Sellers shall furnish to Buyer such Property
expenses information as may be reasonably required by Buyer or any affiliate of
Buyer to make any filings required by law with the SEC or other governmental
authority; provided the foregoing obligations of Sellers shall be limited to
providing such information or documentation as may be in the possession of
Sellers. This Section will survive Closing.
10.21    Joint and Several. The Sellers are jointly and severally liable for,
and each Seller hereby guaranties, the obligations of each Seller hereunder.


[Signatures appear on following pages.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLERS:
 


Trizec 6060 HHC, LLC,
a Delaware limited liability company


By:    /s/ Danny Kuo
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management



Trizec 6080 HHC, LLC,
a Delaware limited liability company


By:    /s/ Danny Kuo
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management



Trizec 6100 HHC, LLC,
a Delaware limited liability company


By:    /s/ Danny Kuo
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management


Trizec Northpoint Tower, LLC,
a Delaware limited liability company


By:    /s/ Danny Kuo
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management


Trizec West LA Tower, LLC,
a Delaware limited liability company


By:    /s/ Danny Kuo
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management





--------------------------------------------------------------------------------




Trizec HHC Spectrum, LLC,
a Delaware limited liability company


By:    /s/ Danny Kuo
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management


BUYER:
 


HINES REIT WEST LA PORTFOLIO LP,
a Delaware limited partnership


By:    Hines REIT West LA Portfolio GP LLC,
a Delaware limited liability company,
its general partner




By:    /s/ Edmund A. Donaldson
Name: Edmund A. Donaldson
Title:     Manager







--------------------------------------------------------------------------------



JOINDER
1.    In consideration of Buyer’s execution of that certain Purchase Agreement
(the “Agreement”) to which this “Joinder” is attached (and of which it forms a
part), the undersigned (“Guarantor”), hereby guarantees to Buyer that, if the
Closing occurs, all obligations and liabilities (the “Guaranteed Obligations”)
of Sellers under the Agreement, to the extent that the same survive the Closing
in accordance with the terms of the Agreement, will be timely paid, performed
and satisfied. Capitalized terms used in this Joinder and not otherwise defined
herein shall have the same meanings as set forth in the Agreement.
2.    Guarantor represents to Buyer and acknowledges that Guarantor is an
affiliate of Sellers and that Guarantor will derive substantial benefits from
the execution of the Agreement and the transactions contemplated thereby, and
that Guarantor’s execution of this Joinder is a material inducement and
condition to Buyer’s execution of the Agreement.
3.    The obligations of Guarantor under this Joinder are independent of the
obligations of Sellers under the Agreement and, in the event of any default or
any breach of a representation, warranty or covenant under this Joinder, a
separate action or actions may be brought and prosecuted against Guarantor
whether or not Guarantor is the alter ego of any Seller and whether or not any
Seller is joined therein or a separate action or actions are brought against any
Seller. The obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be affected or impaired by, the
following, nor shall the following give Guarantor any recourse or right of
action against Buyer: any bankruptcy, insolvency or dissolution or similar event
relating to Guarantor or any Seller or any affiliate of any Seller, or any
action taken with respect to this Joinder by any trustee or receiver, or by any
court, in any such proceeding, whether or not Guarantor shall have had notice or
knowledge of any of the foregoing.
4.    Guarantor hereby represents and warrants to Buyer as of the date of this
Joinder that Guarantor has delivered a balance sheet to Buyer that is true and
correct in all material respects as of the date of such balance sheet.
5.    Notwithstanding anything to the contrary contained in this Joinder, the
obligations and liabilities of Guarantor under this Joinder are subject to all
limitations applicable to Sellers' obligations and liabilities under the
Agreement, including, without limitation, the limitations set forth in Sections
7.3 and 10.2 of the Agreement, and all such limitations are incorporated herein
by this reference as if set forth in full herein.
6.    The following Sections of the Agreement shall apply to this Joinder as
though herein set forth in full, mutatis mutandis: 10.2 through 10.12 (with any
notice to Guarantor to be sent to the addresses set forth for Sellers in Section
10.8 of the Agreement), 10.18 and 10.19. Additionally, Buyer’s confidentiality
obligations contained in the first sentence of Section 10.17 of the Agreement
shall apply to any and all confidential information relating to Guarantor that
may be provided to Buyer.
[Signature appears on following page.]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date of
the Agreement.




BREP T-HOLDINGS, LLC,

    a Delaware limited liability company


By:    /s/ Danny Kuo
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management





--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
SCHEDULES


1
-
Allocation of Purchase Price
2
 
Leasing Costs under Existing Leases to Be Borne by Buyer
3
-
Litigation and Non-Compliance
4
-
Service Agreements
5
-
Leasing Costs (Including Free Rent) under Existing Leases
6
-
Third Party Estoppel Certificates
EXHIBITS


“A-1”
-
Legal Description of 6060 Land
“A-2”
-
Legal Description of 6080 Land
“A-3”
-
Legal Description of 6100 Land
“A-4”
-
Legal Description of 6601 Land
“A-5”
-
Legal Description of 6701 Land
“A-6”
-
Legal Description of 6833 Land
“B”
-
List of Excluded Personal Property
“C”
-
Form of Escrow Instructions
“D”
-
Form of Deeds
“E”
-
Form of Bills of Sale, Assignment and Assumption
“F”
-
Form of Notice to Tenants
“G”
-
Form of Seller Title Certificate
“H-1”
-
6060 Lease Exhibit
“H-2”
-
6080 Lease Exhibit
“H-3”
-
6100 Lease Exhibit
“H-4”
-
6601 Lease Exhibit
“H-5”
-
6701 Lease Exhibit
“H-6”
-
6833 Lease Exhibit
“I”
-
Lease Defaults
“J”
-
List of Required Tenants, Form of Tenant Estoppel, Form of Seller Tenant
Certificate
“K”
-
List of Tenant Security Deposits
“L”
-
Form of Seller Closing Certificate




--------------------------------------------------------------------------------



“M”
-
Form of Buyer Closing Certificate
“N-1”
-
Form of Assignment of Covenant and Agreement by 6060 Seller
“N-2”
 
Form of Assignment of Declaration by 6060 Seller
“N-3”
 
Form of Assignment of Parking Structure Agreement by 6833 Seller
“N-4”
 
Form of Assignment of Declarant’s Rights
“O”
 
Form of Association Estoppel Certificate






--------------------------------------------------------------------------------



SCHEDULE 1




ALLOCATION OF PURCHASE PRICE


Property
Allocable Purchase Price
 
 
6060 Property
$115,000,000
6080 Property
$113,000,000
6100 Property
$120,000,000
6601 Property
$27,000,000
6701 Property
$116,000,000
6833 Property
$15,002,453






--------------------------------------------------------------------------------





SCHEDULE 2
LEASING COSTS UNDER EXISTING LEASES
TO BE BORNE BY BUYER


NONE











--------------------------------------------------------------------------------



SCHEDULE 3
LITIGATION AND NON-COMPLIANCE






NONE











--------------------------------------------------------------------------------



SCHEDULE 4
SERVICE AGREEMENTS






Vendor Name
Services Provided
Elevator News Network, Inc., a Delaware corporation
News provider for passenger elevators
Specialized Elevator, an unknown entity
Elevator service and maintenance
Orkin Exterminating, Inc., a Georgia corporation
Pest control and extermination
Summit Riser Systems, Inc., a California corporation
Riser management
Summit TV, LLC, a Colorado limited liability company
Television cabling














--------------------------------------------------------------------------------



SCHEDULE 5
LEASING COSTS (INCLUDING FREE RENT)
UNDER EXISTING LEASES
Howard Hughes Tower




Unit ID


Tenant


Description of Leasing Costs


Outstanding Balance
670
ENGLAND PONTICELLO & ST. CLAIR, APC
Free Rent 10/1/14-10/31/14


$10,022.34


1050
GATES & COOPER LLP
Free Rent 5/1/14-6/30/14


$29,482.62


1050
GATES & COOPER LLP
Tenant Improvement Allowance


$58,420.00


970
GREYSTONE SERVICING CORPORATION, INC.
Landlord Required Work


$15,298.00


1210
HUB INTERNATIONAL INSURANCESERVICES INC.
Free Rent 4/1/15-4/30/15


$27,270.56


1210
HUB INTERNATIONAL INSURANCESERVICES INC.
Free Rent 5/1/15-5/31/15


$28,084.61


1210
HUB INTERNATIONAL INSURANCESERVICES INC.
Free Rent 5/1/16-5/31/16


$28,925.20


1025
INTERPRET, L.L.C.
Free Rent 1/1/14-3/31/14


$39,655.20


1025
INTERPRET, L.L.C.
Free Rent 12/1/14-12/31/14


$13,218.40


1025
INTERPRET, L.L.C.
Free Rent 1/1/15-1/31/15


$13,616.65


1025
INTERPRET, L.L.C.
Free Rent 1/1/16-1/31/16


$14,023.67


1025
INTERPRET, L.L.C.
Landlord Required Work


$144,714.14


790
MARCH VISION CARE, INC.
Free Rent 3/1/14-4/30/14


$56,610.40


790
MARCH VISION CARE, INC.
Tenant Improvement Allowance


$174,339.98


900
MATRIX ENVIRONMENTAL, LLC
Free Rent 3/1/14-3/31/14


$8,466.00


900
MATRIX ENVIRONMENTAL, LLC
Free Rent 2/1/15-2/28/15


$8,720.53


900
MATRIX ENVIRONMENTAL, LLC
Free Rent 2/1/16-2/28/16


$8,980.60


900
MATRIX ENVIRONMENTAL, LLC
Tenant Improvement Allowance


$33,200.00


160
ODS TECHNOLOGIES, L.P.
Free Rent 10/1/16-10/31/16


$68,050.79


1100
SPRITE ENTERTAINMENT, INC.
Free Rent 12/1/13-1/31/14


$21,051.52


1100
SPRITE ENTERTAINMENT, INC.
Tenant Improvement Allowance


$28,448.00


825
TECHNICAL CONNECTIONS, INC.
Free Rent 9/1/14-9/30/14


$14,417.11





Northpoint






Unit ID


Tenant


Description of Leasing Costs


Outstanding Balance
600
E&S RING MANAGEMENT CORPORATION
Free Rent 12/1/13-1/31/14


$47,601.00


600
E&S RING MANAGEMENT CORPORATION
Free Rent 12/1/15-12/31/15


$25,252.70


200
MARCH VISION CARE, INC.
Free Rent 3/1/14-3/31/14


$42,029.00


700
MOBILE MESSENGER AMERICAS, INC.
Tenant Improvement Allowance


$258,375.00


500
PREMIER OFFICE CENTERS, LLC
Free Rent 12/1/13-12/31/13


$34,768.00


500
PREMIER OFFICE CENTERS, LLC
Free Rent 12/1/14-12/31/14


$35,811.04


500
PREMIER OFFICE CENTERS, LLC
Free Rent 12/1/15-12/31/15


$36,883.05


500
PREMIER OFFICE CENTERS, LLC
Free Rent 12/1/16-12/31/16


$37,998.53





6100 Center Drive





--------------------------------------------------------------------------------







Unit ID


Tenant


Description of Leasing Costs


Outstanding Balance
720
SCOTTEL VOICE & DATA, INC. d/b/a BLACK BOX NETWORK SERVICES
Free Rent 10/1/14-10/31/14


$7,985.96


720
SCOTTEL VOICE & DATA, INC. d/b/a BLACK BOX NETWORK SERVICES
Free Rent 10/1/15-10/31/15


$8,225.59


630,650


GENESIS CAPITAL MORTGAGE FUND, LLC
Free Rent 7/1/14-8/31/14


$53,174.24


630,650


GENESIS CAPITAL MORTGAGE FUND, LLC
Escalation abatement 1/1/14-6/30/14


$2,544.00


1020


HOLLYWOOD PARK LAND COMPANY, LLC
Escalation abatement 1/1/14-7/31/14


$1,610.00


1020


HOLLYWOOD PARK LAND COMPANY, LLC
Tenant Improvement Allowance


$12,193.65


935


READING INTERNATIONAL, INC.
Free Rent 5/1/14-5/31/14


$5,102.22


935
READING INTERNATIONAL, INC.
Free Rent 5/1/15-5/31/15


$5,255.60


1130


VINIK ASSET MANAGEMENT, L.P.
Free Rent 5/1/14-5/31/14


$6,896.27


1130
VINIK ASSET MANAGEMENT, L.P.
Free Rent 5/1/15-5/31/15


$3,551.76


1130
VINIK ASSET MANAGEMENT, L.P.
Moving Allowance


$8,199.00


600
WIND & STERN, LLP
Tenant Improvement Allowance


$196.21





6060 Center Drive





--------------------------------------------------------------------------------





Unit ID


Tenant


Description of Leasing Costs


Outstanding Balance
300,400
ALL3MEDIA AMERICA, INC.
Free Rent 6/1/14-6/30/14


$129,154.28


300,400
ALL3MEDIA AMERICA, INC.
Free Rent 6/1/15-6/30/15


$133,041.44


300,400
ALL3MEDIA AMERICA, INC.
Free Rent 6/1/16-6/30/16


$137,012.21


300,400
ALL3MEDIA AMERICA, INC.
Free Rent 6/1/17-6/30/17


$141,150.16


300,400
ALL3MEDIA AMERICA, INC..
Free Rent 6/1/18-6/30/18


$145,371.71


300,400
ALL3MEDIA AMERICA, INC..
Free Rent 6/1/19-6/30/19


$149,718.65


300,400
ALL3MEDIA AMERICA, INC.
Free Rent 6/1/20-6/30/20


$154,232.78


300,400
ALL3MEDIA AMERICA, INC.
Tenant Improvement Allowance


$630,139.85


950
CORBIS CORPORATION
Escalation Abatement 12/1/13-12/31/13


$490.00


950
CORBIS CORPORATION
Real Estate Tax Abatement 12/1/13-12/31/13


$154.00


950
CORBIS CORPORATION
Free Rent 12/1/14-12/31/14


$31,112.87


950
CORBIS CORPORATION
Free Rent 12/1/15-12/31/15


$32,040.73


950
CORBIS CORPORATION
Free Rent 12/1/16-12/31/16


$33,008.07


950
CORBIS CORPORATION
Free Rent 12/1/17-12/31/17


$33,995.15


950
CORBIS CORPORATION
Free Rent 12/1/18-12/31/18


$35,011.85


950
CORBIS CORPORATION
Free Rent 12/1/16-12/31/19


$36,068.03


700,850,860
FUTUREDONTICS, INC.
Free Rent 1/1/14-3/31/14


$265,916.76


700,850,860
FUTUREDONTICS, INC.
Landlord Required Work


$338,324.84


900
GANNETT SATELLITE INFORMATION NETWORK, INC.
Free Rent 12/1/13-12/31/13


$31,778.40


900
GANNETT SATELLITE INFORMATION NETWORK, INC.
Free Rent 12/1/14-12/31/14


$32,727.34


900
GANNETT SATELLITE INFORMATION NETWORK, INC.
Free Rent 12/1/15-12/31/15


$33,709.38


900
GANNETT SATELLITE INFORMATION NETWORK, INC.
Free Rent 12/1/16-12/31/16


$34,724.52


900
GANNETT SATELLITE INFORMATION NETWORK, INC.
Free Rent 12/1/17-12/31/17


$35,772.77


900
GANNETT SATELLITE INFORMATION NETWORK, INC.
Free Rent 12/1/18-12/31/18


$36,843.08


900
GANNETT SATELLITE INFORMATION NETWORK, INC.
Free Rent 12/1/16-12/31/19


$37,946.50


950
GANNETT SATELLITE INFORMATION NETWORK, INC.
Free Rent 12/1/20-12/31/20


$39,083.02


150
LANGUAGE WEAVER, INC.
Tenant Improvement Allowance


$52,140.00


800
NEWMARK REALTY CAPITAL, INC.,
Free Rent 3/1/14-3/31/14


$12,444.73


810
WAVEGUIDE CONSULTING, INCORPORATED
Landlord Required Work


$27,500.00





6080 Center Drive





--------------------------------------------------------------------------------





Unit ID


Tenant


Description of Leasing Costs


Outstanding Balance
500
AMERICAN GOLF CORPORATION
Free Rent 12/1/13-1/31/14


$105,908.40


500
AMERICAN GOLF CORPORATION
Free Rent 10/1/14-10/31/14


$52,954.20


500
AMERICAN GOLF CORPORATION
Tenant Improvement Allowance


$305,505.00


210
FIRSTSERVICE RESIDENTIAL, CALIFORNIA LLC
Free Rent 12/1/13-12/31/13


$7,037.36


210
FIRSTSERVICE RESIDENTIAL, CALIFORNIA LLC
Free Rent 12/1/14-12/31/14


$7,248.12


210
FIRSTSERVICE RESIDENTIAL, CALIFORNIA LLC
Free Rent 12/1/15-12/31/15


$7,463.72


725
HAIGHT LAW GROUP A PROFESSIONAL LAW CORPORATION
Free Rent 3/1/14-3/31/14


$10,172.50


725
HAIGHT LAW GROUP A PROFESSIONAL LAW CORPORATION
Free Rent 3/1/15-3/31/15


$10,477.68


725
HAIGHT LAW GROUP A PROFESSIONAL LAW CORPORATION
Free Rent 3/1/16-3/31/16


$10,793.02


725
HAIGHT LAW GROUP A PROFESSIONAL LAW CORPORATION
Free Rent 3/1/17-3/31/17


$11,115.15


725
HAIGHT LAW GROUP A PROFESSIONAL LAW CORPORATION
Free Rent 3/1/18-3/31/18


$11,450.84


300,700
KPFF, INC.
Free Rent 1/1/14-3/31/14


$309,779.10


300,700
KPFF, INC.
Landlord Required Work
$
109,583.08










--------------------------------------------------------------------------------



SCHEDULE 6
THIRD PARTY ESTOPPEL CERTIFICATES


Party Name
Document
The “Passco” entities (as defined therein)
Construction, Operations and Reciprocal Easement Agreement for Parking Structure
and Entertainment Complex, recorded May 08, 1997, Instrument No. 97-700103, of
Official Records, as amended
Healthcare Realty, Inc.
Construction, Operations and Easement Agreement for Parking Structure, recorded
December 6, 1996, Instrument No. 96-1995869, of Official Records, as amended












--------------------------------------------------------------------------------



EXHIBIT “A-1”
LEGAL DESCRIPTION OF 6060 LAND






The land is situated in the City of Los Angeles, County of Los Angeles, State of
California, and is described as follows:


PROPERTY I – 6060 CENTER DRIVE:


THOSE PORTIONS OF LOTS 8, 9, 10, 11 AND 13 OF TRACT NO. 51419, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 1204, PAGES 42 TO 50, INCLUSIVE OF MAPS, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF SAID LOT 8 BEING A CURVE
CONCAVE NORTHEASTERLY HAVING A RADIUS OF 27.00 FEET, SAID POINT BEING DISTANT
FROM THE MOST SOUTHERLY CORNER OF SAID LOT 8 AS FOLLOWS:
NORTHWESTERLY ALONG A CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF 362.00 FEET
THROUGH A CENTRAL ANGLE OF 02° 26’ 29” AN ARC DISTANCE OF 15.42 FEET TO THE
BEGINNING OF A REVERSE CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 27.00 FEET
THROUGH A CENTRAL ANGLE OF 28° 06’ 00” AN ARC DISTANCE OF 13.24 FEET TO SAID
POINT OF BEGINNING, A RADIAL LINE TO SAID POINT BEARS SOUTH 68° 12’ 06” WEST;
THENCE NORTH 29° 01’ 54” EAST 316.31 FEET; THENCE NORTH 59° 23’ 29” EAST 134.87
FEET TO THE NORTHEASTERLY LINE OF SAID LOT 13 BEING THE SOUTHWESTERLY LINE OF
CENTER DRIVE 106.00 FEET WIDE, SAID POINT BEING DISTANT SOUTH 24° 00’ 13” EAST
91.74 FEET FROM THE MOST NORTHERLY CORNER OF SAID LOT 13; THENCE ALONG THE
SOUTHWESTERLY LINE OF CENTER DRIVE SOUTH 24° 00’ 13” EAST 58.26 FEET TO THE
BEGINNING OF A CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 403.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 35° 25’ 27” AN
ARC DISTANCE OF 249.16 FEET TO A POINT DISTANT SOUTHEASTERLY ALONG SAID LAST
MENTIONED CURVE AN ARC DISTANCE OF 9.72 FEET FROM THE MOST NORTHERLY CORNER OF
SAID LOT 11, A RADIAL LINE TO SAID POINT BEARS SOUTH 30° 34’ 21” WEST; THENCE
SOUTH 50° 15’ 57” WEST 145.12 FEET; THENCE SOUTH 39° 44’ 03” EAST 42.30 FEET;
THENCE SOUTH 00° 03’ 50” EAST 148.83 FEET TO THE SOUTH LINE OF LOT 10, BEING
ALSO THE NORTH LINE OF HOWARD HUGHES PARKWAY, 132.00 FEET WIDE; THENCE WEST
ALONG THE SOUTH LINE OF LOT 10, WEST AND NORTHWESTERLY ALONG THE SOUTH AND
SOUTHWESTERLY LINE OF LOT 9 AND LOT 8 TO THE POINT OF BEGINNING.
THE ABOVE PROPERTY IS ALSO DESCRIBED AS PARCEL 3 ON EXHIBIT “C” OF THE
CERTIFICATE OF COMPLIANCE RECORDED APRIL 19, 2002 AS INSTRUMENT



--------------------------------------------------------------------------------



NO. 02-923485, OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.
EXCEPT THEREFROM, ALL OIL, MINERALS, NATURAL GAS RIGHTS, AND OTHER HYDROCARBONS
BY WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL
OF LAND, AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN SAID PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005) FILED IN SUPERIOR COURT CASE NO. 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 31,
1958, INSTRUMENT NO. 4156, IN BOOK D58, PAGE 847, OF SAID OFFICIAL RECORDS, BY
SAID DEED (STATE PARCEL 6006) RECORDED AUGUST 25, 1959 AS INSTRUMENT NO. 1825,
IN BOOK D582, PAGE 496, OF SAID OFFICIAL RECORDS AND BY SAID PARCEL 1 OF FINAL
ORDER OF CONDEMNATION (STATE PARCEL 5532) FILED IN SUPERIOR COURT CASE
NO. 766683, IN AND AFORESAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING
RECORDED APRIL 29, 1963, AS INSTRUMENT NO. 4917 IN BOOK D2009, PAGE 5, OF SAID
OFFICIAL RECORDS.
ALSO EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY
BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED, TOGETHER WITH THE
PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE
HEREINABOVE DESCRIBED OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR
ACROSS THE SUBSURFACE OF THE LANDS HEREINABOVE DESCRIBED AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER,
THE RIGHT TO DRILL, MINE, EXPLORE AND OPERATE THROUGH THE SURFACE OF THE UPPER
100 FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED OR OTHERWISE IN
SUCH MANNER AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED ON
SAID LAND, AS EXCEPTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY
THEREOF BEING RECORDED MARCH 31, 1958 AS INSTRUMENT NO. 4156, IN BOOK D58, PAGE
847, OF OFFICIAL RECORDS.
APN: 4104-001-080









--------------------------------------------------------------------------------



EXHIBIT “A-2”
LEGAL DESCRIPTION OF 6080 LAND






The land is situated in the City of Los Angeles, County of Los Angeles, State of
California, and is described as follows:


PROPERTY II – 6080 CENTER DRIVE:


THAT PORTION OF LOT 7 OF TRACT NO. 49299, AS PER MAP RECORDED IN BOOK 1175,
PAGES 69 TO 78, INCLUSIVE OF MAPS AND THOSE PORTIONS OF LOTS 6, 7, 8, 13 AND 14
OF TRACT NO. 51419, AS PER MAP RECORDED IN BOOK 1204, PAGES 42 TO 50, INCLUSIVE
OF MAPS, ALL IN THE CITY LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, ALL DESCRIBED AS FOLLOWS:
COMMENCING AT THE MOST NORTHERLY CORNER OF SAID LOT 7 OF TRACT NO. 49299, THENCE
ALONG THE NORTHEASTERLY LINE THEREOF SOUTH 61° 59’ 07” EAST 69.43 FEET TO THE
TRUE POINT OF BEGINNING. THENCE SOUTH 28° 49’ 40” WEST 202.29 FEET; THENCE SOUTH
05° 16’ 12” EAST 55.41 FEET; THENCE SOUTH 37° 12’ 43” WEST 3.88 FEET; THENCE
NORTH 62° 19’ 38” WEST 13.40 FEET; THENCE SOUTH 84° 50’ 22” WEST 15.88 FEET;
THENCE SOUTH 29° 20’ 32” WEST 261.96 TO A POINT IN THE SOUTHWESTERLY LINE OF
SAID LOT 6 OF TRACT NO. 51419, BEING A CURVE CONCAVE NORTHEASTERLY HAVING A
RADIUS OF 255.00 FEET; SAID POINT BEING DISTANT SOUTHEASTERLY ALONG CURVE
THROUGH A CENTRAL ANGLE OF 06° 02’ 39” A LENGTH OF 26.90 FEET, FROM THE MOST
WESTERLY POINT OF SAID LOT, A RADIAL LINE TO SAID POINT BEARS SOUTH 52° 49’ 21”
WEST; THENCE ALONG THE SOUTHWESTERLY LINES OF LOTS 6, 7 AND 8 TO A POINT
DESIGNATED AS POINT “A” IN THE SOUTHWESTERLY LINE OF SAID LOT 8 BEING A CURVE
CONCAVE NORTHEASTERLY HAVING A RADIUS OF 27.00 FEET, SAID POINT BEING DISTANT
FROM THE MOST SOUTHERLY CORNER OF SAID LOT 8 AS FOLLOWS:
NORTHWESTERLY ALONG A CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF 362.00 FEET
THROUGH A CENTRAL ANGLE OF 02° 26’ 29” AN ARC LENGTH OF 15.42 FEET TO THE
BEGINNING OF A REVERSE CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 27.00 FEET
THROUGH A CENTRAL ANGLE OF 28° 06’ 00” AN ARC DISTANCE OF 13.24 FEET TO SAID
POINT “A” A RADIAL LINE TO SAID POINT BEARS SOUTH 68° 12’ 06” WEST; THENCE NORTH
29° 01’ 54” EAST 316.31 FEET; THENCE NORTH 59° 23’ 29” EAST 134.87 TO THE
NORTHEASTERLY LINE OF SAID LOT 13 BEING THE SOUTHWESTERLY LINE OF CENTER DRIVE
106.00 FEET WIDE, SAID POINT BEING DISTANT SOUTH 24° 00’ 13” EAST 91.74 FEET
FROM THE MOST NORTHERLY CORNER OF SAID LOT 13; THENCE ALONG SAID SOUTHWESTERLY
LINE OF CENTER DRIVE TO THE TRUE POINT OF BEGINNING.



--------------------------------------------------------------------------------



ABOVE DESCRIBED LAND IS ALSO SHOWN AS PROPOSED PARCEL 2 OF PMEX 2001-4536, ON
CERTIFICATE OF COMPLIANCE FOR LOT LINE ADJUSTMENT, A CERTIFIED COPY OF WHICH IS
RECORDED APRIL 19, 2002 AS INSTRUMENT NO. 02-923485 OF OFFICIAL RECORDS.
EXCEPT FROM SAID LAND ALL OIL, MINERALS, NATURAL GAS AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN SAID PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005) FILED IN SUPERIOR COURT CASE NO. 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 03,
1958 IN BOOK D58, PAGE 847, OF SAID OFFICIAL RECORDS, BY SAID DEED (STATE PARCEL
6006) RECORDED AUGUST 25, 1959 IN BOOK D582, PAGE 496 OF SAID OFFICIAL RECORDS
AND BY SAID PARCEL 1 OF FINAL ORDER OF CONDEMNATION (STATE PARCEL 5532) FILED IN
SUPERIOR COURT CASE NO. 766683, IN AND FOR SAID COUNTY, A CERTIFIED COPY OF SAID
FINAL ORDER BEING RECORDED APRIL 29, 1963 IN BOOK D2009, PAGE 5 OF SAID OFFICIAL
RECORDS.
ALSO EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR
UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED, TOGETHER WITH THE PERPETUAL
RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND REMOVING THE
SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS, INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LANDS HEREINABOVE DESCRIBED AND BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNEL AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR LIMITS
THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND OPERATE
ANY SUCH WELLS OR MINES, WITHOUT HOWEVER, THE RIGHT TO DRILL, MINE EXPLORE AND
OPERATE THROUGH THE SURFACE OF THE UPPER 100 FEET OF THE SUBSURFACE OF THE LAND
HEREINABOVE DESCRIBED OR OTHERWISE IN SUCH MANNER AS TO ENDANGER THE SAFETY OR
ANY HIGHWAY THAT MAY BE CONSTRUCTED ON SAID LAND, AS EXCEPTED IN THE FINAL
DECREE OF CONDEMNATION, CERTIFIED COPY THEREOF BEING RECORDED MARCH 31, 1958 IN
BOOK D58, PAGE 847, OF OFFICIAL RECORDS.
APN: 4104-001-079







--------------------------------------------------------------------------------



EXHIBIT “A-3”
LEGAL DESCRIPTION OF 6100 LAND






The land is situated in the City of Los Angeles, County of Los Angeles, State of
California, and is described as follows:


PROPERTY III – 6100 CENTER DRIVE:


LOTS 6, 8 AND A PORTION OF LOT 7 OF TRACT NO. 49299, AS PER MAP FILED IN BOOK
1175, PAGE(S) 69 TO 78 INCLUSIVE, TOGETHER WITH A PORTION OF LOT 6 OF TRACT NO,
51419, AS PER MAP FILED IN BOOK 1204, PAGE(S) 42 TO 50 INCLUSIVE, ALL IN THE
CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, ALL DESCRIBED
AS FOLLOWS:
COMMENCING AT THE MOST NORTHERLY CORNER OF SAID LOT 7 OF TRACT NO. 49299; THENCE
ALONG THE NORTHEASTERLY LINE THEREOF SOUTH 61° 59’ 07” EAST 69.43 FEET TO THE
TRUE POINT OF BEGINNING; THENCE SOUTH 28° 49’ 40” WEST 202.29 FEET; THENCE SOUTH
05° 16’ 12” EAST 55.41 FEET; THENCE SOUTH 37° 12’ 43” WEST 3.88 FEET; THENCE
NORTH 62° 19’ 38” WEST 13.40 FEET; THENCE SOUTH 84° 50’ 22” WEST 15.88 FEET;
THENCE SOUTH 29° 20’ 32” WEST 261.96 FEET TO A POINT IN THE SOUTHWESTERLY LINE
OF SAID LOT 6 OF TRACT NO. 51419, BEING A CURVE CONCAVE NORTHEASTERLY HAVING A
RADIUS OF 255.00 FEET; SAID POINT BEING DISTANT SOUTHEASTERLY ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 06° 02’ 39”, A LENGTH OF 26.90 FEET, FROM THE MOST
WESTERLY POINT OF SAID LOT, A RADIAL LINE TO SAID POINT BEARS SOUTH 52° 49’ 21”
WEST; THENCE NORTHWESTERLY, NORTHERLY, NORTHEASTERLY AND SOUTHEASTERLY ALONG THE
LINES OF SAID LOTS TO THE TRUE POINT OF BEGINNING.
EXCEPT FROM SAID LAND ALL OIL, MINERALS, NATURAL GAS AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN SAID PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005), FILED IN SUPERIOR COURT CASE NO. 646222, IN
AND FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED
MARCH 03, 1958, IN BOOK D-58, PAGE 847, OF SAID OFFICIAL RECORDS, BY SAID DEED
(STATE PARCEL 6006), RECORDED AUGUST 25, 1959, IN BOOK D-582, PAGE 496, OF SAID
OFFICIAL RECORDS, AND BY SAID PARCEL 1, OF FINAL ORDER OF CONDEMNATION (STATE
PARCEL 5532), FILED IN SUPERIOR COURT CASE NO. 766683, IN AND FOR SAID COUNTY, A
CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED APRIL 29, 1963, IN BOOK
D-2009, PAGE 5, OF SAID OFFICIAL RECORDS.



--------------------------------------------------------------------------------



ALSO EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS AND OTHER HYDROCARBON SUBSTANCES BY WHATSOEVER NAME
KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING MINING, EXPLORING AND OPERATING
THEREFOR AND REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE
RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE
HEREINABOVE DESCRIBED, OIL OR GAS WELLS, TUNNELS AND SHAFTS, INTO, THROUGH OR
ACROSS THE SUBSURFACE OF THE LANDS HEREINABOVE DESCRIBED AND TO BOTTOM SUCH
WHIPSTOCKED OF DEEDS DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND
BENEATH OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER,
THE RIGHT TO DRILL, MINE, EXPLORE AND OPERATE THROUGH THE SURFACE OF THE UPPER
100 FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, OR OTHERWISE IN
SUCH MANNER AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED ON
SAID LAND, AS EXCEPTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY
THEREOF BEING RECORDED MARCH 31, 1958, IN BOOK D58, PAGE 847, OFFICIAL RECORDS.
THE ABOVE DESCRIBED LAND IS SHOWN AS “PROPOSED PARCEL 1 OF PMEX 2001-4536”, ON
CERTIFICATE OF COMPLIANCE FOR LOT LINE ADJUSTMENT, RECORDED APRIL 19, 2002, AS
INSTRUMENT NO. 02-923485, OFFICIAL RECORDS.
APN: 4104-001-078









--------------------------------------------------------------------------------



EXHIBIT “A-4”
LEGAL DESCRIPTION OF 6601 LAND






The land is situated in the City of Los Angeles, County of Los Angeles, State of
California, and is described as follows:


PROPERTY IV – NORTHPOINT TOWER – 6601 CENTER DRIVE:


LOT 1 OF TRACT NO. 49299, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1175, PAGE(S) 69 TO 78
INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM ALL OIL, MINERALS, NATURAL GAS, AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND, AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005), FILED IN SUPERIOR COURT CASE 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 31,
1958, IN BOOK D-58, PAGE 847, OF SAID OFFICIAL RECORD, BY SAID DEED (STATE
PARCEL 6006), RECORDED AUGUST 25, 1959, AS INSTRUMENT NO. 1825, IN BOOK D-582,
PAGE 496, OF SAID OFFICIAL RECORDS AND BY SAID PARCEL 1 OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 5532), FILED IN SUPERIOR COURT CASE NO. 76683, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED APRIL 29,
1963, AS INSTRUMENT NO. 4917, IN BOOK D-2009, PAGE 5, OF SAID OFFICIAL RECORDS.
ALSO EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS, AND OTHER HYDROCARBON BY WHATSOEVER NAME KNOWN THAT MAY
BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED, TOGETHER WITH THE
PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR REMOVING
THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LANDS HEREINABOVE DESCRIBED AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER, THE RIGHT TO DRILL, MINE,
EXPLORE AND OPERATE THROUGH THE SURFACE OR OTHERWISE IN SUCH A



--------------------------------------------------------------------------------



MANNER AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED ON SUCH
LANDS, AS EXCEPTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY THEREOF
BEING RECORDED MARCH 31, 1958, AS INSTRUMENT NO. 4156, IN BOOK D-58, PAGE 847,
OFFICIAL RECORDS.
PARCEL 2:
AN EASEMENT TO INSTALL ANEW 2,000 AMPERE METER AND SERVICE SWITCHES, CONDUITS
AND CABLES AND IN CONNECTION THEREWITH FOR INGRESS AND EGRESS, TO AND FROM,
OVER, ACROSS AND UPON FOR THE PURPOSE OF SERVICING, MAINTAINING, REPAIRING AND
REPLACING SUCH METER, SWITCHES, CONDUITS AND CABLES, AS PROVIDED, LIMITED AND
SET FORTH IN THE EASEMENT AND COVENANT RECORDED ON JUNE 04, 1991, AS INSTRUMENT
NO. 91-826586, OFFICIAL RECORDS, OVER THE FOLLOWING DESCRIBED LAND:
BEING A PORTION OF LOT 1, TRACT NO. 44629, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS SHOWN ON MAP FILED IN BOOK 1076, PAGE(S) 3
TO 10, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS:
PARCEL A:
BEGINNING AT A POINT ON THE NORTHERLY LINE OF SAID LOT 1, SAID POINT LYING NORTH
78° 15’ 54” EAST 24.64 FEET FROM THE WESTERLY TERMINUS OF SAID LINE; THENCE
CONTINUING ALONG SAID LINE; NORTH 78° 15’ 54” EAST 8.00 FEET; THENCE SOUTH 12°
14’ 45” EAST 77.17 FEET; THENCE NORTH 77° 46’ 01” EAST 3.27 FEET TO A POINT
HEREIN NOW REFERRED TO AS POINT “A”; THENCE SOUTH 11° 44’ 06” EAST 7.99 FEET;
THENCE SOUTH 77° 46’ 01” WEST 11.20 FEET; THENCE NORTH 12° 14’ 45” WEST 85.23
FEET TO THE POINT OF BEGINNING.
THE UPPER ELEVATOR OF THE ABOVE DESCRIBED PARCEL “A” IS TO BE A HORIZONTAL PLANE
AT ELEVATION 35.00 FEET AND THE LOWER ELEVATION IS TO BE A HORIZONTAL PLANE AT
ELEVATION 30.00, BASED ON CITY OF LOS ANGELES BENCH MARK 17-02735, DESCRIBED AS
A WIRE SPIKE IN THE EAST CURB OF SEPULVEDA BOULEVARD, 16.3 FEET SOUTH OF THE
BEGINNING OF THE CURB RETURN, ELEVATION +39.480 (1974 ADJUSTMENT).
PARCEL B:
BEGINNING AT THE ABOVE DESCRIBED POINT “A”; THENCE NORTH 11° 44’ 06” WEST 21.51
FEET; THENCE NORTH 78° 15’ 54” EAST 8.00 FEET; THENCE NORTH 11° 44’ 06” WEST
11.17 FEET; THENCE NORTH 78° 15’ 54” EAST 17.00 FEET; THENCE NORTH 11° 44’ 06”
WEST 11.50 FEET; THENCE NORTH 78° 15’ 54” EAST 16.33 FEET; THENCE SOUTH 11° 44’
06” EAST 22.67 FEET; THENCE NORTH 78° 15’ 54” EAST 34.83 FEET; THENCE SOUTH 11°
44’ 06” EAST 58.33 FEET; THENCE SOUTH 78° 15’ 54” WEST 76.17 FEET; THENCE NORTH
11° 44’ 06” WEST 36.82 FEET TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------



THE UPPER ELEVATION OF SAID PARCEL “B” IS TO BE A HORIZONTAL PLANE AT ELEVATION
37.00 FEET AND THE LOWER ELEVATION IS TO BE A HORIZONTAL PLANE AT ELEVATION
16.00, BASED ON CITY OF LOS ANGELES BENCH MARK NO. 17-02735, DESCRIBED AS A WIRE
SPIKE IN THE EAST CURB OF SEPULVEDA BOULEVARD, 16.3 FEET SOUTH OF THE BEGINNING
OF THE CURB RETURN, ELEVATION +39.480 (1974 ADJUSTMENT).
THE LEGAL DESCRIPTION AS DESCRIBED IS SHOWN ON THE ACCOMPANYING “LEGAL
DESCRIPTION MAP” AND WAS MADE A PART THEREOF FOR REFERENCE PURPOSES, ON THE
ABOVE MENTIONED “EASEMENT AND COVENANT” RECORDED ON JUNE 04, 1991, AS INSTRUMENT
NO. 91-826586, OFFICIAL RECORDS.
ASSESSOR’S PARCEL NO: 4104-001-033











--------------------------------------------------------------------------------



EXHIBIT “A-5”
LEGAL DESCRIPTION OF 6701 LAND






The land is situated in the City of Los Angeles, County of Los Angeles, State of
California, and is described as follows:


PROPERTY V – HOWARD HUGHES TOWER – 6701 CENTER DRIVE:


PARCEL 1:
LOT 1 OF TRACT NO. 44629, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1076, PAGE(S) 3 TO 10
INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM ALL OIL, MINERALS, NATURAL GAS, AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND, AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005), FILED IN SUPERIOR COURT CASE 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 03,
1958, IN BOOK D-58, PAGE 847, OFFICIAL RECORDS, BY SAID DEED (STATE PARCEL
6006), RECORDED AUGUST 25, 1959, IN BOOK D-582, PAGE 496, OFFICIAL RECORDS, AND
BY SAID PARCEL 1 OF FINAL ORDER OF CONDEMNATION (STATE PARCEL 5532), FILED IN
SUPERIOR COURT CASE NO. 766683, IN AND FOR SAID COUNTY, A CERTIFIED COPY OF SAID
FINAL ORDER BEING RECORDED APRIL 29, 1963, IN BOOK D-2009, PAGE 5, OF SAID
OFFICIAL RECORDS.
ALSO EXCEPT THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY
BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED TOGETHER WITH THE
PERPETUAL RIGHT OF DRILLING, MINING, EMPLOYING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE
HEREINABOVE DESCRIBED, OIL OR AS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR
ACROSS THE SUBSURFACE OF THE LANDS HEREINABOVE. DESCRIBED AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER BENEATH OR
BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN,
REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT
TO DRILL, MINE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 100



--------------------------------------------------------------------------------



FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED OR OTHERWISE IN SUCH A
MANNER AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED ON SAID
LANDS, AS EXCEPTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY THEREOF
BEING RECORDED MARCH 31, 1958, IN BOOK D-58, PAGE 847, OFFICIAL RECORDS.
PARCEL 2:
LOT 2 OF TRACT NO. 49299, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1175, PAGE(S) 69 TO 78
INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDED OF SAID COUNTY.
EXCEPT THEREFROM ALL OIL, MINERALS, NATURAL GAS, AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND, AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OR
CONDEMNATION (STATE PARCEL 6005), FILED IN SUPERIOR COURT CASE 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 03,
1958, IN BOOK D-58, PAGE 847, OFFICIAL RECORDS, BY SAID DEED (STATE PARCEL
6006), RECORDED AUGUST 25, 1959, IN BOOK D-582, PAGE 496, OFFICIAL RECORDS, AND
BY SAID PARCEL 1 OF FINAL ORDER OF CONDEMNATION (STATE PARCEL 5532) FILED IN
SUPERIOR COURT CASE NO. 766683; IN AND FOR SAID COUNTY, A CERTIFIED COPY OF SAID
FINAL ORDER BEING RECORDED APRIL 29, 1963, IN BOOK D-2009, PAGE 5, OF SAID
OFFICIAL RECORDS.
ALSO EXCEPT THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY
BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED TOGETHER WITH THE
PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE
HEREINABOVE DESCRIBED, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR
ACROSS THE SUBSURFACE OF THE LANDS HEREINABOVE DESCRIBED AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER BENEATH OR
BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP; MAINTAIN,
REPAIR DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT
TO DRILL, MINE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 100 FEET OF
THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED OR OTHERWISE IN SUCH A MANNER
AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED ON SAID LANDS,
AS EXCEPTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY THEREOF BEING
RECORDED MARCH 31, 1958, IN BOOK D-58, PAGE 847, OFFICIAL RECORDS.



--------------------------------------------------------------------------------



PARCEL 3:
EASEMENTS IN OR UNDER THAT CERTAIN GRAND DEED, EXECUTED BY 6701 CENTER DRIVE
WEST, A CALIFORNIA LIMITED PARTNERSHIP, AND RECORDED JUNE 27, 1989, AS
INSTRUMENT NO. 89-1027224, OVER THE FOLLOWING DESCRIBED LAND:
LOT 3 OF TRACT NO. 49299, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1175, PAGE(S) 69 TO 78
INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDED OF SAID COUNTY
FOR:
ENCROACHMENTS FOR CORBELS AND SUBSURFACE FOUNDATION FOOTINGS;
TEMPORARY PEDESTRIAN AND VEHICULAR INGRESS, EGRESS, AND PARKING RIGHTS;
PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND PARKING RIGHTS AND AS MODIFIED BY
CORRECTIVE GRANT DEED, RECORDED AUGUST 16, 1996, AS INSTRUMENT NO. 96-1324508,
OFFICIAL RECORDS.
PARCEL 4:
A PERPETUAL NON-EXCLUSIVE EASEMENT FOR VEHICULAR AND PEDESTRIAN ACCESS, INGRESS
AND EGRESS AND PARKING AND OTHER RIGHTS ALL AS MORE PARTICULARLY SET FORTH IN
THAT CERTAIN “CONSTRUCTION, OPERATIONS AND RECIPROCAL EASEMENT AGREEMENT FOR
PARKING STRUCTURE AND ENTERTAINMENT COMPLEX”, DATED APRIL 29, 1997, AND EXECUTED
BY HOWARD HUGHES PROPERTIES LIMITED PARTNERSHIP, A DELAWARE PARTNERSHIP AND THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, A NEW JERSEY CORPORATION, AND RECORDED
MAY 08, 1997, AS INSTRUMENT NO. 97-700103, OFFICIAL RECORDS, OVER THE FOLLOWING
DESCRIBED LAND:
PARCEL A:
LOTS 15, 16 AND 17 OF TRACT NO. 51419, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1204, PAGE(S) 42 TO 50
INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM ALL OIL, MINERALS, NATURAL GAS, AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND, AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005), FILED IN SUPERIOR COURT CASE 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 03,
1958, IN BOOK



--------------------------------------------------------------------------------



D-58, PAGE 847, OFFICIAL RECORDS, BY SAID DEED (STATE PARCEL 6006), RECORDED
AUGUST 25, 1959, IN BOOK D-582, PAGE 496, OFFICIAL RECORDS, AND BY SAID PARCEL 1
OF FINAL ORDER OF CONDEMNATION (STATE PARCEL 5532), FILED IN SUPERIOR COURT CASE
NO. 766683, IN AND FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING
RECORDED APRIL 29, 1963, IN BOOK D-2009, PAGE 5, OF SAID OFFICIAL RECORDS.
ALSO EXCEPT THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY
BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED TOGETHER WITH THE
PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE
HEREINABOVE DESCRIBED, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR
ACROSS THE SUBSURFACE OF THE LANDS HEREINABOVE DESCRIBED AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER,
THE RIGHT TO DRILL, MINE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER
100 FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED OR OTHERWISE IN
SUCH A MANNER AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED
ON SAID LANDS, AS EXPECTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY
THEREOF BEING RECORDED MARCH 31, 1958, IN BOOK D-58, PAGE 847, OFFICIAL RECORDS.
PARCEL B:
LOTS 3, 4 AND 5 OF TRACT NO. 49299, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1175, PAGE(S) 69 TO 78
INCLUSIVE, OF MAPS, IN THE OFFICE THE COUNTY RECORDED OF SAID COUNTY.
EXCEPT THEREFROM ALL OIL, MINERALS, NATURAL GAS, AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND, AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005), FILED IN SUPERIOR COURT CASE 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 03,
1958, IN BOOK D-58, PAGE 847, OFFICIAL RECORDS, BY SAID DEED (STATE PARCEL
6006), RECORDED AUGUST 25, 1959, IN BOOK D-582, PAGE 496, OFFICIAL RECORDS, AND
BY SAID PARCEL 1 OF FINAL ORDER OF CONDEMNATION (STATE PARCEL 5532), FILED IN
SUPERIOR COURT CASE NO. 766683, IN AND FOR SAID COUNTY, A CERTIFIED COPY OF SAID



--------------------------------------------------------------------------------



FINAL ORDER, BEING RECORDED APRIL 29, 1963, IN BOOK D-2009, PAGE 5, OF SAID
OFFICIAL RECORDS.
ALSO EXCEPT THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY
BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED TOGETHER WITH THE
PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE
HEREINABOVE DESCRIBED, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR
ACROSS THE SUBSURFACE OF THE LANDS HEREINABOVE DESCRIBED AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RE-TUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES WITHOUT, HOWEVER,
THE RIGHT TO DRILL, MINE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER
100 FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED OR OTHERWISE IN
SUCH A MANNER AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED
ON SAID LANDS, AS EXPECTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY
THEREOF BEING RECORDED MARCH 31, 1958, IN BOOK D-58, PAGE 847, OFFICIAL RECORDS.
APN: 4104-001-020, 4104-001-034











--------------------------------------------------------------------------------



EXHIBIT “A-6”
LEGAL DESCRIPTION OF 6833 LAND






The land is situated in the City of Los Angeles, County of Los Angeles, State of
California, and is described as follows:


PROPERTY VI – HOWARD HUGHES SPECTRUM CENTER – 6833 PARK TERRACE:


PARCEL A:
LOTS 3, 4 AND 5 TRACT NO. 51419, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 1204, PAGES 42 TO 50,
INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT FROM SAID LAND ALL OIL, MINERALS, NATURAL GAS AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN SAID PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005) FILED IN SUPERIOR COURT CASE NO. 646222 IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 31,
1958 AS INSTRUMENT NO. 4156 IN BOOK D58, PAGE 847 OF SAID OFFICIAL RECORDS, BY
SAID DEED (STATE PARCEL 6006) RECORDED AUGUST 25, 1959 AS INSTRUMENT NO. 1852 IN
BOOK D582 PAGE 496 OF SAID OFFICIAL RECORDS AND BY SAID PARCEL 1 OF FINAL ORDER
OF CONDEMNATION (STATE PARCEL 5532) FILED IN SUPERIOR COURT CASE NO. 766683, IN
AND SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED APRIL 29,
1963 AS INSTRUMENT NO. 4917 IN BOOK D2009, PAGE 5 OF SAID OFFICIAL RECORDS.
ALSO EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERAL RIGHTS, NATURAL GAS,
NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY BE
WITHIN OR UNDER THE PARCEL OF LAND HEREIN ABOVE DESCRIBE, TOGETHER WITH THE
PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREIN
ABOVE DESCRIBE, OIL OR GAS WELLS, TUNNELS AND SHAFTS, INTO, THROUGH OR ACROSS
THE SUBSURFACE OF THE LANDS HEREIN ABOVE DESCRIBE AND BOTTOM SUCH WHIPSTOCKED OR
DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE
EXTERIOR LIMITS THEREOF, AND TO DRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN
AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER, THE RIGHT TO DRILL, MINE
EXPLORE AND OPERATE



--------------------------------------------------------------------------------



THROUGH THE SURFACE OF THE UPPER 100 FEET OF THE SUBSURFACE OF THE LAND
HEREINABOVE DESCRIBED OR OTHERWISE IN SUCH MANNER AS TO ENDANGER THE SAFETY OR
ANY HIGHWAY THAT MAY BE CONSTRUCTED ON SAID LAND, AS EXCEPTED IN THE FINAL
DECREE OF CONDEMNATION, A CERTIFIED COPY THEREOF BEING RECORDED MARCH 31, 1958
AS INSTRUMENT NO. 4156 IN BOOK D58, PAGE 847, OF OFFICIAL RECORDS.
PARCEL B:
EASEMENTS FOR PEDESTRIAN AND VEHICULAR INGRESS AND PARKING, PURSUANT TO THE
TERMS, COVENANTS AND CONDITIONS OF THE CONSTRUCTION, OPERATIONS AND EASEMENT
AGREEMENT FOR PARKING STRUCTURE RECORDED DECEMBER 11, 1996 AS INSTRUMENT
NO. 96-1995869, OFFICIAL RECORDS.
ASSESSOR’S PARCEL NUMBER: 4104-001-053; 054; 055



--------------------------------------------------------------------------------



EXHIBIT “B”
LIST OF EXCLUDED PERSONAL PROPERTY
6080 CENTER DRIVE





--------------------------------------------------------------------------------



Office Furniture
 
Desks
9
Chairs (Herman Miller Aeron)
36
Guest Chairs
15
Clear Kitchen Chairs
4
File Cabinets
21
Rolling Drawers
10
Storage Cabinets
1
Couch
1
Armoire
4
Tables
3
Work Stations (Desks + Partitions)
8
Conference Room Table
2
Bench
1
Side Table
2
Shelves
1
White Board
1
 
 
Office Equipment
 
Monitors
32
VOIP Phones
35
Copiers/Printers
11
Laptops
5
PCs
23
Televisions
4
 
 
Network Equipment
 
Cisco 24 port PoE switch
1
Cisco 48 port PoE switch
1
Cisco AP
1
Riverbed
1
Talari
1
Netscreen
1
 
 
Other
 
Fridge
1
Microwave
1
Toaster Oven
1








--------------------------------------------------------------------------------



EXHIBIT “C”
[FORM OF]

ESCROW INSTRUCTIONS
As of December 4, 2013
First American Title Insurance Company
1737 North First Street, Suite 500
San Jose, California
Attention: Ms. Linda Tugade


Re:
Sale of Howard Hughes Center; Los Angeles, California

Escrow No. NCS-627805-CHI


Ladies and Gentlemen:
Please refer to that certain agreement captioned “PURCHASE AGREEMENT”, dated as
of December 4, 2013 , by and between TRIZEC 6060 HHC, LLC, a Delaware limited
liability company (“6060 Seller”), TRIZEC 6080 HHC, LLC, a Delaware limited
liability company (“6080 Seller”), and TRIZEC 6100 HHC, LLC, a Delaware limited
liability company (“6100 Seller”), TRIZEC NORTHPOINT TOWER, LLC, a Delaware
limited liability company (“6601 Seller”), TRIZEC WEST LA TOWER, LLC, a Delaware
limited liability company (“6701 Seller”), and TRIZEC HHC SPECTRUM, LLC, a
Delaware limited liability company (“6833 Seller”; individually, a “Seller”,
and, collectively, “Sellers”), and HINES REIT WEST LA PORTFOLIO LP, a Delaware
limited partnership (“Buyer”). Such agreement, together with all amendments or
modifications thereto, is herein called the “Purchase Agreement”). Except as
otherwise indicated, each capitalized term used herein shall have the meaning
set forth for the same in the Purchase Agreement.
This letter will constitute your instructions with respect to the “Funds” and
“Documents” described below.
A.    Delivery of Funds. Within two (2) business days following the date hereof,
you may be receiving the Deposit. On or before the Closing Date, Buyer may be
wire-transferring to your escrow account at First American Trust, FSB (the
“Bank”) sufficient funds (the “Additional Funds”) to enable you to make all
payments noted on the “Closing Statement”, including, without limitation, the
“Seller Amount” (as such terms are hereinafter defined), pursuant to the
following wiring instructions which you have provided to us:



--------------------------------------------------------------------------------



Bank:        First American Trust, FSB

Location:    Santa Ana Branch
5 First American Way
Santa Ana, California 92707

ABA #:    122 241255

For:        First American Title Insurance Company
Acct #:    3016870000

Contact:
Linda Tugade (408) 451-7800


Reference:
Escrow No. NCS-627805-CHI



As used herein, the Deposit and the Additional Funds are herein collectively
called the “Funds”).
B.    Delivery of Documents.
(1)    Recordation Document. On or before the Closing Date, Sellers and Buyer,
as applicable, may deliver to you duly executed original counterparts of the
following documents (the “Recordation Documents”):
(a)    The 6060 Deed for the 6060 Property, executed by 6060 Seller.
(b)    The 6080 Deed for the 6080 Property, executed by 6080 Seller.
(c)    The 6100 Deed for the 6100 Property, executed by 6100 Seller.
(d)    The 6601 Deed for the 6601 Property, executed by 6601 Seller.
(e)    The 6701 Deed for the 6601 Property, executed by 6701 Seller.
(f)    The 6833 Deed for the 6601 Property, executed by 6833 Seller.
(g)     The Assignment of Covenant and Agreement by 6060 Seller, executed
                by 6060 Seller and Buyer.
(h)    The Assignment of Declaration by 6060 Seller, executed by 6060
                    Seller and Buyer.
(i)    The Assignment of Parking Structure Agreement by 6833 Seller,
                    executed by 6833 Seller and Buyer.
(j)    The Assignment of Declarant’s Rights, duly executed by 6701 Seller and
Buyer.



--------------------------------------------------------------------------------



(2)    Non-Recordation Documents. On or before the Closing Date, Buyer or
Sellers (or both) may deliver to you executed originals (which may be in
counterpart) of the following documents (the “Non-Recordation Documents”):
(a)    The 6060 Bill of Sale, Assignment and Assumption for the 6060 Property,
executed by 6060 Seller and Buyer;
(b)    The 6080 Bill of Sale, Assignment and Assumption for the 6080 Property,
executed by 6080 Seller and Buyer;
(c)    The 6100 Bill of Sale, Assignment and Assumption for the 6100 Property,
executed by 6100 Seller and Buyer;
(d)    The 6601 Bill of Sale, Assignment and Assumption for the 6601 Property,
executed by 6601 Seller and Buyer;
(e)    The 6701 Bill of Sale, Assignment and Assumption for the 6701 Property,
executed by 6601 Seller and Buyer;
(f)    The 6833 Bill of Sale, Assignment and Assumption for the 6833 Property,
executed by 6601 Seller and Buyer;
(g)    A Certificate of Non-Foreign Status, executed by each Seller or its
affiliate, as applicable;
(h)    A California Real Estate Withholding Certificate (Form 593-C) for the
Property owned by a Seller, executed by each Seller or its affiliate, as
applicable;
(i)    A Preliminary Change of Ownership Report for each Property, executed by
Buyer;
(j)    Pay-off letters (which may be a copy rather than an original) on behalf
of the holders of any mortgage liens securing an Existing Loan that encumber any
Property, stating the cash amount required to be paid (and where and to whom it
is to be paid) in order to satisfy and discharge of record such liens;
(k)    A closing statement (the “Closing Statement”) described in
§1.6045 4(e)(3)(ii) of the U.S. Treasury Regulations (the “Regulations”) with
respect to the transactions contemplated by the Purchase Agreement, prepared by
you and signed or initialed by each Seller and Buyer;
(l)    Tenant Notices and Vendor Notices, unless Buyer and Sellers elect to
deliver any of the same outside of escrow;
(m)    The Buyer Closing Certificate executed by Buyer;
(n)    The Seller Closing Certificate executed by Sellers; and



--------------------------------------------------------------------------------



(o)    The Seller Title Certificates executed by Sellers.
C.    Conditions to Close of Escrow. The Funds shall not be disbursed and none
of the documents delivered hereunder shall be recorded (or filed) or delivered
to any person or entity until each of the following conditions is satisfied:
(1)    You have received all of the Funds (and have determined that you have
received funds sufficient to pay all amounts noted on the Closing Statement) and
you are unconditionally and irrevocably prepared to wire or otherwise disburse
the same in accordance with paragraph D below.
(2)    You have received the Recordation Documents and the Non-Recordation
Documents (collectively, the “Documents”) and you are unconditionally and
irrevocably prepared to record the Recordation Document in accordance with
paragraph D below.
(3)    You have received all information necessary for filing the forms (the
“Information Returns”) then required to be filed pursuant to Section 6045 of the
Internal Revenue Code with respect to the transactions contemplated by the
Purchase Agreement (including Sellers’ written approval of the amount of gross
proceeds to be shown on the Information Returns) and you are unconditionally and
irrevocably prepared to serve as the designated “reporting person” (with such
term having the meaning prescribed in §1.6045-4(a) of the Regulations) in
accordance with §1.6045-4(e)(5) of the Regulations and, accordingly, (a) file
all information returns required under the Regulations in respect of such
transactions, and (b) furnish to each Seller any statements required under the
Regulations in respect of such transactions.
(4)    You have received written authorization in the form of Exhibit “A”
attached hereto to close the transaction from each of the following:
(a)    Sellers or a “Seller Closing Representative” (i.e., Ms. Ivy Wong, Mr.
Danny Kuo, Mr. Keith Anderson, Ms. Tina Weber, Mr. John Woo, Ms. Sharon Rouls,
Mr. Frank Campbell, Alec Rubenstein, Esq. or Matthew Koritz, Esq., of Equity
Office, or John H. Irons, Esq., William B. Ticknor, Daniel Finley, Esq., Ariel
Robinson, Esq., or Michael A. Seiden, Esq., of Pircher, Nichols & Meeks); and
(b)    Buyer or a “Buyer Closing Representative” (i.e., Jim Bonham, Ken Jett or
Jason Maxwell of Buyer or Jon Dunlay of Baker Botts L.L.P.).
Without limitation on paragraph J below, Buyer and Sellers agree, as between
themselves, that the delivery of the foregoing authorizations is not an
additional condition to the obligation of Buyer or Sellers to close the sale
contemplated by the Purchase Agreement (the conditions to Closing being set
forth in the Purchase Agreement). The purpose of the foregoing authorizations is
simply to enable you to close this escrow (after satisfaction of the other
requirements in this paragraph C) without having to determine whether the
conditions to Closing set forth in the Purchase Agreement have been satisfied.
Thus, as an example, but without limitation on the foregoing, if the
authorization notice for Buyer under paragraph C(4)(b) above is not delivered,
but all the conditions set forth in the Purchase Agreement to Buyer’s obligation
to close have been satisfied and the Purchase



--------------------------------------------------------------------------------



Agreement has not been terminated in accordance with its terms, then although
you will not be authorized to close this escrow, Buyer will be in default under
the Purchase Agreement.
D.    Close of Escrow. If the conditions specified in paragraph C above are
satisfied on the Closing Date, then you shall immediately deliver to Sellers and
Buyer a written confirmation of such satisfaction in the form of Exhibit “B”
hereto (which confirmation shall evidence your agreement to immediately take or
cause to be taken the actions hereinafter specified and shall be deemed given by
your taking any of the following actions), and thereafter you shall immediately:
(1)    Record, or cause to be recorded, the Recordation Documents with the
appropriate recorder’s office.
(2)    Deliver any other amounts due to other third parties under the Closing
Statement in accordance with the respective instructions from such third
parties.
(3)    Wire the amount due Sellers (the “Seller Amount”) under the Closing
Statement in accordance with wiring instructions (“Seller Wiring Instructions”)
to be provided by Sellers.
(4)    If after paying or delivering the amounts specified in the clauses above
(and after paying all closing costs as specified herein), any portion of the
Funds remain, then you are to deliver such remaining balance of the Funds
(“Remaining Funds”), pursuant to separate instructions to be delivered by Buyer
to you.
(5)    File all Information Returns and take all other actions described in
paragraph C(3) of this letter.
(6)    Deliver to Buyer the policies of title insurance being issued to Buyer in
accordance with instructions from Buyer or its counsel.
(7)    Deliver the Documents as required by paragraph E below.
E.    Delivery of Documents. As soon as available, please deliver the Documents
as follows:
(1)    to Pircher, Nichols & Meeks at 1925 Century Park East, Suite 1700, Los
Angeles, California 90067, Attention: Real Estate Notices (JHI File 3109-457),
the following:
(a)    A copy of each Recordation Document; and
(b)    One original (or copy if original unavailable) of the other Documents.
(2)    to Buyer’s counsel, the following:
(a)    One original of each Recordation Document;
(b)    The policies of title insurance being issued to Buyer; and



--------------------------------------------------------------------------------



(c)    One original (or copy if original unavailable) of each of the other
Documents.
F.    Closing Costs. All closing costs incurred in carrying out your duties
under this letter are to be paid in accordance with the Closing Statement.
G.    Investment of Funds. As soon as you receive any portion of the Funds you
should immediately notify Sellers and Buyer of such fact. The Deposit shall be
invested in Approved Investments at all times held by you. No investment of the
Funds shall be made that will cause you to fail to comply with the provisions of
paragraph C above. If the transactions contemplated herein shall close but on
the same day you are unable to deliver the Seller Amount or any other portion of
the Funds which represent amounts due Sellers but which are, at Sellers’
direction pursuant to the Closing Statement, used to pay third parties or other
obligations of Sellers (the Seller Amount and the other amounts due Sellers as
aforesaid being herein collectively called the “Seller Funds”), you shall
promptly notify Sellers of such fact. If Sellers give you oral or written
instructions to do so, you shall invest such Seller Funds in Approved
Investments (or such other short-term investment as may be authorized by
Sellers). Any investment of the Remaining Funds and any other portion of the
Funds which represent additional amounts which are Buyer’s obligations but
which, pursuant to the Closing Statement, are to be used to pay third parties or
other obligations of Buyer (the Remaining Funds and the other amounts payable by
Buyer as aforesaid being herein collectively called the “Buyer Funds”), shall be
in Approved Investments or as otherwise directed by Buyer. All interest accrued
on the Buyer Funds after the Closing, shall belong to Buyer and shall be
delivered to Buyer in accordance with its separate instructions. All interest
accrued on the Seller Funds after the Closing of the transactions hereunder
shall belong to Sellers and shall be wire-transferred to Sellers in accordance
with the Seller Wiring Instructions. Without limitation on the foregoing, the
Funds held by you hereunder shall only be deposited at the Bank or at such other
major money center bank approved by Buyer and Sellers. Each of Buyer and Sellers
agrees to execute and deliver to you a form W-9 Request for Taxpayer
Identification Number and Certification for any investment made hereunder on its
behalf.
H.    Cancellation of Instructions. Notwithstanding anything to the contrary
herein, if the conditions specified in paragraph C hereof are not satisfied on
or before the Closing Date, then, (x) you shall not close this escrow without
further instructions from both Buyer and Sellers, and (y) if you receive written
instructions to cancel this escrow from Sellers or Buyer, the instructions set
forth in paragraphs A through E above shall be deemed canceled, you shall
immediately (1) return the Additional Funds (and any interest thereon) to Buyer,
in accordance with separate written instructions of Buyer, (2) return the
Documents to the party depositing the same with you on the next business day
thereafter, and (3) dispose of the Deposit in accordance with Section 9 of the
Purchase Agreement. However, in the event that a dispute arises with regard to
the delivery of the Deposit, you shall deliver the Deposit only pursuant to a
joint written instruction from Buyer and Sellers. If you do not receive a joint
written instruction from Buyer and Sellers regarding the Deposit within
thirty (30) days after the Closing Date you shall have the following rights:
(1) you may, upon giving written notice to Sellers and Buyer, deposit the
Deposit with the clerk of the court for the state in which litigation, if any,
between Buyer and Sellers in connection with the Deposit is pending; (2) you
may, upon giving written notice to Sellers and Buyer, take such affirmative
steps



--------------------------------------------------------------------------------



as you may, at your option, elect in order to terminate your duties as escrow
agent, including depositing the Deposit with a court of competent jurisdiction
and commencing an action for interpleader (Buyer and Sellers agreeing that such
commencement of an action for interpleader shall terminate your duties
hereunder), the costs thereof (including reasonable attorneys’ fees) to be borne
by whichever of Buyer or Sellers is the losing party. Upon the taking by you of
either of the actions described in clause (1) or (2) above, you shall be
released of and discharged from any further obligations hereunder.
I.    Limitation of Liability. You are acting solely as escrow agent hereunder,
and you shall be liable solely for your failure to comply with the terms of this
letter and for any damages resulting from your gross negligence or willful
misconduct. Nothing herein shall limit your liability under any title insurance
policy obtained by Buyer.
J.    Conflict with Purchase Agreement. In the event of a conflict between this
letter of instructions and the Purchase Agreement, the Purchase Agreement shall
control. Without limitation on the foregoing, nothing contained herein shall
limit the obligations of the parties set forth in the Purchase Agreement.



--------------------------------------------------------------------------------



K.    Execution by Counterparts. This letter of instructions may be executed in
two or more counterparts, each of which shall be an original, but all of which
shall constitute one and the same letter of instructions.
Very truly yours,
 


SELLERS:
 


Trizec 6060 HHC, LLC,
a Delaware limited liability company


By:    ____________________
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management



Trizec 6080 HHC, LLC,
a Delaware limited liability company


By:    ____________________
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management



Trizec 6100 HHC, LLC,
a Delaware limited liability company


By:    ____________________
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management


Trizec Northpoint Tower, LLC,
a Delaware limited liability company


By:    ____________________
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management


Trizec West LA Tower, LLC,
a Delaware limited liability company


By:    ____________________
Name:    Danny Kuo



--------------------------------------------------------------------------------



Title:     Vice President – Investment & Portfolio Management



Trizec HHC Spectrum, LLC,
a Delaware limited liability company


By:    ____________________
Name:    Danny Kuo
Title:     Vice President – Investment & Portfolio Management



--------------------------------------------------------------------------------





BUYER:
 


HINES REIT WEST LA PORTFOLIO LP,
a Delaware limited partnership


By:    Hines REIT West LA Portfolio GP LLC,
a Delaware limited liability company,
its general partner




By:    ____________________
Name: ____________________
Title:     ____________________





--------------------------------------------------------------------------------





ACCEPTED AND AGREED TO

as of the date first above written:
 


FIRST AMERICAN TITLE INSURANCE COMPANY
 


By:    ______________________________

Name:    Linda Tugade

Title:    Escrow Officer













--------------------------------------------------------------------------------



EXHIBIT “A”

AUTHORIZATION LETTER
____________, 2013


First American Title Insurance Company
1737 North First Street, Suite 500
San Jose, California
Attention: Ms. Linda Tugade


Re:
Howard Hughes Center; Los Angeles, California

    
Ladies and Gentlemen:
Please refer to that certain letter (the “Letter of Instructions”) captioned
“ESCROW INSTRUCTIONS”, dated December 4, 2013, to you from TRIZEC 6060 HHC, LLC,
TRIZEC 6080 HHC, LLC, and TRIZEC 6100 HHC, LLC, a Delaware limited liability
company, TRIZEC NORTHPOINT TOWER, LLC, a Delaware limited liability company,
TRIZEC WEST LA TOWER, LLC, a Delaware limited liability company, and TRIZEC HHC
SPECTRUM, LLC, a Delaware limited liability company, as Sellers, and HINES REIT
WEST LA PORTFOLIO LP, regarding the referenced property. Except as otherwise
indicated, each capitalized term used herein shall have the meaning set forth
for the same in the Letter of Instructions.
This letter will constitute the authorization required under clause (4) of
paragraph C of the Letter of Instructions, but shall not limit your obligation
to satisfy the other conditions under such paragraph C prior to disbursing the
Funds or recording, filing or delivering the Documents.
Thank you for your cooperation.
Very truly yours,
 


____________________________________





--------------------------------------------------------------------------------



EXHIBIT “B”
CONFIRMATION BY ESCROW AGENT
__________, 2013
VIA EMAIL____________________
VIA EMAIL: jirons@pircher.com
_____________________
_____________________
_____________________
Attention: _______________
Pircher, Nichols & Meeks
 
1925 Century Park East, Suite 1700
 
Los Angeles, California 90067
 
Attention: Real Estate Notices (JHI/ABR)



Re:
Howard Hughes Center; Los Angeles, California

    
Ladies and Gentlemen:
Please refer to that certain letter (the “Letter of Instructions”) captioned
“ESCROW INSTRUCTIONS”, dated as of December 4, 2013, to us from TRIZEC 6060 HHC,
LLC, TRIZEC 6080 HHC, LLC, TRIZEC 6100 HHC, LLC, and TRIZEC NORTHPOINT TOWER,
LLC, TRIZEC WEST LA TOWER, LLC, and TRIZEC HHC SPECTRUM, LLC, as Sellers, and
HINES REIT WEST LA PORTFOLIO LP.
Pursuant to paragraph D of the Letter of Instructions, we hereby confirm that
each of the conditions to disbursement and recordation set forth in paragraph C
of the Letter of Instructions has been satisfied.
Very truly yours,
 


FIRST AMERICAN TITLE INSURANCE COMPANY
 


By:    ______________________________

Name:     ______________________________

Title:    ______________________________







--------------------------------------------------------------------------------



EXHIBIT “D”

[FORM OF DEED]


RECORDING REQUESTED BY:
First American Title Insurance Company
WHEN RECORDED, MAIL THIS DEED TO:
 


Baker Botts L.L.P.

2001 Ross Ave., Suite 600

Dallas, Texas 75201

Attention: Jon Dunlay
MAIL ALL TAX STATEMENTS TO:
Hines Interests Limited Partnership

444 S. Flower, Suite 2100

Los Angeles, California 90071

Attention: Jim Bonham



APN No.: [_________]
 
(Space Above for Recorder’s Use)



The undersigned Grantor declares:
Documentary Transfer Tax not shown pursuant to



--------------------------------------------------------------------------------




Section 11932 of the Revenue and Taxation Code, as amended.
GRANT DEED
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
__________________, a Delaware limited liability company (“Grantor”), does
hereby GRANT to _________________, a ________________ (“Grantee”), all of that
certain real property in the County of Los Angeles, State of California, as more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference and made a part hereof (the “Land”), together with any and all
structures and improvements located thereon, all of Grantor’s right, title and
interest in and to the rights, benefits, privileges, easements, tenements,
hereditaments, and appurtenances to the extent belonging or appertaining to the
Land or such structures and improvements (collectively, the “Property”).


Mail tax statements as directed above.



--------------------------------------------------------------------------------



This conveyance is made and accepted subject to all real property taxes and
assessments, unrecorded leases, all matters of record and all matters that would
be reflected on an accurate survey or shown by a physical inspection of the
Property, as of the date hereof.
IN WITNESS WHEREOF, Grantor has caused this instrument to be executed on
________________, 2013.
“GRANTOR”
 


[Insert applicable Seller’s signature block]


By:    ____________________
Name: ____________________
Title:     ____________________


 





--------------------------------------------------------------------------------







STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, 2013, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature _____________________________ (Seal)









--------------------------------------------------------------------------------



EXHIBIT A


LEGAL DESCRIPTION




[To be inserted prior to Closing.]



























--------------------------------------------------------------------------------



EXHIBIT “E”
[FORM OF]

BILL OF SALE, ASSIGNMENT AND ASSUMPTION
(Howard Hughes Center; Los Angeles, California)
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, the
undersigned, ______________, a Delaware limited _____________ (“Seller”), hereby
sells, transfers, assigns and conveys to [______________________, a
_______________________] (“Buyer”), with respect to the “___ Property” (as
hereinafter defined), the following:
1.    Personal Property. All right, title and interest of Seller in and to the
“___ Personal Property” (as hereinafter defined).
2.    Leases. All right, title and interest of Seller in and to the “Leases” (as
hereinafter defined) with respect to the ___ Property.
3.    Service Agreements. All right, title and interest of Seller in and to the
“Service Agreements” (as hereinafter defined) with respect to the ___ Property.
4.    Other Intangible Property. All right, title and interest of Seller, to the
extent assignable, in and to any other “___ Intangible Property” (as hereinafter
defined).
This Bill of Sale, Assignment and Assumption is given pursuant to that certain
agreement (the “Purchase Agreement”) dated as of December __, 2013, between
TRIZEC 6060 HHC, LLC, a Delaware limited liability company, TRIZEC 6080 HHC,
LLC, a Delaware limited liability company, TRIZEC 6100 HHC, LLC, a Delaware
limited liability company, TRIZEC NORTHPOINT TOWER, LLC, a Delaware limited
liability company, TRIZEC WEST LA TOWER, LLC, a Delaware limited liability
company, and TRIZEC HHC SPECTRUM, LLC, a Delaware limited liability company, and
[**Buyer**] [**_____________________, a _____________________ (as
predecessor-in-interest to Buyer)**], providing for the sale of the Property.
The covenants, agreements, and limitations (including, but not limited to, the
limitations provided in Sections 7.3, 7.4, 8 and 10.2 of the Purchase Agreement)
provided in the Purchase Agreement with respect to the property conveyed
hereunder are hereby incorporated herein by this reference as if herein set out
in full. Buyer hereby accepts the foregoing assignment and agrees to assume and
discharge, in accordance with the terms thereof, (1) all of the obligations of
Seller under the Leases and Service Agreements, to the extent the same arise on
or after the date hereof, (2) the obligation to pay all unpaid payments that are
credited to Buyer under the proration provisions of the Purchase Agreement
(including all prepaid rentals, tenants’ cash security deposits and any
Reimbursable Tenant Expenses relating to any period prior to the Closing Date
that are credited to Buyer), and (3) the Leasing Costs relating to the ___
Property that are Buyer’s responsibility under the Purchase Agreement. This Bill
of Sale, Assignment and Assumption shall inure to the benefit of and shall be
binding upon Seller and Buyer, and their respective successors and assigns. Such
property is conveyed “as is” without warranty or representation. As used herein,
the “___ Property”,



--------------------------------------------------------------------------------



“___ Personal Property”, “___ Intangible Property”, “Leases”, “Service
Agreements”, and “Leasing Costs” shall have the respective meanings set forth
for the same in the Purchase Agreement. [**Conform these terms with respect to
the 6060 Property, 6080 Property, 6100 Property, 6601 Property, 6701 Property or
6833 Property, as applicable, in final Closing documents.**]



--------------------------------------------------------------------------------



This Bill of Sale, Assignment and Assumption may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.
DATED: As of __________, 2013
 


SELLER:
 


[Insert applicable Seller signature block]


By:    ____________________
Name: ____________________
Title:     ____________________






BUYER:
 


___________________________________,
a ___________________________________


By:    ____________________
Name:    ____________________
Title:     ____________________













--------------------------------------------------------------------------------



EXHIBIT “F”
[FORM OF]
NOTICE TO TENANTS
______________, 2013
VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED
To:    All Tenants
Re:
[Insert address of Building]

____________, California
 

Ladies and Gentlemen:
Please be advised that, effective as of the date hereof, ______________, a
Delaware limited liability company (“Seller”), sold its interest in the
referenced building and assigned its interest in your lease at such building
(the “Lease”) to ______________________, a __________________ (“Buyer”).
Consequently, Buyer is now your landlord and the security deposit, if any, under
the Lease has been transferred to and received by Buyer. Buyer is now
responsible to account to you under the Lease and at law for the security
deposit transferred by Seller. All future notices and other communication to the
landlord under the Lease should be delivered to Buyer at the following address:
To Buyer:    Hines Interests Limited Partnership

        444 S. Flower, Suite 2100

        Los Angeles, California 90071

        Attention: Jim Bonham

        Telephone:    (213) 629-5200

        Email:    Jim.Bonham@hines.com
With copy to:    Hines Interests Limited Partnership



--------------------------------------------------------------------------------




        2800 Post Oak Boulevard, Suite 4800

        Houston, Texas 77056

        Attention: Edmund Donaldson

        Telephone:    (713) 966‑2660

        Email:    Edmund.Donaldson@hines.com 
With copy to:    Baker Botts L.L.P.
2001 Ross Ave., Suite 600
Dallas, Texas 75201
Attention: Jon Dunlay
Telephone:    (214) 953-6711
Email: Jon.Dunlay@bakerbotts.com



--------------------------------------------------------------------------------



All future rents and payments to be made by you under the Lease are to be made
pursuant to separate rent payment instructions that will be delivered to you
under separate cover by Buyer.
Thank you for your cooperation.
Very truly yours,
 


[Insert Seller signature block]


By:    ____________________
Name: ____________________
Title:     ____________________













--------------------------------------------------------------------------------



EXHIBIT “G”

[FORM OF]

CERTIFICATE AS TO TITLE
Title Affidavit & Indemnity
dated as of _________, 2013


[Insert addresses]





--------------------------------------------------------------------------------



Certifications:
This Certificate as to Title is given with reference to that certain preliminary
title report or title commitment dated as of __________, 2013 under Order No.
________ (such report or commitment being referred to herein as the
“Commitment”), and issued by First American Title Insurance Company (“Title
Insurer”). The undersigned certifies the following to Title Insurer as to the
above-referenced premises (the “Premises”) but only as to the period between
_____________ , 20____, and the date hereof (subject to any exceptions expressly
noted below):


Mechanics Liens:
A.
All labor, services or materials rendered or furnished in connection with the
Premises or with the construction or repair of any building or improvements on
the Premises contracted for or requested by the undersigned have been completed
and paid for in full, with the possible exception of routine repairs and/or
maintenance which have been or will be duly paid in the ordinary course of
business; and
B.
To the actual knowledge of the undersigned, all other labor, services or
materials rendered or furnished in connection with the Premises or with the
construction or repair of any building or improvements on the Premises have been
completed and paid for in full.


Tenants/Parties in Possession:
Except as shown in the Commitment (with respect to tenancies of record),
including matters disclosed in the underlying exceptions of record referenced
therein, there are no tenants or other parties who are in possession or have the
right to be in possession of said Premises, other than those tenants identified
on the lease chart annexed hereto (and any subtenants thereunder), which tenants
have rights as tenants only and do not have an option to purchase all or part of
the Premises or right of first refusal affecting all or part of the Premises.


Options To Purchase or Rights of First Refusal:
But for the instant transaction, the undersigned has not entered into any
unrecorded sale contracts, deeds, mortgages, or purchase options or rights of
first refusal affecting the Premises or improvements thereon, which are
presently in effect and will survive the transfer of the Premises in connection
with the instant transaction, except as set forth in the Commitment.


Covenants & Restrictions:
To the actual knowledge of the undersigned, (a) the undersigned has received no
notice of past or present violations of any effective covenants, conditions or
restrictions set forth in the Commitment (the “CC&Rs”) which remain uncured, and
(b) any charge or assessment provided for in any of the CC&Rs has been or will
be duly paid.


Bankruptcy:
No proceedings in bankruptcy or receivership have been instituted by or against
the undersigned (or its constituent entities) which are now pending, nor has the
undersigned (or its constituent entities) made any assignment for the benefit of
creditors which is in effect as to said Premises.


Exceptions to any of the foregoing: [List any exceptions]
__________________________________________________________



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





Gap Indemnification:
Between the date hereof and the date of recording of the insured conveyance but
in no event later than three (3) business days from the date of Title Insurer’s
receipt of the insured conveyance in final form (hereinafter, the “Gap Period”),
the undersigned has not taken or allowed and will not voluntarily take or allow
any action to encumber the Premises in the Gap Period.



--------------------------------------------------------------------------------



Further Assurances:
The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
insured conveyance.



--------------------------------------------------------------------------------



Counterparts:
This document may be executed in counterparts.



--------------------------------------------------------------------------------



Inducement and Indemnification:
The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove and further, will indemnify and hold Title
Insurer harmless against any loss or damage sustained as a result of any
inaccuracy in the matters asserted hereinabove.



--------------------------------------------------------------------------------



Knowledge/Survival:
Any statement “to the actual knowledge of the undersigned” (or similar phrase)
shall mean that the undersigned have no knowledge that such statement is untrue
(and, for this purpose, the undersigned’s knowledge shall mean the present
actual knowledge [excluding constructive or imputed knowledge] of the below
individual signer [“Knowledge Individual”]), but such Knowledge Individual shall
not have any liability in connection herewith. Notwithstanding anything to the
contrary herein, (1) any cause of action for a breach of this document shall
survive until six (6) months after the date hereof, at which time the provisions
hereof (and any cause of action resulting from any breach not then in litigation
in the jurisdiction where the Premises are situated) shall terminate; and (2) to
the extent Title Insurer shall have knowledge as of the date hereof that any of
the statements contained herein is false or inaccurate, then the undersigned
shall have no liability with respect to the same.



--------------------------------------------------------------------------------



See annexed Title Affidavit & Indemnity signature pages



--------------------------------------------------------------------------------



Signature Page to Title Affidavit & Indemnity




Owner:




[Insert applicable Seller signature block]


By:    ________________________________
Name:    ________________________________
Title:     ________________________________















--------------------------------------------------------------------------------



Lease Chart
see annexed




[To be attached prior to Closing.]





--------------------------------------------------------------------------------



EXHIBIT “H-1”
6060 LEASE EXHIBIT


TENANT
DOCUMENT
DATE
All3Media America, Inc.
Office Lease
12/17/2012
 
Confirmation Letter
7/3/2013
 
 
 
Cogent Communications, Inc.
Communications License Agreement
8/26/2009
 
 
 
Corbis Corporation
Office Lease
1/16/2009
 
First Amendment
10/16/2012
 
Notice of Lease Term Dates
12/28/2012
 
 
 
Cricket Communications Inc.
Office Lease
4/9/2013
 
Confirmation Letter
7/3/2013
 
 
 
Desmond, Marcello & Amster
Standard Office Lease
3/17/2000
 
Notice of Lease Term Dates and Tenant’s Proportionate Share
8/21/2000
 
Storage Agreement - Storage Space Two B
8/13/2001
 
First Amendment to Lease
9/11/2001
 
Second Amendment to Standard Office Lease
5/27/2004
 
Notice of Lease Term Dates and Tenant’s Percentage
9/22/2004
 
Termination Agreement for Storage Spaces 801STG and 802STG
3/8/2011
 
Third Amendment to Standard Office Lease
6/16/2011
 
 
 
Equator, LLC
Office Lease
7/15/2010
 
First Amendment
10/8/2012
 
Landlord Consent to Assignment and Assumption of Lease
11/8/2013
 
 
 
Fulwider Patton LLP
Office Lease
10/1/1999
 
Guaranty of Lease
10/1/1999
 
Guaranty of Lease
8/31/2009
 
Memorandum of Office Lease
10/1/1999
 
Notice of Lease Term Dates and Tenant’s Proportionate Share
9/23/2000
 
First Amendment
8/31/2009
 
Second Amendment
10/26/2009




--------------------------------------------------------------------------------



 
Third Amendment
6/1/2010
 
First Offer Notice - 9th Floor Suite
4/12/2012
 
Fourth Amendment
8/29/2012
 
 
 
Futuredontics Inc.
Standard Office Lease
2/24/2000
 
Guaranty of Lease
2/24/2000
 
First Amendment to Lease
4/28/2000
 
Notice of Lease Term Dates and Tenant’s Proportionate Share
8/21/2000
 
Second Amendment to Lease
9/13/2000
 
Third Amendment to Standard Office Lease
9/15/2000
 
Fourth Amendment to Standard Office Lease
2/12/2002
 
Fifth Amendment to Lease
3/25/2004
 
Sixth Amendment to Lease
9/6/2006
 
Seventh Amendment
4/2/2012
 
 
 
Gannett Satellite Information
Office Lease
9/6/2012
 
Confirmation Letter
12/28/2012
 
 
 
Kiewit Infrastructure West Co.
Office Lease
8/24/2009
 
First Amendment
2/7/2011
 
Confirmation Letter
3/30/2011
 
Tenant Acceleration Notice
8/12/2011
 
Second Amendment
8/30/2011
 
Third Amendment
11/19/2012
 
Fourth Amendment
4/9/2013
 
Fifth Amendment (Storage Space Supplement)
4/24/2013
 
 
 
Language Weaver, Inc.
Office Lease
12/12/2011
Language Weaver, Inc.
Letter re: Tenant Improvement Allowance
7/18/2013
 
 
 
Newmark Realty Capital Inc.
Standard Office Lease
11/15/2004
 
Notice of Lease Term Dates and Tenant’s Percentage
3/30/2005
 
First Amendment
4/20/2010
 
 
 
SpectraSite Building Group, Inc.
Master Lease (Rooftops)
7/1/2000
 
Assignment and Assumption of Leases
7/1/2000
 
Certificate of Amendment - Name Change
1/25/2001
 
Exercise of First Renewal Option
3/7/2005




--------------------------------------------------------------------------------



 
Notice Address Change
2/6/2008
 
Notice Exercising Right to Renew or Extend the Term of the Lease
4/13/2010
 
Exercise of Renewal Option and Payment
6/18/2010
 
 
 
Waveguide Consulting Incorporated
Office Lease
9/14/2010
 
Confirmation Letter
11/2/2010
 
First Amendment
10/18/2013












--------------------------------------------------------------------------------



EXHIBIT “H-2”
6080 LEASE EXHIBIT


TENANT
DOCUMENT
DATE
American Golf Corporation
Office Lease
9/4/2013
 
 
 
CHDI Management, Inc.
Standard Office Lease
3/15/2005
 
Guaranty of Lease
3/15/2005
 
Notice of Lease Term Dates and Tenant’s Percentage
7/12/2005
 
Certificate of Amendment of the Certificate of Incorporation of MRSSI, Inc.
11/2/2007
 
Option to Renew
2/26/2010
 
First Amendment
4/6/2010
 
Confirmation Letter
9/3/2010
 
 
 
City of Los Angeles
Lease
7/9/2002
 
Exercise of Option to Extend
7/14/2005
 
Summary of Lease Amendment
4/22/2008
 
 
 
Cogent Communications
Communications License Agreement
8/26/2009
 
 
 
David S. Blau, an Individual dba Law Offices of David S. Blau
Standard Office Lease
7/20/2006
 
Guaranty of Lease
7/20/2006
 
First Amendment
6/11/2009
 
Notice of Lease Term Dates
7/6/2009
 
 
 
Erika Puzik dba Erika Puzik and Associates
Office Lease
5/2/2013
 
 Confirmation Letter
7/3/2013
 
 
 
FirstService Residential California, LLC
Office Lease
10/30/2012
 
Confirmation Letter
2/6/2013
 
Letter re: Name Change
6/12/2013
 
 
 
Gamefly, Inc.
Office Lease
6/5/2012
 
Notice of Lease Term Dates
11/8/2012
 
 
 
Haight Law Group, A Professional Corporation
Office Lease
10/22/2007




--------------------------------------------------------------------------------



 
Guaranty
12/10/2009
 
First Amendment to Lease
12/10/2009
 
Second Amendment to Lease
12/19/2012
 
Third Amendment to Lease (Storage Space Supplement)
2/21/2013
 
 
 
KPFF, Inc.
Standard Office Lease - Suite 300
2/4/2002
 
Storage Agreement
7/23/2002
 
Notice of Lease Term Dates and Tenant’s Percentage
9/6/2002
 
Amendment to Standard Office Lease
6/__/2006
 
Second Amendment to Standard Office Lease
6/27/2013
 
 
 
 
Standard Office Lease - Suite 750
2/4/2002
 
Storage Agreement
7/23/2002
 
Notice of Lease Term Dates and Tenant’s Percentage
12/16/2002
 
Amendment to Standard Office Lease
6/__/2006
 
Second Amendment to Standard Office Lease
6/27/2013
 
 
 
La Brea Bakery, Inc.
Office Lease
3/26/2012
 
Right of First Offer Letter
11/11/2013
 
 
 
Murray Hill Center West, Inc.
Standard Office Lease
9/8/2006
 
Guaranty of Lease Agreement
9/__/2010
 
Amendment to Standard Office Lease
10/29/2010
 
 
 
Phase One Communications Inc.
Standard Office Lease
1/__/1998
 
First Amendment and Assignment of Office Lease (Howard Hughes Center, Suite 450)
10/18/2002
 
Notice of Lease Term Dates and Tenant’s Percentage
1/28/2003
 
Notice of Lease Term Dates and Tenant’s Percentage
8/26/2003
 
Second Amendment to Office Lease
7/9/2007
 
Third Amendment to Office Lease
11/23/2009
 
Fourth Amendment to Office Lease
1/26/2010
 
Fifth Amendment to Office Lease
8/31/2010
 
Consent to Merger
2/27/2012
 
 
 
Q Talent Acquisition LP
Office Lease
12/12/2011
 
Confirmation Letter
1/3/2012
 
 
 
Qantas Airways Limited
Standard Office Lease
12/31/2001
 
First Amendment to Lease
3/30/2002




--------------------------------------------------------------------------------



 
Notice of Lease Term Dates and Tenant’s Percentage
7/26/2002
 
Second Amendment to Lease
5/4/2009
 
 
 
Quantason, LLC
Office Lease
11/21/2012
 
 
 
Regus Business Centre LLC
Office Lease
10/4/2000
 
Guaranty of Lease
10/4/2000
 
First Amendment to Office Lease
12/22/2000
 
Notice of Lease Term Dates and Tenant’s Percentage
5/30/2001
 
Second Amendment to Lease
6/6/2002
 
Third Amendment to Lease
3/14/2003
 
Fourth Amendment to Lease
4/15/2003
 
Fifth Amendment to Lease
7/14/2011
 
 
 
Sony Corporation of America, Inc.
Standard Office Lease
12/22/2004
 
Satellite Antenna Installation License Agreement
12/30/2004
 
First Amendment
7/30/2009
 
Second Amendment
12/1/2009
 
Third Amendment
3/8/2010
 
Fourth Amendment
5/19/2010
 
Storage Space Lease Agreement
8/10/2011
 
First Offer Notice
10/24/2011
 
Right of First Offer
2/8/2012
 
First Offer Notice
3/28/2012
 
Cancellation of Storage Space (Suite L)
7/30/2012
 
 
 
Stamko Development
Storage Space Lease Agreement
1/14/2010
 
Storage Space Lease Agreement
1/1/2012
 
 
 
Thornton Tomasetti, Inc.
Office Lease
12/22/2009
 
 
 
Wayne, Gaynor, Umanoff LLP
Standard Form Storage Agreement
5/6/2004








--------------------------------------------------------------------------------



EXHIBIT “H-3”
6100 LEASE EXHIBIT


TENANT
DOCUMENT
DATE
Acquity Group LLC
Office Lease
3/11/2010
 
First Amendment
8/2/2012
 
Notice and Consent Letter
6/14/2013
 
 
 
Ad:Tech Expositions, LLC
Office Lease
4/9/2012
 
 
 
AMA Consulting Engineers P.C.
Office Lease
2/13/2012
 
Confirmation Letter
4/9/2012
 
 
 
Cogent Communications
Communications License Agreement
8/26/2009
 
Antenna Site License Agreement
8/10/2010
 
 
 
CS Capital Management, Inc.
Office Lease
12/8/2009
 
First Amendment
12/1/2010
 
Second Amendment
12/16/2011
 
Third Amendment
12/19/2012
 
 
 
Dynamic Digital Depth USA, Inc.
Office Lease
11/15/2010
 
Confirmation Letter
1/25/2011
 
 
 
Genesis Capital Mortgage Fund, LLC
Office Lease
5/9/2013
 
Confirmation Letter
7/3/2013
 
 
 
Hollywood Park Land Company, LLC
Office Lease
5/28/2013
 
 
 
InMotion Hosting, Inc.
Office Lease
2/13/2012
 
Confirmation Letter
3/9/2012
 
 
 
Interactive Media Holdings, Inc.
Office Lease
6/7/2011
 
 
 
Juanita Burks & Associates
Office Lease
3/21/2013
 
Guaranty of Lease
3/21/2013
 
Confirmation Letter
4/3/2013




--------------------------------------------------------------------------------



 
 
 
Nomura Securities International, Inc.
Standard Office Lease
4/13/2004
 
Notice of Lease Term Dates and Tenant’s Percentage
7/26/2004
 
Landlord Consent to Sublease
9/6/2011
 
Landlord Consent to Assignment and Assumption of Sublease
12/19/2012
 
 
 
Pepperdine University
Office Lease
2/20/2003
 
First Amendment to Office Lease
12/22/2003
 
Second Amendment to Lease
3/3/2005
 
First Offer Notice Letter
2/27/2012
 
Third Amendment
9/4/2012
 
 
 
Premium Surge Promotions, L.L.C.
Office Lease
5/18/2010
 
 
 
Reading International, Inc.
Office Lease
9/21/2011
 
Confirmation Letter
1/11/2012
 
 
 
Reading International, Inc.
First Amendment
3/13/2013
Reading International, Inc.
Confirmation Letter
4/24/2013
 
 
 
Scottel Voice & Data, Inc. d/b/a Black Box Network Services
Office Lease
9/20/2012
 
Guaranty of Lease
9/20/2012
 
First Amendment (Storage Space Supplement)
11/16/2012
 
 
 
Sumitomo Corporation of America
Office Lease
1/30/2012
 
 
 
The Bedford Group
Standard Office Lease
6/14/2004
 
First Amendment to Standard Office Lease
10/8/2004
 
Notice of Lease Term Dates and Tenant’s Percentage
3/30/2005
 
Consent to Sublease
8/24/2006
 
Landlord Consent to Sublease
6/9/2008
 
Second Amendment to Standard Office Lease
11/3/2008
 
Second Amendment to Standard Office Lease
7/8/2009
 
Personal Guaranty
4/1/2010
 
Third Amendment to Standard Office Lease
4/1/2010
 
Fourth Amendment to Standard Office Lease
11/4/2013
 
 
 
The Geo Group, Inc.
Office Lease
4/2/2010




--------------------------------------------------------------------------------



 
Letter re: Substitution of Address
6/25/2010
 
Confirmation Letter
7/28/2010
 
First Amendment
8/20/2010
 
Notice of Lease Term Dates
9/17/2010
 
 
 
Tourism Australia
Standard Office Lease
4/23/2004
 
Notice of Lease Term Dates and Tenant’s Percentage
7/26/2004
 
First Amendment (Storage Space Supplement)
9/21/2008
 
Second Amendment
5/27/2009
 
 
 
Vinik Asset Management, L.P.
Office Lease
6/5/2012
 
Confirmation Letter
6/18/2012
 
 
 
Wayne, Gaynor, Umanoff, LLP
Standard Office Lease
1/29/2004
 
Guaranty of Lease
1/28/2004
 
First Amendment
7/17/2008
 
Second Amendment
9/9/2009
 
Third Amendment
11/24/2009
 
 
 
Webmetro
Office Lease
11/29/2010
 
Confirmation Letter
1/3/2011
 
 
 
Wind & Stern, LLP
Office Lease
1/18/2010
 
Guaranty of Lease
1/18/2010
 
Allowance Notice
2/1/2011
 
First Amendment
2/15/2011
 
Landlord Consent to Sublease
6/12/2012






--------------------------------------------------------------------------------



EXHIBIT “H-4”
6601 LEASE EXHIBIT


TENANT
DOCUMENT
DATE
All Management Corporation
Office Lease
4/24/2012
 
First Amendment (Storage Space Supplement)
10/9/2012
 
Confirmation Letter
11/5/2012
 
 
 
Cogent Communications, Inc.
Communications License Agreement
8/26/2009
 
 
 
Digital Generation, Inc. (f/k/a DG Fastchannel, Inc.)
Office Lease
7/15/2010
 
Confirmation Letter
2/9/2011
 
Landlord Consent to Transfer
5/30/2013
 
 
 
E & S Ring Management Corporation
Office Lease
9/16/2011
 
 
 
Heavy Iron Studios, Inc.
Office Lease
12/14/2010
 
 
 
Independent Spine Evaluation, Inc.
Office Lease
1/21/2003
 
 
 
March Vision Care, Inc.
Office Lease
10/25/2011
 
Guaranty of Lease
10/25/2011
 
Confirmation Letter
2/29/2012
 
 
 
Mobile Messenger Americas, Inc.
Office Lease
7/25/2012
 
Guaranty
7/25/2012
 
 
 
Premier Office Centers, LLC
Standard Office Lease
3/14/2003
 
First Amendment to Standard Office Lease and Assignment and Assumption Agreement
6/25/2004
 
Second Amendment to Standard Office Lease
9/18/2012
 
 
 
SpectraSite Building Group
Master Lease (Rooftops)
7/1/2000
 
Assignment and Assumption of Leases
7/1/2000
 
Certificate of Amendment - Name Change
1/25/2001
 
Exercise of First Renewal Option
3/7/2005
 
Notice of Change of Address
2/6/2008
 
Exercise of First Renewal Option and Payment
6/18/2010




--------------------------------------------------------------------------------



EXHIBIT “H-5”
6701 LEASE EXHIBIT


TENANT
DOCUMENT
DATE
AndersonPacific, LLC
Standard Office Lease
11/7/2005
 
Landlord Consent to Sublease (China Export Finance Limited)
12/1/2008
 
Landlord Consent to Sublease (D’Oro Construction)
12/1/2008
 
First Amendment to Standard Office Lease
4/22/2010
 
Landlord Consent to Sublease (JMAC Partners, LLC)
10/30/2012
 
 
 
Arias, Ozzello & Gignac, LLP
Standard Office Lease
11/9/1999
 
Guaranty of Lease
11/9/1999
 
First Amendment to Standard Office Lease
11/17/1999
 
Notice of Lease Term Dates and Tenant’s Proportionate Share
12/9/1999
 
Storage Agreement
1/16/2002
 
Guaranty of Lease
1/28/2003
 
Relocation and Second Amendment to Lease
1/28/2003
 
Standard Form Storage Agreement
8/18/2003
 
Third Amendment to Standard Office Lease (incorrectly labeled as Second
Amendment to Office Lease)
6/3/2005
 
Standard Form Storage Agreement
6/3/2005
 
Fourth Amendment
5/24/2010
 
Fourth Amendment to Lease
3/8/2011
 
Amendment to Lease
10/12/2011
 
Seventh Amendment to Lease
5/28/2013
 
 
 
Baywood Management
Office Lease
12/16/2010
 
Confirmation Letter
1/3/2011
 
 
 
Cogent Communications, Inc.
Communications License Agreement
8/26/2009
 
Office Lease
8/20/2009
 
Confirmation Letter
10/21/2009
 
 
 
Del Rey Global Investors, LLC
Office Lease
3/8/2010
 
 
 
England Ponticello & St. Clair, APC
Office Lease
8/9/2012
 
Confirmation Letter
11/20/2012




--------------------------------------------------------------------------------



 
 
 
Fuji Industries Corp.
Standard Office Lease
2/7/2000
 
Notice of Lease Term Dates and Tenant’s Proportionate Share
8/21/2000
 
First Amendment
2/22/2010
 
 
 
Gates & Cooper LLP
Standard Form Office Lease
3/17/1998
 
Notice of Lease Term Dates
4/30/1998
 
Consent to Assignment Agreement
8/6/1999
 
First Amendment to Lease
8/6/1999
 
Second Amendment to Lease
11/19/2002
 
Standard Form Storage Agreement
9/29/2003
 
Standard Form Storage Agreement
6/16/2005
 
Rent Credit Notice
2/21/2008
 
Third Amendment to Standard Form Office Lease
2/21/2008
 
Fourth Amendment to Standard Office Lease
3/26/2013
 
 
 
Gibeaut, Mahan & Briscoe
Standard Form Office Lease
12/9/1991
 
First Amendment to Lease
4/1/1994
 
Second Amendment to Lease
9/1/1997
 
Third Amendment to Lease
12/23/1997
 
Notice of Lease Term Dates
2/11/1998
 
Fourth Amendment to Lease
1/1/2002
 
Fifth Amendment to Lease
7/29/2002
 
Notice of Lease Term Dates and Tenant’s Percentage
12/30/2002
 
Sixth Amendment to Lease
6/13/2006
 
Seventh Amendment to Lease
10/12/2011
 
 
 
Greystone Servicing Corporation, Inc.
Office Lease
4/29/2010
 
Letter re: Allowance
1/26/2011
 
First Amendment
8/5/2013
 
 
 
Hub International Insurance Services Inc.
Office Lease
11/12/2009
 
Confirmation Letter
2/25/2010
 
First Amendment to Office Lease
1/12/2011
 
Landlord Consent
10/4/2013
 
 
 
Ilona R. Hirsch, M.D.
Storage Agreement
3/8/2002
 
Tenant Waiver Form
5/16/2002
 
 
 
Interpret, L.L.C.
Office Lease
9/19/2013




--------------------------------------------------------------------------------



 
 
 
LOTA USA LLC
Office Lease
1/9/2008
 
Notice of Lease Term Dates
6/25/2008
 
First Amendment
11/25/2008
 
Second Amendment
3/13/2013
 
Notice of Lease Term Dates
7/8/2013
 
 
 
LowerMyBills, Inc.
Office Lease
2/4/2009
 
Guaranty of Lease
2/4/2009
 
Guaranty of Allowance
2/4/2009
 
Confirmation Letter
6/2/2009
 
First Amendment (Storage Space Supplement)
6/15/2009
 
 
 
March Vision Care, Inc.
Standard Office Lease
9/16/2005
 
Notice of Lease Term Dates and Tenant’s Percentage
2/3/2006
 
First Amendment to Lease
2/27/2006
 
Second Amendment
1/28/2010
 
Assignment and Assumption of Standard Office Lease
3/1/2010
 
Guaranty of Lease
3/19/2010
 
Third Amendment
3/19/2010
 
Notice of Lease Term Dates
4/30/2010
 
Fourth Amendment
10/25/2011
 
 
 
Matrix Environmental LLC
Office Lease
1/9/2009
 
Guaranty of Lease
1/9/2009
 
Guaranty of Lease
1/9/2009
 
First Amendment
11/11/2013
 
 
 
Music Choice
Standard Office Lease
4/6/2005
 
First Amendment
6/19/2010
 
Second Amendment
5/23/2011
 
Notice of Lease Term Dates
7/11/2011
 
 
 
Nami Media Inc.
Office Lease
3/14/2012
 
Confirmation Letter
9/26/2012
 
 
 
Norris Bishton, Jr.
Standard Office Lease
6/30/1999
 
Storage Agreement
8/9/1999
 
Notice of Lease Term Dates and Tenant’s Proportionate Share
11/9/1999
 
First Amendment to Lease
6/30/2004
 
Second Amendment to Lease
7/14/2004




--------------------------------------------------------------------------------



 
Third Amendment to Standard Office Lease
2/9/2006
 
Fourth Amendment to Standard Office Lease
7/31/2008
 
Fifth Amendment to Standard Office Lease
11/17/2010
 
 
 
ODS Technologies, L.P.
Standard Office Lease
4/9/2003
 
Guaranty of Lease
4/9/2003
 
Standard Form Storage Agreement
2/3/2004
 
First Amendment to Lease
11/11/2004
 
Standard Form Storage Agreement
5/23/2005
 
Emergency Generator Agreement
10/1/2006
 
Second Amendment to Lease
1/7/2009
 
Letter of Acknowledgement
1/27/2009
 
Letter re: Alteration Allowance
9/24/2009
 
Third Amendment to Lease
11/22/2010
 
Storage Space Lease Agreement
12/1/2010
 
Fourth Amendment to Lease
10/12/2011
 
Notice of Lease Term Dates
2/7/2012
 
 
 
Orgel Construction
Standard Office Lease
3/27/2003
 
First Amendment to Lease
2/23/2005
 
Standard Form Storage Agreement
6/3/2005
 
Second Amendment to Lease
4/18/2006
 
Third Amendment to Standard Office Lease
2/15/2008
 
Fourth Amendment to Standard Office Lease
3/6/2009
 
Fifth Amendment to Standard Office Lease
5/3/2010
 
Sixth Amendment to Standard Office Lease
8/23/2011
 
Seventh Amendment to Standard Office Lease
10/1/2012
 
 
 
Peak Sports Products USA Inc.
Office Lease
5/18/2010
 
 
 
Perot Systems Corporation
Standard Form Office Lease
11/15/1993
 
First Amendment to Lease
4/8/1994
 
Second Amendment to Lease
7/27/1995
 
Third Amendment to Lease
8/28/1995
 
Notice of Lease Term Dates
7/30/1996
 
Fourth Amendment to Lease
6/22/1998
 
Fifth Amendment to Lease
5/4/2000
 
Landlord Consent to Sublease
10/23/2008
 
Sixth Amendment to Lease
6/5/2012
 
 
 
SpectraSite Building Group
Master Lease (Rooftops)
7/1/2000




--------------------------------------------------------------------------------



 
Assignment and Assumption of Leases
7/1/2000
 
Certificate of Amendment - Name Change
1/25/2001
 
Change of Address Notice
2/6/2008
 
Exercise of Renewal Option
6/18/2010
 
 
 
Sprite Entertainment, Inc.
Standard Office Lease
7/26/2004
 
Notice of Lease Term Dates and Tenant’s Percentage
10/25/2004
 
First Amendment to Office Lease
4/16/2007
 
Second Amendment
11/3/2008
 
Third Amendment
9/16/2013
 
 
 
Systems Source, Inc.
Office Lease
3/14/2012
 
First Amendment
5/14/2012
 
Confirmation Letter
10/15/2012
 
 
 
Technical Connections, Inc.
Office Lease
6/22/2012
 
Confirmation Letter
9/28/2012
 
 
 
Triage, Inc.
Standard Office Lease
7/7/2005
 
Guaranty of Lease
11/9/2009
 
Standard Form Storage Agreement
7/28/2005
 
Notice of Lease Term Dates and Tenant’s Percentage
8/5/2005
 
First Amendment to Lease
8/23/2005
 
Notice of Lease Term Dates and Tenant’s Percentage
10/3/2005
 
Standard Form Storage Agreement
10/21/2005
 
Second Amendment to Lease
9/29/2006
 
Third Amendment to Lease
3/23/2009
 
Fourth Amendment to Lease
11/9/2009
 
Storage Space Lease Agreement
2/1/2010
 
Storage Space Lease Agreement
12/1/2010
 
Fifth Amendment
6/30/2011
 
Sixth Amendment
6/21/2012
 
Seventh Amendment
8/14/2012
 
Eighth Amendment
10/19/2012
 
Ninth Amendment
2/5/2013
 
 
 
TriNet HR Corporation
Office Lease
12/22/2009
 
Guaranty of Lease
12/22/2009
 
 
 
Union Institute & University
Office Lease
9/14/2010
 
Confirmation Letter
1/3/2011




--------------------------------------------------------------------------------



 
 
 
Univision Television Group, Inc.
Lease
11/17/1999
 
First Amendment
9/28/2012
 
 
 
Vaco Los Angeles, LLC
Lease
6/12/2006
 
Notice of Lease Term
9/13/2006
 
First Amendment
3/26/2012
 
Notice of Lease Term Dates
6/18/2012






--------------------------------------------------------------------------------



EXHIBIT “H-6”
6833 LEASE EXHIBIT


TENANT
DOCUMENT
DATE
Spectrum Club Holding Company
Athletic Club Ground Lease
11/15/1991
 
First Amendment to Lease
8/20/1992
 
Second Amendment to Lease
8/21/1992
 
Consent to Assignment of Lease
3/1/1993
 
Memorandum of Lease
3/1/1993
 
Third Amendment to Lease
4/11/1994
 
Fourth Amendment to Lease
12/11/1996
 
Agreement and Release
3/17/1999
 
The Lessor’s Estoppel, Consent And Non- Disturbance And Attornment Agreement
9/29/2004
 
Fifth Amendment to Lease
6/16/2008
 
First Amendment to Lessor’s Estoppel, Consent and Non-Disturbance and Attornment
Agreement
6/16/2008
 
Guaranty of Lease
6/16/2008






--------------------------------------------------------------------------------



EXHIBIT “I”
LEASE DEFAULTS


Arias, Ozzello & Gignac, LLP has failed to pay base rent, operating expenses,
storage rent and late fees totaling $82,872.36. The following is a breakdown of
the amounts owed:


Tenant Charge
Amount Owed
Payment Due Date(s)
Base Rent
$74,273.47
8/13, 10/13, 11/13 and 12/13
Tax Adjustment
$4,926.53
10/13
Storage Rent
$2,030.00
8/13, 10/13, 11/13 and 12/13
Late Fees
$1,627.36
7/13, 11/13
Miscellaneous
$15.00
7/13
TOTAL OUTSTANDING
$82,872.36
 






--------------------------------------------------------------------------------





EXHIBIT “J”
TENANT ESTOPPEL MATERIALS
This Exhibit “J” is comprised of the following items which are attached:
•
Required Tenant List

•
Form of Tenant Estoppel Certificate

•
Form of Seller Tenant Certificate










--------------------------------------------------------------------------------



REQUIRED TENANT LIST




1.
Pepperdine University

2.
Sony

3.
All3Media America

4.
Equator, LLC

5.
KPFF, Inc.

6.
ODS Technologies

7.
Spectrum Howard Hughes

8.
Futuredontics, Inc.

9.
HUB International

10.
LowerMyBills

11.
March Vision Care, Inc.

12.
Gamefly, Inc.

13.
Regus Business Center, LLC

14.
Fulwider Patton, L.L.P.

15.
Kiewit Pacific Company

16.
Phase One Communications, Inc.

17.
American Golf

18.
Triage Entertainment, Inc.








--------------------------------------------------------------------------------



[FORM OF]

TENANT ESTOPPEL CERTIFICATE
Re:
«Property»
«City_State»

Ladies and Gentlemen:
The undersigned (“Tenant”) certifies with respect to the lease (the “Lease”)
more particularly described in the attached Schedule “A” which is hereby
incorporated (the “Schedule”) that:
(1)    Tenant is the tenant under the Lease;
(1)    The summary of the terms of the Lease contained in the Schedule is true
and correct;
(1)    Tenant has accepted possession of the premises (the “Premises”) under the
Lease;
(1)    There are no rent abatements or free rent periods now or in the future
other than as may be set forth on the Schedule;
(1)    The Lease is in full force and effect and, except as may be indicated on
the Schedule, has not been assigned, modified, supplemented or amended in any
way and Tenant has no notice of any assignment, pledge or hypothecation by the
landlord (“Landlord”) under the Lease or of the rentals thereunder;
(1)    The Lease represents the entire agreement between Tenant and Landlord
with respect to the Premises;
(1)    All construction and other obligations of a material nature to be
performed by Landlord have been satisfied, except as may be indicated on the
Schedule;
(1)    Any payments by Landlord to Tenant for tenant improvements which are
required under the Lease have been made, except as may be indicated on the
Schedule;
(1)    On this date, there are no existing defenses or offsets which Tenant has
against the enforcement of the Lease by Landlord and Tenant has no knowledge of
any event which with the giving of notice, the passage of time or both would
constitute a default by Tenant, or to the best of Tenant’s knowledge, a default
by Landlord, under the Lease;
(1)    Tenant is not entitled to any offsets, abatements, deductions or
otherwise against the rent payable under the Lease from and after the date
hereof, except as may be indicated on the Schedule;
(1)    No rental (including expense reimbursements), other than for the current
month, has been paid in advance, except as may be indicated on the Schedule;



--------------------------------------------------------------------------------



(1)    Tenant has not filed on its behalf, nor to Tenant’s knowledge, has any
party initiated against Tenant, proceedings for relief under bankruptcy,
insolvency, or other proceedings;
(1)    Except as set forth in the Lease, Tenant has no purchase, extension,
expansion, rights of first offer, rights of first refusal, exclusives, right to
lease other premises, or rights to have Landlord perform Tenant’s obligations
under leases of other premises; and
(1)    Tenant has no right to terminate the Lease except as set forth in the
Lease.
The truth and accuracy of the certifications contained herein may be relied upon
by (i) Landlord, (ii) any purchaser of the Property (“Purchaser”), (iii) each
lender (“Lender”) of Landlord or Purchaser (or any of their respective direct or
indirect owners), and its successors, participants, assigns and transferees,
(iv) any rating agency or trustee involved in a securitization of one or more
loans made by a Lender, and (v) any servicer of any such loan (collectively, the
“Reliance Parties”), and said certifications shall be binding upon Tenant and
its successors and assigns, and inure to the benefit of the Reliance Parties.


Very truly yours,

[«Operating_As»]

By:    ______________________________
Name:    ______________________________
Title:    ______________________________



Date:    ______________________________



--------------------------------------------------------------------------------



SCHEDULE A
Summary of Lease Terms
(1)    Name of Tenant: «Operating_As»
(2)    Lease Date: «Lease_Date»
(3)    Amendment Dates, Separate Agreements, if any:
«Lease__License_Agreement»
«Lease_Date»
«Document_1»
«Document_1_Date»
«Document_2»
«Document_2_Date»
«Document_3»
«Document_3_Date»
«Document_4»
«Document_4_Date»



(4)    Square Footage: «Square_Feet»
(5)    Lease Commencement Date: «Commence_Date»;    Current Lease Expiration:
«Expiration_Date»
(6) Current Monthly Base Rent:
;
paid through: __________
Current Monthly Expense Reimbursement:
$«Total_Exp»;
paid through: __________
Other Current Monthly Rent Not Otherwise Identified Above:
$«Other»;
paid through: __________
Current Total Monthly Rent:
$«Total_Rent»
 
Tenant has the following abatement(s) remaining: «Free_Rent»
(7) [Operating Expense Base Year amount**]:
$«Amount»
 
(8) [Real Estate Tax Base Year Amount**]:
$«Amount»
 

(9)    Percentage Rent:    
(10)    Assignees/Subtenants: «Subtenant»
(11)    Lease Guarantor(s): «Guarantor»
(12)     Tenant Improvement Allowance Balance: _________


[** = Include these provisions only for leases with tenants occupying 10,000 RSF
or more and for all Required Tenants.]



--------------------------------------------------------------------------------



[FORM OF]

SELLER TENANT CERTIFICATE

_______________________, 201___
[**Buyer Address**]
Re:
[Property Name and Address]
Los Angeles, California (the “Property”)



Ladies and Gentlemen:
This Certificate is being delivered to you pursuant to Section 4.7.3 of that
certain agreement (the “Purchase Agreement”) captioned “PURCHASE AGREEMENT”,
dated as of __________, 201___, between [Name of Seller] (“Seller”), and HINES
REIT WEST LA PORTFOLIO LP, a Delaware limited partnership (“Buyer”).
Seller hereby certifies to you, your lenders and your respective successors and
assigns, that, “to Seller’s knowledge” (as defined in the Purchase Agreement),
none of the following statements is inaccurate in any material respect, except
as provided in the lease, as amended (the “Lease”) more particularly described
in the attached Schedule “A” which is hereby incorporated (the “Schedule”), or
as otherwise expressly provided in the Schedule:
(1)    The Lease constitutes the entire agreement between
_______________________, a ________________________ (“Tenant”) and the landlord
thereunder (“Landlord”) with respect to the subject matter thereof and the Lease
has not been modified, amended or supplemented in any way except by the
amendments or other agreements described in the Schedule.
(2)    The summary of the terms of the Lease contained in the Schedule is true
and correct.
(3)    There are no rent abatements or free rent periods now or in the future
other than as may be set forth on the Schedule.
(4)    All obligations with respect to construction of a material nature to be
performed by Landlord has been satisfied, except as may be indicated on the
Schedule.
(5)    Tenant has commenced the payment of rent, each except as may be indicated
on the Schedule.
(6)    Any payments by Landlord to Tenant for tenant improvements which are
required under the Lease have been made, except as may be set forth on the
Schedule.
(7)    No rental (including expense reimbursements), other than for the current
month, has been paid in advance, except as may be indicated on the Schedule.



--------------------------------------------------------------------------------



(8)    Except as provided in the Schedule, Tenant has not assigned or entered
into a sublease for any portion of the premises covered by the Lease and no
person or firm other than Tenant or its employees is in possession of such
premises or any portion thereof.
(9)    (a) Tenant is not in default under the Lease, (b) Tenant has no claim,
off-set or counterclaim against the landlord thereunder, and (c) the landlord
thereunder is not in default.
(10)    Tenant has no option, right of first refusal or otherwise to purchase
the Property or any portion thereof or any interest therein and the only
interest of the Tenant in the Property is that of a tenant pursuant to the terms
of the Lease.
(11)    Tenant is not the subject of any bankruptcy, insolvency, debtor’s
relief, reorganization, receivership or other similar proceedings.
Notwithstanding anything to the contrary herein, (1) this Certificate shall not
be effective unless and until the “Closing” (as defined in the Purchase
Agreement) occurs; (2) Seller shall have no liability under this Certificate
except to the extent Tenant makes a claim that constitutes a breach of this
Certificate above and Seller’s liability shall be limited to the out-of-pocket
losses incurred by Buyer as a result of such breach; and (3) this Certificate is
subject to the limitations set forth in the Purchase Agreement, including the
limitations set forth in Sections 7.3 and 7.4.
SELLER:
[Seller Signature Block]









--------------------------------------------------------------------------------



SCHEDULE “A”
Summary of Lease Terms
(1)    Name of Tenant: «Operating_As»
(2)    Lease Date: «Lease_Date»
(3)    Amendment Dates, Separate Agreements, if any:
«Lease__License_Agreement»
«Lease_Date»
«Document_1»
«Document_1_Date»
«Document_2»
«Document_2_Date»
«Document_3»
«Document_3_Date»
«Document_4»
«Document_4_Date»



(4)    Square Footage: «Square_Feet»
(5)    Lease Commencement Date: «Commence_Date»;    Current Lease Expiration:
«Expiration_Date»
(6) Current Monthly Base Rent:
;
paid through: __________
Current Monthly Expense Reimbursement:
$«Total_Exp»;
paid through: __________
Other Current Monthly Rent Not Otherwise Identified Above:
$«Other»;
paid through: __________
Current Total Monthly Rent:
$«Total_Rent»
 
            Tenant has the following abatement(s) remaining: «Free_Rent»
       
(7) [Operating Expense Base Year amount**]:
$«Amount»
 
(8) [Real Estate Tax Base Year Amount**]:
$«Amount»
 
(9) Security Deposit:
$«Security_Deposit»
 

(10)    Percentage Rent:    
(11)    Assignees/Subtenants: «Subtenant»
(12)    Lease Guarantor(s): «Guarantor»
(13)    Amount of Payment for early Termination (only if determinable as of the
date of this Estoppel Certificate, otherwise reference the Lease): $«Amount»



--------------------------------------------------------------------------------



[** = Include these provisions only for leases with tenants occupying 10,000 RSF
or more and for all Required Tenants.]



--------------------------------------------------------------------------------



EXHIBIT “K”
LIST OF TENANT SECURITY DEPOSITS


6060 CENTER DRIVE


TENANT
AMOUNT
Cricket Communications, Inc.
24,500.00


Desmond, Marcello & Amster
17,547.65


Equator, LLC
130,366.40


Fulwider Patton LLP
133,170.91


Futuredontics, Inc.
350,000.00


Gannett Satellite Information
82,932.80


Language Weaver, Inc.
62,843.11


Newmark Realty Capital, Inc.
24,890.00


Waveguide Consulting, Inc.
16,429.91


TOTAL


$842,680.78





LETTERS OF CREDIT
TENANT
AMOUNT


All3Media America, Inc.
1,250,000.00


Altisource Solutions, Inc.
1,462,101.83


Corbis Corporation
111,431.85


Kiewit Infrastructure West Co.
86,691.50


TOTAL


$2,910,225.18





6080 CENTER DRIVE


TENANT
AMOUNT
CHDI Management, Inc.
29,088.83


Erika Puzik and Associates
14,714.49


FirstService Residential Calif
14,927.44


Haight Law Group
11,793.32


La Brea Bakery Inc.
30,535.18


Law Offices of David S. Blau
10,988.73


Phase One Communications, Inc.
86,534.84


Q Talent Acquisition LP
11,166.61


Quantason, LLC
31,327.50


Stamko Development
516.00


Thornton Tomasetti, Inc.
90,742.80


TOTAL


$332,335.74






--------------------------------------------------------------------------------





LETTERS OF CREDIT
American Golf Corporation
220,000.00


Gamefly, Inc.
105,442.64


Law Offices of David S. Blau
75,425.37


Regus Business Centre LLC
237,401.79


TOTAL


$638,269.80







6100 CENTER DRIVE


TENANT
AMOUNT
Acquity Group, LLC
39,050.52
Ad:Tech Expositions, LLC
23,767.71
AMA Consulting Engineers, P.C.
12,543.40
CS Capital Management, Inc.
14,116.80
Dynamic Digital Depth USA
32,919.04
Genesis Capital Mortgage Fund
73,928.96
Hollywood Park Land Company
47,755.20
InMotion Hosting, Inc.
27,630.66
Juanita Burks & Associates
10,000.00
Premium Surge Promotions
26,447.37
Reading International, Inc.
175,000.00
Sumitomo Corp of America
18,298.77
The Geo Group, Inc.
80,000.00
Tourism Australia
30,005.50
Vinik Asset Management
7,315.33
Wayne, Gaynor, Umanoff, LLP
30,110.72
Webmetro
8,096.60
Wind & Stern, LLP
16,552.43
TOTAL
673,539.01



LETTER OF CREDIT
TENANT
AMOUNT
Interactive Media Holdings
123,863.49


















--------------------------------------------------------------------------------







6701 CENTER DRIVE


TENANT
AMOUNT
AndersonPacific, LLC
21,918.04


Arias, Ozzello & Gignac, LLP
7,877.50


Baywood Management
22,933.26


Cogent Communications, Inc.
20372.90


Del Rey Global Investors, LLC
25,000.00


England Ponticello & St. Clair
20,647.84


Fuji Industries Corp.
22,685.40


Gates & Cooper LLP
12,432.20


Gibeaut, Mahan & Briscoe
18,688.00


Greystone Servicing Corp.
14,186.34


Hub International Insurance Services
128,093.00


Interpret, L.L.C.
45,972.06


LOTA USA LLC
24,362.00


March Vision Care, Inc.
60,064.30


Matrix Environmental, LLC
10,503.47


Music Choice
3,965.52


Nami Media Inc.
155,960.00


Norris Bishton, Jr.
18,067.56


ODS Technologies, L.P.
275,000.00


Orgel Construction
5,712.06


Peak Sports Products USA, Inc.
51,835.19


Perot Systems Corporation
4,798.31


Systems Source, Inc.
79,201.62


Triage, Inc.
97,151.16


TriNet HR Corporation
35,762.36


Union Institute & University
104,277.22


Univision Television Group, In
25.00


Vaco Los Angeles, LLC
33,061.34


TOTAL
$
1,320,553.65





LETTERS OF CREDIT
TENANT
AMOUNT


ODS Technologies, L.P.
500,000.00


Matrix Environmental, LLC
8,000.00


Technical Connections LLC
64,899.64


Sprite Entertainment, Inc.
43,525.44


TOTAL


$616,425.08






--------------------------------------------------------------------------------







6601 CENTER DRIVE


TENANT
AMOUNT


All Management Corporation
29,855.88


Digital Generation, Inc.
50,454.69


E & S Ring Management
53,583.72


Heavy Iron Studios, Inc.
39,746.69


Independent Spine Evaluation
16,497.00


March Vision Care, Inc.
89,168.08


Mobile Messenger Americas
84,700.00


Premier Office Centers, LLC
41,171.11


TOTAL


$405,177.17








--------------------------------------------------------------------------------



EXHIBIT “L”
[FORM OF]
SELLER CLOSING CERTIFICATE


THIS SELLER CLOSING CERTIFICATE (this “Closing Certificate”) is made as of
_____________, 2013, by TRIZEC 6060 HHC, LLC, TRIZEC 6080 HHC, LLC, TRIZEC 6100
HHC, LLC, TRIZEC NORTHPOINT TOWER, LLC, TRIZEC WEST LA TOWER, LLC, and TRIZEC
HHC SPECTRUM, LLC (collectively, “Sellers”), to                         ,
a [_________________] (“Buyer”).
R E C I T A L S:
A.    Pursuant to that certain Purchase Agreement dated as of         , 2013,
between Sellers and Buyer or its respective predecessor-in-interest (together
with all amendments and addenda thereto, the “Agreement”), Sellers have agreed
to sell to Buyer certain property located in the City of Los Angeles,
California.
B.    The Agreement requires the delivery of this Closing Certificate.
NOW THEREFORE, pursuant to the Agreement, Sellers do hereby represent and
warrant to Buyer that:
1.    Except as specifically set forth below, each and all of the
representations and warranties of Sellers contained in Section 7.1 of the
Agreement are correct, in all material respects, as of the date hereof as if
made on and as of the date hereof.
Exceptions: See Exhibit “A” attached and made a part hereof.
2.    This Certificate is subject to the terms and conditions of the Agreement
(including all limitations set forth in Sections 7.3, 7.4, 8 and 10.2).



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the day and year first above written.
SELLERS:
 


Trizec 6060 HHC, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________



Trizec 6080 HHC, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________



Trizec 6100 HHC, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________


Trizec Northpoint Tower, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________


Trizec West LA Tower, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________



Trizec HHC Spectrum, LLC,



--------------------------------------------------------------------------------



a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________







--------------------------------------------------------------------------------



EXHIBIT “A”
EXCEPTIONS TO SELLERS’ REPRESENTATIONS AND WARRANTIES


[Add exceptions at Closing, if any, including substitution of updated Exhibits
and Schedules, as needed.]





--------------------------------------------------------------------------------







EXHIBIT “M”
[FORM OF]
BUYER CLOSING CERTIFICATE
THIS BUYER CLOSING CERTIFICATE (this “Closing Certificate”) is made as of
_____________, 2013, by                         , a [_____________] (“Buyer”),
to TRIZEC 6060 HHC, LLC, TRIZEC 6080 HHC, LLC, TRIZEC 6100 HHC, LLC, TRIZEC
NORTHPOINT TOWER, LLC, TRIZEC WEST LA TOWER, LLC, and TRIZEC HHC SPECTRUM, LLC
(collectively, “Sellers”).
R E C I T A L S:
A.    Pursuant to that certain Purchase Agreement dated as of [____________],
2013, between Sellers and Buyer or its predecessor-in-interest (together with
all amendments and addenda thereto, the “Agreement”), Buyer has agreed to
purchase from Sellers certain property located in the City of Los Angeles,
California.
B.    The Agreement requires the delivery of this Closing Certificate.
NOW THEREFORE, pursuant to the Agreement, Buyer does hereby represent and
warrant to Sellers that:
1.    Except as specifically set forth below, each and all of the
representations and warranties of Buyer contained in Section 7.2 of the
Agreement are correct, in all material respects, as of the date hereof as if
made on and as of the date hereof.
Exceptions: See Exhibit “A” attached and made a part hereof.
2.    This Certificate is subject to the terms and conditions of the Agreement
(including all applicable limitations set forth in Sections 7.3, 7.4, and 10.2).



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the day and year first above written.
BUYER:
 

 


                            ,

a                             



By:    ________________________________

Name:    ________________________________

Title:    ________________________________
                    







--------------------------------------------------------------------------------



EXHIBIT “A”
EXCEPTIONS TO BUYER’S REPRESENTATIONS AND WARRANTIES
[ADD EXCEPTIONS AT CLOSING, IF ANY]









--------------------------------------------------------------------------------



EXHIBIT “N-1”
[FORM OF]
ASSIGNMENT OF COVENANT AND AGREEMENT BY 6060 SELLER


RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:


_____________________
_____________________

_____________________

_____________________
Attention: ____________

--------------------------------------------------------------------------------

(Space Above for Recorder’s Use)






ASSIGNMENT AND ASSUMPTION OF COVENANT AND AGREEMENT


This Assignment and Assumption of Covenant and Agreement (“Assignment”) is dated
as of the ___ day of _____________, 2013, between TRIZEC 6060 HHC, LLC, a
Delaware limited liability company (“Assignor”), and [______________], a
[______________] (“Assignee”). Assignor and Assignee may be hereinafter referred
to as the “Parties”.


P R E A M B L E:


A.    Assignor is the owner of that certain real property described in Exhibit
“A” attached hereto (the “Property”), which is subject to that certain Covenant
and Agreement dated as of January 20, 1986 and recorded in the Official Records
of Los Angeles County on February 11, 1986 as Document No. 86-185812 (the
“Declaration”).


B.    In connection with the sale of the Property to Assignee, Assignor wishes
to grant and assign to Assignee, and Assignee wishes to accept and assume from
Assignor, all of Assignor’s rights, interests, obligations and duties under the
Declaration with respect to the Property.


NOW, THEREFORE, Assignor and Assignee hereby agree as follows:


1.    Assignment. Assignor hereby grants and assigns to Assignee all of
Assignor’s rights, titles and interests under the Declaration with respect to
the Property.





--------------------------------------------------------------------------------



2.    Assumption. Assignee hereby accepts the foregoing grant and assignment
from Assignor and assumes Assignor’s obligations, liabilities and duties under
the Declaration with respect to the Property to the extent arising from and
after the date hereof.


3.    Covenants of Further Assurances. Assignor and Assignee each agree to
execute such other documents and perform such other acts as may be necessary or
desirable to effectuate this Assignment.


4.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original and all of which together will constitute one
instrument.


5.    Successors and Assigns. All of the terms and conditions set forth herein
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, representatives, successors and assigns.






[SIGNATURES ON THE FOLLOWING PAGES]


    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment to be
effective as of the Effective Date.




ASSIGNOR:


Trizec 6060 HHC, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________







--------------------------------------------------------------------------------







ASSIGNEE:


[______________],

                        a [______________]




By:                    
Printed                 

                        Title:                    







--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
 
Notary Public
 








--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
 
Notary Public
 






--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY
All that certain real property situated in the County of Los Angeles, State of
California, described as follows:




THOSE PORTIONS OF LOTS 8, 9, 10, 11 AND 13 OF TRACT NO. 51419, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 1204, PAGES 42 TO 50, INCLUSIVE OF MAPS, DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF SAID LOT 8 BEING A CURVE
CONCAVE NORTHEASTERLY HAVING A RADIUS OF 27.00 FEET, SAID POINT BEING DISTANT
FROM THE MOST SOUTHERLY CORNER OF SAID LOT 8 AS FOLLOWS:
NORTHWESTERLY ALONG A CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF 362.00 FEET
THROUGH A CENTRAL ANGLE OF 02° 26’ 29” AN ARC DISTANCE OF 15.42 FEET TO THE
BEGINNING OF A REVERSE CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 27.00 FEET
THROUGH A CENTRAL ANGLE OF 28° 06’ 00” AN ARC DISTANCE OF 13.24 FEET TO SAID
POINT OF BEGINNING, A RADIAL LINE TO SAID POINT BEARS SOUTH 68° 12’ 06” WEST;
THENCE NORTH 29° 01’ 54” EAST 316.31 FEET; THENCE NORTH 59° 23’ 29” EAST 134.87
FEET TO THE NORTHEASTERLY LINE OF SAID LOT 13 BEING THE SOUTHWESTERLY LINE OF
CENTER DRIVE 106.00 FEET WIDE, SAID POINT BEING DISTANT SOUTH 24° 00’ 13” EAST
91.74 FEET FROM THE MOST NORTHERLY CORNER OF SAID LOT 13; THENCE ALONG THE
SOUTHWESTERLY LINE OF CENTER DRIVE SOUTH 24° 00’ 13” EAST 58.26 FEET TO THE
BEGINNING OF A CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 403.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 35° 25’ 27” AN
ARC DISTANCE OF 249.16 FEET TO A POINT DISTANT SOUTHEASTERLY ALONG SAID LAST
MENTIONED CURVE AN ARC DISTANCE OF 9.72 FEET FROM THE MOST NORTHERLY CORNER OF
SAID LOT 11, A RADIAL LINE TO SAID POINT BEARS SOUTH 30° 34’ 21” WEST; THENCE
SOUTH 50° 15’ 57” WEST 145.12 FEET; THENCE SOUTH 39° 44’ 03” EAST 42.30 FEET;
THENCE SOUTH 00° 03’ 50” EAST 148.83 FEET TO THE SOUTH LINE OF LOT 10, BEING
ALSO THE NORTH LINE OF HOWARD HUGHES PARKWAY, 132.00 FEET WIDE; THENCE WEST
ALONG THE SOUTH LINE OF LOT 10, WEST AND NORTHWESTERLY ALONG THE SOUTH AND
SOUTHWESTERLY LINE OF LOT 9 AND LOT 8 TO THE POINT OF BEGINNING.


THE ABOVE PROPERTY IS ALSO DESCRIBED A PARCEL 3 ON EXHIBIT “C” OF THE
CERTIFICATE OF COMPLIANCE RECORDED APRIL 19, 2002 AS INSTRUMENT NO. 02-923485,
OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.





--------------------------------------------------------------------------------



EXCEPT THEREFROM, ALL OIL, MINERALS, NATURAL GAS RIGHTS, AND OTHER HYDROCARBONS
BY WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL
OF LAND, AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN SAID PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005) FILED IN SUPERIOR COURT CASE NO. 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 31,
1958, INSTRUMENT NO. 4156, IN BOOK D58, PAGE 847, OF SAID OFFICIAL RECORDS, BY
SAID DEED (STATE PARCEL 6006) RECORDED AUGUST 25, 1959 AS INSTRUMENT NO. 1825,
IN BOOK D582, PAGE 496, OF SAID OFFICIAL RECORDS AND BY SAID PARCEL 1 OF FINAL
ORDER OF CONDEMNATION (STATE PARCEL 5532) FILED IN SUPERIOR COURT CASE NO.
766683, IN AND AFORESAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING
RECORDED APRIL 29, 1963, AS INSTRUMENT NO. 4917 IN BOOK D2009, PAGE 5, OF SAID
OFFICIAL RECORDS.


ALSO EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT
MAYBE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED, TOGETHER WITH
THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE
HEREINABOVE DESCRIBED OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR
ACROSS THE SUBSURFACE OF THE LANDS HEREINABOVE DESCRIBED AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER,
THE RIGHT TO DRILL, MINE, EXPLORE AND OPERATE THROUGH THE SURFACE OF THE UPPER
100 FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED OR OTHERWISE IN
SUCH MANNER AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED ON
SAID LAND, AS EXCEPTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY
THEREOF BEING RECORDED MARCH 31, 1958 AS INSTRUMENT NO. 4156, IN BOOK D58, PAGE
847, OF OFFICIAL RECORDS.


APN: 4104-001-080



--------------------------------------------------------------------------------



EXHIBIT “N-2”
[FORM OF]
ASSIGNMENT OF DECLARATION BY 6060 SELLER


RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:


_____________________
_____________________

_____________________

_____________________
Attention: ____________

--------------------------------------------------------------------------------

(Space Above for Recorder’s Use)






ASSIGNMENT AND ASSUMPTION OF DECLARATION OF SPECIAL LAND USE RESTRICTION
AGREEMENT


This Assignment and Assumption of Declaration of Special Land Use Restriction
Agreement (“Assignment”) is dated as of the ___ day of _____________, 2013,
between TRIZEC 6060 HHC, LLC, a Delaware limited liability company (“Assignor”),
and [______________], a [______________] (“Assignee”). Assignor and Assignee may
be hereinafter referred to as the “Parties”.


P R E A M B L E:


A.    Assignor is the owner of that certain real property described in Exhibit
“A” attached hereto (the “Property”), which is subject to that certain
Declaration of Special Land Use Restriction Agreement dated as of December 6,
1996 and recorded in the Official Records of Los Angeles County on December 11,
1996 as Document No. 96-1995870 (the “Declaration”).


B.    In connection with the sale of the Property to Assignee, Assignor wishes
to grant and assign to Assignee, and Assignee wishes to accept and assume from
Assignor, all of Assignor’s rights, interests, obligations and duties under the
Declaration with respect to the Property.


NOW, THEREFORE, Assignor and Assignee hereby agree as follows:





--------------------------------------------------------------------------------



1.    Assignment. Assignor hereby grants and assigns to Assignee all of
Assignor’s rights, titles and interests under the Declaration with respect to
the Property.


2.    Assumption. Assignee hereby accepts the foregoing grant and assignment
from Assignor and assumes Assignor’s obligations, liabilities and duties under
the Declaration with respect to the Property to the extent arising from and
after the date hereof.


3.    Covenants of Further Assurances. Assignor and Assignee each agree to
execute such other documents and perform such other acts as may be necessary or
desirable to effectuate this Assignment.


4.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original and all of which together will constitute one
instrument.


5.    Successors and Assigns. All of the terms and conditions set forth herein
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, representatives, successors and assigns.






[SIGNATURES ON THE FOLLOWING PAGES]


    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment to be
effective as of the Effective Date.




ASSIGNOR:


Trizec 6060 HHC, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________









--------------------------------------------------------------------------------







ASSIGNEE:


[______________],

                        a [______________]




By:                    
Printed                 

                        Title:                    







--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
 
Notary Public
 








--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
 
Notary Public
 






--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY
All that certain real property situated in the County of Los Angeles, State of
California, described as follows:


THOSE PORTIONS OF LOTS 8, 9, 10, 11 AND 13 OF TRACT NO. 51419, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 1204, PAGES 42 TO 50, INCLUSIVE OF MAPS, DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF SAID LOT 8 BEING A CURVE
CONCAVE NORTHEASTERLY HAVING A RADIUS OF 27.00 FEET, SAID POINT BEING DISTANT
FROM THE MOST SOUTHERLY CORNER OF SAID LOT 8 AS FOLLOWS:
NORTHWESTERLY ALONG A CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF 362.00 FEET
THROUGH A CENTRAL ANGLE OF 02° 26’ 29” AN ARC DISTANCE OF 15.42 FEET TO THE
BEGINNING OF A REVERSE CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 27.00 FEET
THROUGH A CENTRAL ANGLE OF 28° 06’ 00” AN ARC DISTANCE OF 13.24 FEET TO SAID
POINT OF BEGINNING, A RADIAL LINE TO SAID POINT BEARS SOUTH 68° 12’ 06” WEST;
THENCE NORTH 29° 01’ 54” EAST 316.31 FEET; THENCE NORTH 59° 23’ 29” EAST 134.87
FEET TO THE NORTHEASTERLY LINE OF SAID LOT 13 BEING THE SOUTHWESTERLY LINE OF
CENTER DRIVE 106.00 FEET WIDE, SAID POINT BEING DISTANT SOUTH 24° 00’ 13” EAST
91.74 FEET FROM THE MOST NORTHERLY CORNER OF SAID LOT 13; THENCE ALONG THE
SOUTHWESTERLY LINE OF CENTER DRIVE SOUTH 24° 00’ 13” EAST 58.26 FEET TO THE
BEGINNING OF A CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 403.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 35° 25’ 27” AN
ARC DISTANCE OF 249.16 FEET TO A POINT DISTANT SOUTHEASTERLY ALONG SAID LAST
MENTIONED CURVE AN ARC DISTANCE OF 9.72 FEET FROM THE MOST NORTHERLY CORNER OF
SAID LOT 11, A RADIAL LINE TO SAID POINT BEARS SOUTH 30° 34’ 21” WEST; THENCE
SOUTH 50° 15’ 57” WEST 145.12 FEET; THENCE SOUTH 39° 44’ 03” EAST 42.30 FEET;
THENCE SOUTH 00° 03’ 50” EAST 148.83 FEET TO THE SOUTH LINE OF LOT 10, BEING
ALSO THE NORTH LINE OF HOWARD HUGHES PARKWAY, 132.00 FEET WIDE; THENCE WEST
ALONG THE SOUTH LINE OF LOT 10, WEST AND NORTHWESTERLY ALONG THE SOUTH AND
SOUTHWESTERLY LINE OF LOT 9 AND LOT 8 TO THE POINT OF BEGINNING.


THE ABOVE PROPERTY IS ALSO DESCRIBED A PARCEL 3 ON EXHIBIT “C” OF THE
CERTIFICATE OF COMPLIANCE RECORDED APRIL 19, 2002 AS INSTRUMENT NO. 02-923485,
OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.





--------------------------------------------------------------------------------



EXCEPT THEREFROM, ALL OIL, MINERALS, NATURAL GAS RIGHTS, AND OTHER HYDROCARBONS
BY WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL
OF LAND, AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN SAID PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005) FILED IN SUPERIOR COURT CASE NO. 646222, IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 31,
1958, INSTRUMENT NO. 4156, IN BOOK D58, PAGE 847, OF SAID OFFICIAL RECORDS, BY
SAID DEED (STATE PARCEL 6006) RECORDED AUGUST 25, 1959 AS INSTRUMENT NO. 1825,
IN BOOK D582, PAGE 496, OF SAID OFFICIAL RECORDS AND BY SAID PARCEL 1 OF FINAL
ORDER OF CONDEMNATION (STATE PARCEL 5532) FILED IN SUPERIOR COURT CASE NO.
766683, IN AND AFORESAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING
RECORDED APRIL 29, 1963, AS INSTRUMENT NO. 4917 IN BOOK D2009, PAGE 5, OF SAID
OFFICIAL RECORDS.


ALSO EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL
GAS, NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT
MAYBE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED, TOGETHER WITH
THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE
HEREINABOVE DESCRIBED OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR
ACROSS THE SUBSURFACE OF THE LANDS HEREINABOVE DESCRIBED AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER,
THE RIGHT TO DRILL, MINE, EXPLORE AND OPERATE THROUGH THE SURFACE OF THE UPPER
100 FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED OR OTHERWISE IN
SUCH MANNER AS TO ENDANGER THE SAFETY OF ANY HIGHWAY THAT MAY BE CONSTRUCTED ON
SAID LAND, AS EXCEPTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY
THEREOF BEING RECORDED MARCH 31, 1958 AS INSTRUMENT NO. 4156, IN BOOK D58, PAGE
847, OF OFFICIAL RECORDS.


APN: 4104-001-080







--------------------------------------------------------------------------------



EXHIBIT “N-3”
[FORM OF]
ASSIGNMENT OF PARKING STRUCTURE AGREEMENT BY 6833 SELLER


RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:


_____________________
_____________________

_____________________

_____________________
Attention: ____________

--------------------------------------------------------------------------------

(Space Above for Recorder’s Use)






ASSIGNMENT AND ASSUMPTION OF CONSTRUCTION, OPERATIONS AND EASEMENT AGREEMENT FOR
PARKING STRUCTURE


This Assignment and Assumption of Construction, Operations and Easement
Agreement for Parking Structure (“Assignment”) is dated as of the ___ day of
_____________, 2013, between TRIZEC HHC SPECTRUM, LLC, a Delaware limited
liability company (“Assignor”), and [______________], a [______________]
(“Assignee”). Assignor and Assignee may be hereinafter referred to as the
“Parties”.


P R E A M B L E:


A.    Assignor is the owner of that certain real property described in Exhibit
“A” attached hereto (the “Property”), which is subject to that certain
Construction, Operations and Easement Agreement for Parking Structure, dated as
of December 6, 1996 and recorded in the Official Records of Los Angeles County
on December 11, 1996 as Document No. 96-1995869 (the “Agreement”).


B.    In connection with the sale of the Property to Assignee, Assignor wishes
to grant and assign to Assignee, and Assignee wishes to accept and assume from
Assignor, all of Assignor’s rights, interests, obligations and duties under the
Agreement with respect to the Property.


NOW, THEREFORE, Assignor and Assignee hereby agree as follows:





--------------------------------------------------------------------------------



1.    Assignment. Assignor hereby grants and assigns to Assignee all of
Assignor’s rights, titles and interests under the Agreement with respect to the
Property.


2.    Assumption. Assignee hereby accepts the foregoing grant and assignment
from Assignor and assumes Assignor’s obligations, liabilities and duties under
the Agreement with respect to the Property to the extent arising from and after
the date hereof.


3.    Covenants of Further Assurances. Assignor and Assignee each agree to
execute such other documents and perform such other acts as may be necessary or
desirable to effectuate this Assignment.


4.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original and all of which together will constitute one
instrument.


5.    Successors and Assigns. All of the terms and conditions set forth herein
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, representatives, successors and assigns.






[SIGNATURES ON THE FOLLOWING PAGES]


    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment to be
effective as of the Effective Date.




ASSIGNOR:


Trizec HHC Spectrum, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________







--------------------------------------------------------------------------------







ASSIGNEE:


[______________],

                        a [______________]




By:                    
Printed                 

                        Title:                    







--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
 
Notary Public
 








--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
 
Notary Public
 






--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY




The land is situated in the City of Los Angeles, County of Los Angeles, State of
California, and is described as follows:




PARCEL A:


LOTS 3, 4 AND 5 TRACT NO. 51419, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 1204, PAGES 42 TO 50,
INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT FROM SAID LAND ALL OIL, MINERALS, NATURAL GAS AND OTHER HYDROCARBONS BY
WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE HEREIN CONVEYED PARCEL OF
LAND AND THE RIGHTS THERETO, TOGETHER WITH THE CERTAIN OTHER CONDITIONS, AS
EXCEPTED IN SAID PARCEL 1A (AMENDED) AND PARCEL 1B (AMENDED) OF FINAL ORDER OF
CONDEMNATION (STATE PARCEL 6005) FILED IN SUPERIOR COURT CASE NO. 646222 IN AND
FOR SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED MARCH 31,
1958 AS INSTRUMENT NO. 4156 IN BOOK D58, PAGE 847 OF SAID OFFICIAL RECORDS, BY
SAID DEED (STATE PARCEL 6006) RECORDED AUGUST 25, 1959 AS INSTRUMENT NO. 1852 IN
BOOK D582 PAGE 496 OF SAID OFFICIAL RECORDS AND BY SAID PARCEL 1 OF FINAL ORDER
OF CONDEMNATION (STATE PARCEL 5532) FILED IN SUPERIOR COURT CASE NO. 766683, IN
AND SAID COUNTY, A CERTIFIED COPY OF SAID FINAL ORDER BEING RECORDED APRIL 29,
1963 AS INSTRUMENT NO. 4917 IN BOOK D2009, PAGE 5 OF SAID OFFICIAL RECORDS.


ALSO EXCEPTING THERE FROM ALL OIL, OIL RIGHTS, MINERAL RIGHTS, NATURAL GAS,
NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAYBE
WITHIN OR UNDER THE PARCEL OF LAND HEREIN ABOVE DESCRIBE, TOGETHER WITH THE
PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREIN
ABOVE DESCRIBE, OIL OR GAS WELLS, TUNNELS AND SHAFTS, INTO, THROUGH OR ACROSS
THE SUBSURFACE OF THE LANDS HEREIN ABOVE DESCRIBE AND BOTTOM SUCH WHIPSTOCKED OR
DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE
EXTERIOR LIMITS THEREOF, AND TO DRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN
AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER, THE RIGHT TO DRILL, MINE
EXPLORE AND OPERATE THROUGH THE SURFACE OF THE UPPER 100 FEET OF THE SUBSURFACE
OF THE LAND HEREINABOVE DESCRIBED OR OTHERWISE IN SUCH MANNER AS TO ENDANGER THE
SAFETY OR ANY HIGHWAY THAT MAY BE CONSTRUCTED ON SAID LAND, AS



--------------------------------------------------------------------------------



EXPECTED IN THE FINAL DECREE OF CONDEMNATION, A CERTIFIED COPY THEREOF BEING
RECORDED MARCH 31, 1958 AS INSTRUMENT NO. 4156 IN BOOK D58, PAGE 847, OF
OFFICIAL RECORDS.


PARCEL B:


EASEMENTS FOR PEDESTRIAN AND VEHICULAR INGRESS AND PARKING, PURSUANT TO THE
TERMS, COVENANTS AND CONDITIONS OF THE CONSTRUCTION, OPERATIONS AND EASEMENT
AGREEMENT FOR PARKING STRUCTURE RECORDED DECEMBER 11, 1996 AS INSTRUMENT NO.
96-1995869, OFFICIAL RECORDS.


ASSESSOR’S PARCEL NUMBER: 4104-001-053; 054; 055



--------------------------------------------------------------------------------



EXHIBIT “N-4”
[FORM OF]
ASSIGNMENT OF DECLARANT’S RIGHTS


RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:


_____________________
_____________________

_____________________

_____________________
Attention: ____________

--------------------------------------------------------------------------------

(Space Above for Recorder’s Use)






ASSIGNMENT AND ASSUMPTION OF DECLARANT’S RIGHTS
(CC&Rs for Howard Hughes Center)


This Assignment and Assumption of Declarant’s Rights (“Assignment”) is dated as
of the ___ day of _____________, 2013, between TRIZEC WEST LA TOWER, LLC, a
Delaware limited liability company (“Assignor”), and [______________], a
[______________] (“Assignee”). Assignor and Assignee may be hereinafter referred
to as the “Parties”.


P R E A M B L E:


A.    Assignor is the “Declarant” under that certain Agreement and Declaration
of Covenants, Conditions and Restrictions for Howard Hughes Center, dated March
17, 1993 and recorded on June 24, 1993, as Instrument No. 93-1210312 in the
Official Records of the Recorder’s Office of Los Angeles County, California (the
“Land Records”), as amended by [insert description of amendments prior to
Closing] (as amended, the “CC&Rs”). The CC&Rs purport to cover that certain
property more particularly described in Exhibit “A” attached hereto (the
“Property”).


B.    In connection with the sale of a portion of the Property to Assignee,
Assignor wishes to grant and assign to Assignee, and Assignee wishes to accept
and assume from Assignor, all of Assignor’s rights, interests, obligations and
duties as the “Declarant” under the CC&Rs.


NOW, THEREFORE, Assignor and Assignee hereby agree as follows:





--------------------------------------------------------------------------------



1.    Assignment. Assignor hereby grants and assigns to Assignee all of
Assignor’s rights, titles and interests as the Declarant under the CC&Rs.
Assignee acknowledges and agrees that such rights, title and interests are
assigned as-is, without any representation or warranty by Assignor.


2.    Assumption. Assignee hereby accepts the foregoing grant and assignment
from Assignor and assumes Assignor’s obligations, liabilities and duties as the
Declarant under the CC&Rs to the extent arising from and after the date hereof.


3.    Covenants of Further Assurances. Assignor and Assignee each agree to
execute such other documents and perform such other acts as may be necessary or
desirable to effectuate this Assignment.


4.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original and all of which together will constitute one
instrument.


5.    Successors and Assigns. All of the terms and conditions set forth herein
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, representatives, successors and assigns.






[SIGNATURES ON THE FOLLOWING PAGES]


    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment to be
effective as of the Effective Date.




ASSIGNOR:


Trizec West LA Tower, LLC,
a Delaware limited liability company


By:    ____________________
Name: ____________________
Title:     ____________________







--------------------------------------------------------------------------------







ASSIGNEE:


[______________],

                        a [______________]




By:                    
Printed                 

                        Title:                    







--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
 
Notary Public
 








--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
 
Notary Public
 






--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY




[TO BE INSERTED]





--------------------------------------------------------------------------------



EXHIBIT “O”
[FORM OF]
ASSOCIATION ESTOPPEL CERTIFICATE


Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056


The undersigned understands that HINES REIT WEST LA PORTFOLIO LP, a Delaware
limited partnership, or its assignee (“Purchaser”), intends to acquire the
properties located at 6060 Center Drive, 6080 Center Drive, 6100 Center Drive,
6601 Center Drive, 6701 Center Drive and 6833 Park Terrace Drive in Los Angeles,
California (collectively, the “Property”) from TRIZEC 6060 HHC, LLC, a Delaware
limited liability company, TRIZEC 6080 HHC, LLC, a Delaware limited liability
company, TRIZEC 6100 HHC, LLC, a Delaware limited liability company, TRIZEC
NORTHPOINT TOWER, LLC, a Delaware limited liability company, TRIZEC WEST LA
TOWER, LLC, a Delaware limited liability company, and TRIZEC HHC SPECTRUM, LLC,
a Delaware limited liability company (collectively, “Sellers” and each,
individually, a “Seller”). The undersigned does hereby certify and represent to
Purchaser that:
1.    S/he is the current President or authorized officer of the Howard Hughes
Center Property Owner’s Association (the “Association”). The Association is
governed by that certain Agreement and Declaration of Covenants, Conditions and
Restrictions recorded on June 24, 1993 as Instrument No. 93-1210312, as amended
by that certain First Amendment to Declaration recorded on August 22, 1995 as
Instrument No. 95-1373206, as further amended by that certain Second Amendment
to the Declaration recorded on April 26, 2001 as Instrument No. 01-0713213, as
further amended by that certain Third Amendment to the Declaration recorded on
May 3, 2006 as Instrument No. 06-970091, and as further amended by that certain
Fourth Amendment to the Declaration recorded on October 12, 2012 as Instrument
No. 1545130 (collectively, the “Declaration”). A true, complete and correct copy
of the Declaration is attached hereto as Exhibit A. To the knowledge of the
undersigned, the Declaration is in full force and effect and has not been
modified, supplemented or amended except as expressly set forth herein.
2.    To the knowledge of the undersigned and as of the date of this estoppel
certificate, (i) there are no uncured and on-going defaults under the
Declaration by any Seller or the Property, (ii) there are no unpaid or
delinquent assessments or special assessments due and owing against any Seller
or the Property, and (iii) there are no pending special assessments against any
Seller or the Property.
3.    This estoppel certificate is given with the understanding that Purchaser
will rely on this estoppel certificate in connection with its acquisition of the
Property.
4.    The undersigned shall have no liability for any inaccuracy of any
certification contained herein; provided, however, the undersigned will be
estopped from asserting any position contrary to the certifications made as of
the date hereof that are contained herein.
Dated: December ____, 2013


Howard Hughes Center Property Owner’s Association,



--------------------------------------------------------------------------------




                    a California nonprofit mutual benefit corporation
By:                     
Name:                     
Title:                    



--------------------------------------------------------------------------------



EXHIBIT A


Copy of Declaration and Amendments


(See attached)









--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS
    
6060 Appurtenances
1

6060 Bill of Sale, Assignment and Assumption
16

6060 Deed
15

6060 Improvements
1

6060 Intangible Property
2

6060 Land
1

6060 Personal Property
2

6060 Property
1

6060 Seller
1

6080 Appurtenances
2

6080 Bill of Sale, Assignment and Assumption
17

6080 Deed
16

6080 Improvements
2

6080 Intangible Property
2

6080 Land
2

6080 Personal Property
2

6080 Property
2

6080 Seller
1

6100 Appurtenances
2

6100 Bill of Sale, Assignment and Assumption
17

6100 Deed
16

6100 Improvements
2

6100 Intangible Property
2

6100 Land
2

6100 Personal Property
2

6100 Property
2

6100 Seller
1

6601 Appurtenances
2

6601 Bill of Sale, Assignment and Assumption
17

6601 Deed
16

6601 Improvements
2

6601 Intangible Property
2

6601 Land
2

6601 Personal Property
2

6601 Property
2

6601 Seller
1

6701 Appurtenances
2

6701 Bill of Sale, Assignment and Assumption
17

6701 Deed
16

6701 Improvements
2

6701 Intangible Property
2

6701 Land
2




--------------------------------------------------------------------------------



6701 Personal Property
2

6701 Property
2

6701 Seller
1

6833 Appurtenances
3

6833 Bill of Sale, Assignment and Assumption
17

6833 Deed
16

6833 Improvements
3

6833 Intangible Property
3

6833 Land
2

6833 Personal Property
3

6833 Property
2

6833 Seller
1

actual knowledge
29

Additional Funds
1

Additional Title Matters
10

Agreement
1

Allocable Purchase Price
7

Anti-Money Laundering and Anti-Terrorism Laws
41

Approved Investments
7

Appurtenances
3

Bank
1

business day
37

Buyer
1, 24, 29

Buyer Assignee
38

Buyer Closing Certificate
9

Buyer Closing Representative
4

Buyer Funds
6

Buyer Related Party
34

Closing
15

Closing Date
3

Closing Documents
3

Closing Payment
7

Closing Statement
20, 3

Closing Year
22

commercially reasonable efforts
15

Deeds
3

Deposit
3

Designated Representatives
29

Disapproved Title Matter
9

Documents
4

Due Diligence Materials
3

Due Diligence Period
4

Effective Date
1

Environmental Reports
27

Escrow Agent
7




--------------------------------------------------------------------------------



Escrow Instructions
15

Escrow Period
4

Excluded Contracts
27

Excluded Materials
4

Executive Order
41

Existing Lease
4

Existing Loan
11

Funds
2

Government List
41

Governmental Entity
4

Grantee
1

Grantor
1

Hazardous Material
27

Identified Pre-Closing Rent
21

Improvements
4

Independent Consideration
13

Information Returns
4

Intangible Property
4

Internal Revenue Code
4

knowledge
29

Land
5, 1

Landlord
21

Laws
5

Lease
1, 21, 24

Lease Exhibit
26

Lease Exhibits
26

Leases
26

Leasing Costs
5

Lender
22

Letter of Instructions
11, 12

Liens
5

National Service Contract
5

Natural Hazard Disclosure
31

Natural Hazard Expert
31

New Leases
5

Non-Recordation Documents
2

Non-Space Leases
14

Objectionable Service Agreements
30

Owner’s Policies
11

Owner’s Policy
11

Permitted Exceptions
11

Personal Property
5

Pre-Closing Tax Collection Remedies
22

Preliminary Title Report
9

Premises
21




--------------------------------------------------------------------------------



Properties
5

Property
5, 1

Property Information
12

Purchase Agreement
1, 24

Purchase Price
7

Purchaser
22

Recordation Documents
2

Regulations
3

Reimbursable Tenant Expenses
22

Reliance Parties
22

Remaining Funds
5

Required Tenants
14

Reserved Company Assets
5

Schedule
21, 24

SD Letters of Credit
21

Seller
6, 1, 24

Seller Amount
5

Seller Closing Certificate
8

Seller Closing Representative
4

Seller Funds
6

Seller Related Parties
33

Seller Tenant Certificate
15

Seller Wiring Instructions
5

Seller’s knowledge
24

Sellers
6

Sellers’ Actual Reimbursable Tenant Expenses
23

Sellers’ Actual Tenant Reimbursements
23

Sellers’ Broker
36

Sellers’ Reconciliation Statement
23

Service Agreements
27

Survey
9

Tenant
21, 24

Tenant Estoppel Certificates
14

Tenant Notices
17

Termination Notice
13

Title Company
6

Title Disapproval Notice
10

Title Notice
9

Title Response Notice
9

Title Review Period
6

Vendor Notices
17




